Exhibit 10.1

EXECUTION VERSION

ASSET AND STOCK PURCHASE AGREEMENT

dated as of

December 12, 2010

by and between

A. O. SMITH CORPORATION

and

REGAL BELOIT CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.01. Definitions

     1   

Section 1.02. Cross References

     15   

Section 1.03. Other Definitional and Interpretative Provisions

     17    ARTICLE II    PURCHASE AND SALE   

Section 2.01. Purchase and Sale of the Shares

     18   

Section 2.02. Purchase and Sale of the Purchased Assets

     18   

Section 2.03. Excluded Assets

     19   

Section 2.04. Assumed Liabilities

     20   

Section 2.05. Excluded Liabilities

     21   

Section 2.06. Restructuring of Purchased Subsidiaries

     22   

Section 2.07. Limitation on Assignment of Purchased Assets

     23   

Section 2.08. Purchase Price; Allocation of Purchase Price; Withholding

     23   

Section 2.09. Closing

     25   

Section 2.10. Closing Net Working Capital

     26    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER   

Section 3.01. Corporate Existence and Power

     27   

Section 3.02. Corporate Authorization

     27   

Section 3.03. Governmental Authorization

     28   

Section 3.04. Noncontravention

     28   

Section 3.05. Purchased Subsidiaries

     29   

Section 3.06. Financial Statements

     29   

Section 3.07. Absence of Certain Changes

     30   

Section 3.08. No Undisclosed Liabilities

     30   

Section 3.09. Material Contracts

     30   

Section 3.10. Litigation

     32   

Section 3.11. Compliance with Laws

     32   

Section 3.12. Real Property

     33   

Section 3.13. Intellectual Property

     34   

Section 3.14. Title to and Sufficiency of Purchased Assets

     34   

Section 3.15. Permits

     35   

Section 3.16. Finders’ Fees

     35   

Section 3.17. Employee Benefit Plans

     35   

Section 3.18. Environmental Compliance

     36   

Section 3.19. Products Liability; Products Warranty

     37   

Section 3.20. Employees

     38   

Section 3.21. No Other Representations And Warranties

     39   

 

i



--------------------------------------------------------------------------------

 

Section 3.22. RBC Stock

     39    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 4.01. Corporate Existence and Power

     40   

Section 4.02. Corporate Authorization

     40   

Section 4.03. Governmental Authorization

     41   

Section 4.04. Noncontravention

     41   

Section 4.05. Financing

     41   

Section 4.06. Litigation

     41   

Section 4.07. Solvency

     41   

Section 4.08. Finders’ Fees

     42   

Section 4.09. Purchase for Investment

     42   

Section 4.10. RBC Stock Investment

     42   

Section 4.11. Capitalization

     42   

Section 4.12. SEC Filings; Financial Statements

     42   

Section 4.13. No Undisclosed Liabilities

     43   

Section 4.14. Absence of Certain Changes

     43   

Section 4.15. Inspections; No Other Representations

     43    ARTICLE V    COVENANTS   

Section 5.01. Conduct of the Business

     44   

Section 5.02. Pre-Closing Access

     46   

Section 5.03. Regulatory Filings

     47   

Section 5.04. Permits

     49   

Section 5.05. Shared Contracts, Affiliate Transactions

     49   

Section 5.06. Third Party Approvals

     50   

Section 5.07. Post-Closing Asset Transfers

     51   

Section 5.08. Intercompany Balance; Cash

     52   

Section 5.09. Business Guarantees

     52   

Section 5.10. Supplementation of Disclosure Schedule

     52   

Section 5.11. Use of A. O. Smith Trademarks

     53   

Section 5.12. Insurance

     53   

Section 5.13. Legal Proceedings; Production of Witnesses; Privileged Matters

     53   

Section 5.14. Retention of Books and Records and Post-Closing Access

     55   

Section 5.15. Confidentiality

     56   

Section 5.16. Noncompetition

     57   

Section 5.17. Public Announcements

     57   

Section 5.18. Non-solicit

     57   

Section 5.19. Resignations

     58   

Section 5.20. Further Assurances

     58   

Section 5.21. Audit of Business Financial Statements

     58   

Section 5.22. Product Liability Insurance

     59   

Section 5.23. Buyer Covenants

     59   

 

ii



--------------------------------------------------------------------------------

 

ARTICLE VI    TAX MATTERS   

Section 6.01. Representations Relating to Taxes

     59   

Section 6.02. Tax Returns; Allocation Of Taxes

     60   

Section 6.03. Cooperation On Tax Matters

     61   

Section 6.04. Buyer Covenants

     62   

Section 6.05. Tax Sharing

     62   

Section 6.06. Tax Indemnification

     62   

Section 6.07. Survival of Tax Claims

     64    ARTICLE VII    EMPLOYEE MATTERS   

Section 7.01. Business Employees

     64   

Section 7.02. Compensation and Benefits

     66   

Section 7.03. Payroll Matters

     70   

Section 7.04. Vacation and Other Paid Time Off

     71   

Section 7.05. Wages and Other Compensation

     71   

Section 7.06. Employee Claims

     71   

Section 7.07. Employee Communications

     71   

Section 7.08. Acknowledgement

     71   

Section 7.09. No Third Party Beneficiaries

     71   

Section 7.10. Cooperation

     72    ARTICLE VIII    CONDITIONS TO CLOSING   

Section 8.01. Conditions to Obligations of Buyer and Seller

     72   

Section 8.02. Conditions to Obligation of Buyer

     72   

Section 8.03. Conditions to Obligation of Seller

     73    ARTICLE IX    INDEMNIFICATION   

Section 9.01. Survival

     73   

Section 9.02. Indemnification

     74   

Section 9.03. Procedures

     75   

Section 9.04. Environmental Matters

     77   

Section 9.05. Calculation of Damages

     78   

Section 9.06. Assignment of Claims

     78   

Section 9.07. Exclusivity

     79    ARTICLE X    TERMINATION   

Section 10.01. Termination

     80   

Section 10.02. Effect of Termination

     81   

 

iii



--------------------------------------------------------------------------------

 

ARTICLE XI    MISCELLANEOUS   

Section 11.01. Notices

     81   

Section 11.02. Amendments and Waivers

     82   

Section 11.03. Expenses

     82   

Section 11.04. Successors and Assigns

     82   

Section 11.05. Governing Law

     83   

Section 11.06. Jurisdiction

     83   

Section 11.07. Waiver of Trial by Jury

     83   

Section 11.08. Counterparts; Effectiveness; No Third Party Beneficiaries

     83   

Section 11.09. Entire Agreement

     83   

Section 11.10. Bulk Sales Laws

     83   

Section 11.11. Severability

     83   

Section 11.12. Disclosure Schedule

     84   

DISCLOSURE SCHEDULES

 

Schedule    1.01(a)(i)    Excluded Business Employees Schedule    1.01(a)(ii)   
Non-Business Employees Schedule    1.01(b)    Business Guarantees Schedule   
1.01(c)    Chinese Purchased Subsidiaries Schedule    1.01(d)    Knowledge of
Seller Schedule    1.01(e)    Leased Real Property Schedule    1.01(f)   
Mexican Purchased Subsidiaries Schedule    1.01(g)    Owned Real Property
Schedule    1.01(h)    Permitted Liens Schedule    1.01(i)    Retained
Businesses Schedule    1.01(j)    Shares Schedule    2.02(c)    CTC Assets
Schedule    2.02(e)    Purchased Contracts Schedule    2.03(c)    Excluded
Intellectual Property Rights Schedule    2.03(o)    Other Excluded Assets
Schedule    2.04(d)    Excluded Product Liabilities Schedule    2.04(e)   
Excluded Environmental Liabilities Schedule    2.05(k)    Other Excluded
Liabilities Schedule    2.06(a)(i)    Restructuring Transactions Schedule   
2.06(a)(ii)    Non-Business Assets Schedule    2.06(a)(iii)    Non-Business
Liabilities Schedule    2.08    Initial Allocation Statement Schedule    3.03   
Governmental Authorization Schedule    3.05(b)(i)    Preemptive Rights and
Transfer Restrictions Schedule    3.05(b)(ii)    Voting Trusts and Other
Agreements Schedule    3.06(a)(i)    Financial Statements Schedule   
3.06(a)(ii)    Non-GAAP Financial Statements Schedule    3.09    Material
Contracts      

 

iv



--------------------------------------------------------------------------------

 

Schedule    3.09(b)    Material Defaults Schedule    3.09(c)    Affiliate
Transactions Schedule    3.09(d)    Retained Business Affiliate Transactions
Schedule    3.10    Litigation Schedule    3.11    Compliance with Laws Schedule
   3.12(a)    Real Property Schedule    3.12(c)    Rights to Real Property
Schedule    3.13(a)    Business Registered Intellectual Property Rights Schedule
   3.13(b)    Intellectual Property Exceptions to Ownership Schedule    3.13(c)
   Intellectual Property Infringement Schedule    3.14(a)(i)    Title to Assets
– Purchased Assets Schedule    3.14(a)(ii)    Title to Assets – Purchased Assets
– Purchased Subsidiaries Schedule    3.14(b)    Sufficiency of Purchased Assets
Schedule    3.15    Permits Schedule    3.17(a)(i)    Employee Plans Schedule   
3.17(a)(ii)    International Plans Schedule    3.17(b)    Employee Plans Subject
to ERISA Schedule    3.18    Environmental Compliance Schedule    3.19(a)   
Product Warranty Schedule    3.19(b)    Product Liabilities Schedule    3.20(d)
   Bargaining Agreements Schedule    3.20(e)    Employees Schedule    5.01   
Conduct of the Business Schedule    5.03(b)    Competition Laws Schedule   
5.05(a)(i)    Buyer Designated Shared Contracts Schedule    5.05(a)(ii)   
Seller Designated Shared Contracts Schedule    5.05(b)    Retained Business
Affiliate Transactions Schedule    5.05(c)    Retained Affiliate Transactions
Schedule    5.08    Intercompany Balance Schedule    5.18(a)    Transferred
Employees Exceptions Schedule    5.18(b)    Seller Employees Exceptions Schedule
   5.19    Retained Employees Schedule    8.01(a)    Competition Laws

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit   A      Accounting Policies Exhibit   B      Assignment and Assumption
Agreement Exhibit   C      Bill of Sale Exhibit   D      Chinese Equity Transfer
Agreement Exhibit   E      Partnership Interest Sale and Purchase Agreement
Exhibit   F      Patent License Agreement Exhibit   G      Sample Closing
Statement Exhibit   H      Shareholder Agreement Exhibit   I      Trademark
License Agreement Exhibit   J      Transition Services Agreement Exhibit   K
     Yueyang Agreement

 

vi



--------------------------------------------------------------------------------

ASSET AND STOCK PURCHASE AGREEMENT

This ASSET AND STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of
December 12, 2010 by and between A. O. SMITH CORPORATION, a Delaware corporation
(“Seller”), and REGAL BELOIT CORPORATION, a Wisconsin corporation (“Buyer”).
Each of Seller and Buyer is referred to herein as a “Party” and collectively as
the “Parties”.

W I T N E S S E T H :

WHEREAS, Buyer desires to purchase (or cause one or more of its wholly-owned
Subsidiaries to purchase) the Shares (as defined below) and the Purchased Assets
(as defined below) and assume the Assumed Liabilities (as defined below) from
Seller and its applicable Subsidiaries, and Seller and its applicable
Subsidiaries desire to sell the Shares and the Purchased Assets and transfer the
Assumed Liabilities to Buyer (or one or more of its wholly-owned Subsidiaries)
and the Buyer Designee, as applicable, upon the terms and subject to the
conditions hereinafter set forth; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used herein, the following terms have the
following meanings:

“A. O. Smith Trademarks” means any Trademark incorporating “A. O. Smith,” “AOS,”
“AO,” “SMITH” or “INNOVATION HAS A NAME” or any variation thereof, or their
translations in languages other than English.

“Accounting Policies” means the accounting policies, principles, practices and
methodologies set forth in Exhibit A, which have been used in the preparation of
the Financial Statements, the Balance Sheet and the Sample Closing Statement and
will be used in the preparation of the Initial Closing Statement, Buyer Closing
Statement and Final Closing Statement.

“Action” means any action, claim, suit, arbitration, investigation or
proceeding, in each case by or before any arbitrator or Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means one or more Assignment and
Assumption Agreements by and between Seller (or its applicable Retained
Subsidiary) and Buyer in substantially the form attached hereto as Exhibit B.

“Balance Sheet” means the unaudited pro forma balance sheet of the Business as
of September 30, 2010.

“Balance Sheet Date” means September 30, 2010.

“Bargaining Agreement” means each agreement or labor contract entered into with
a union, labor organization or works council governing the terms and conditions
of employment of any Business Employee or Purchased Subsidiary Employee.

“Bill of Sale” means one or more Bills of Sale by and between Seller and Buyer
in substantially the form attached hereto as Exhibit C.

“Business” means, as comprised as of the Effective Time, Seller’s and its
Subsidiaries’ business of manufacturing and selling hermetic motors,
sub-fractional and fractional horsepower motors, and integral horsepower motors;
provided, however, that for the avoidance of doubt, (a) the Business shall
exclude the Retained Business, and (b) the Business shall not include the
operations conducted at Shanghai Water Treatment.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York, United States of America, are authorized
or required by Law to close.

“Business Employee” means (a) each employee of Seller or any of its Subsidiaries
or Affiliates whose employment duties are primarily connected to performance of
services for the Business, but excluding (i) any Purchased Subsidiary Employee
and (ii) those employees listed on Schedule 1.01(a)(i) and (b) those additional
employees of Seller, or any of its Subsidiaries or Affiliates who are listed on
Schedule 1.01(a)(ii); provided, however, that no employee may be listed on
either Schedule 1.01(a)(i) or Schedule 1.01(a)(ii) following the date hereof
without the prior written consent of Buyer, which shall not be unreasonably
withheld, conditioned or delayed.

“Business Guarantees” means all guarantees, letters of credit, bonds, sureties
and other credit support or assurances provided by Seller or any of its
Affiliates (other than the Purchased Subsidiaries) in support of any obligation
of the Business that are listed in Schedule 1.01(b).

“Business Intellectual Property Rights” means Seller’s and its Subsidiaries’
right in and to the Business Patents, the Business Trademarks and the Other
Business Intellectual Property Rights, and all goodwill associated with any of
the foregoing, together with the right to sue or otherwise recover for any past,
present or future infringement, dilutions, misappropriations or other violations
thereof.

“Business Patents” means the Patents owned, used or held primarily for use in
the conduct of the Business.

 

2



--------------------------------------------------------------------------------

“Business Records” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, ledgers, journals,
technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), Tax Returns and other Tax work papers and files relating to the
Business or the Purchased Subsidiaries, and other similar materials in each case
to the extent in the possession or control of Seller or its Subsidiaries as of
the Closing.

“Business Trademarks” means the Trademarks owned, used or held primarily for use
in the conduct of the Business, other than the A. O. Smith Trademarks.

“Buyer Designee” means any Affiliate of Buyer designated by Buyer as a nominee
partnership interest holder on or prior to the Closing Date.

“Buyer MAE” means any Effect that, individually or in the aggregate, has had, or
would reasonably be expected to have, a material adverse effect on the business,
assets, properties, financial condition or results of Buyer and its Subsidiaries
business operations (taken as a whole); provided, however, that any Effect
resulting or arising from any of the following shall not be considered when
determining whether a Buyer MAE shall have occurred: (a) any action taken or
omission to act with the prior written consent or upon the prior written request
of Seller (including any action taken or omission to act which are required or
permitted by the Transaction Documents), (b) any change or development in
general economic conditions in the industries or markets in which Buyer
operates, (c) changes in Law or GAAP or the interpretation or enforcement of any
of the foregoing, (d) any failure of Buyer’s business to meet, with respect to
any period or periods, any internal forecasts or projections, estimates of
earnings or revenues, or business plans, provided that this clause (d) shall not
prevent a determination that any change or effect underlying such failure to
meet forecasts or projections has resulted in a Buyer MAE (to the extent such
change or effect is not otherwise excluded from this definition of Buyer MAE),
(e) any natural disaster, act of war, armed hostilities or terrorism, change in
political environment or any worsening thereof or actions taken in response
thereto, (f) the negotiation, execution, delivery, performance, consummation,
potential consummation or public announcement of this Agreement or the
transactions contemplated by this Agreement, including any Action resulting
therefrom or with respect thereto, and any adverse change in customer,
governmental, vendor, employee, supplier or similar relationships resulting
therefrom or with respect thereto, including as a result of the identity of
Seller, (g) any change or development in financial, credit or securities
markets, general economic or business conditions, or political, social or
regulatory conditions, or (h) any fluctuations in currency, but in the case of
(b), (c), (e) or (g) only if any such Effects do not, individually or in the
aggregate, have a materially disproportionate adverse impact to Buyer’s business
operations relative to other Persons in the industries or markets in which Buyer
operates.

“China” or “PRC” means the People’s Republic of China, excluding Hong Kong,
Macao and Taiwan.

“Chinese Equity Seller” means A. O. Smith (China) Investment Co. Ltd.

 

3



--------------------------------------------------------------------------------

“Chinese Equity Transfer Agreement” means, with respect to any Chinese Purchased
Subsidiary, the Equity Transfer Agreement to be executed by and between Chinese
Equity Seller and the Transferee thereto in substantially the form attached
hereto as Exhibit D.

“Chinese Purchased Subsidiaries” means A. O. Smith Electrical Products
(Changzhou) Co., Ltd., A. O. Smith Electrical Products (Yueyang) Co. Ltd) and A.
O. Smith Electrical Products (Suzhou) Co., Ltd.

“Chinese Purchased Subsidiary Transfer Documents” means (a) all necessary
documents for effecting change of the legal representatives of such Chinese
Purchased Subsidiary whose names appear listed in Schedule 1.01(c) hereto,
releasing each of them from any and all Liability which they might have incurred
in connection with the lawful performance of their respective duties, and
appointment of the new legal representatives of such Purchased Subsidiary as
designated by Buyer, and completion of requisite governmental procedures,
including but not limited to, the resignation letters, the appointment letters,
the release letters, the board resolutions and/or the shareholders resolutions;
(b) all necessary documents for effecting the resignation, effective as of the
Closing Date, of the directors, supervisors and officers of such Chinese
Purchased Subsidiary whose names appear listed in Schedule 1.01(c) hereto,
releasing each of them from any and all Liability which they might have incurred
in connection with the lawful performance of their respective duties, and
appointment of the new directors, supervisors and officers of such Purchased
Subsidiary as designated by Buyer, and completion of requisite governmental
procedures, including but not limited to, the resignation letters, the
appointment letters, the release letters, the board resolutions and/or the
shareholders resolutions; (c) all necessary documents for removing A. O. Smith
Trademarks from the articles of associations, certificate of approval, business
licenses and other permits, certificates and licenses as well as corporate chops
and other chops of such Chinese Purchased Subsidiary containing A. O. Smith
Trademarks and completion of requisite governmental procedures, including but
not limited to, the amendments to articles of associations, the board
resolutions and/or the shareholders resolutions; and (d) other Transfer
Documents.

“Closing Net Working Capital” means the Net Working Capital as of 11:59 p.m. on
the last calendar day prior to the Effective Time.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Competition Laws” means statutes, rules, regulations, orders, decrees,
administrative and judicial doctrines, and other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization, lessening of competition or restraint of trade, including
without limitation, the HSR Act, the Federal Economic Competition Law (Ley
Federal de Competencia Económica) and its regulations, as amended, and the
Anti-trust Law of the PRC and the related rules and regulations, as amended.

“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between Seller and Buyer, dated October 20, 2010.

 

4



--------------------------------------------------------------------------------

“Contract” means any contract, agreement, lease, sublease, license, sublicense,
sales order, purchase order, instrument or other commitment, whether written or
oral, that is binding on any Person or any part of its property under Law.

“COTS License” means a license that is commercially available from another
Person in the form of a “shrink-wrap,” “click-through” or other standard form
license agreement covering “off-the-shelf” software that is generally available
to the public and has not been modified, customized or misused with (a) an
individual one-time royalty or license fee of seventy five thousand dollars
($75,000) or less or (b) annual royalty or license fee of twenty five thousand
dollars ($25,000) or less.

“Damages” means any losses or damages that are actually and directly suffered or
sustained, whether resulting from a judgment, a settlement or an award,
including those arising out of any Action, applicable Law or Contract, including
the Taxes, costs and expenses (including reasonable fees and expenses of
counsel, consultants, experts, and other professional fees) associated
therewith.

“Disclosure Schedule” means the disclosure schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement or any
other Transaction Document.

“Employee Plan” means any “employee benefit plan”, as defined in Section 3(3) of
ERISA, and any plan, practice, arrangement or policy providing for severance,
equity compensation, profit-sharing, incentive or deferred compensation,
vacation or other paid-time-off, welfare benefits (health, dental, vision, life,
and disability), sick pay, pension or retirement benefits, in each case which
covers any current Business Employee.

“Environmental Conditions” means the presence of Hazardous Substances in the
environment (including natural resources, soil, surface water, ground water, any
present or potential drinking water supply, subsurface strata or ambient air).

“Environmental Laws” means any applicable Law relating to pollution, protection
of the environment, and/or protection of the health and safety of persons from
exposures to Hazardous Substances in the environment. The term “Environmental
Laws”, when applied with respect to the Mexican Purchased Subsidiaries, include
Mexico’s Ley General del Equilibrio Ecológico y la Protección al Ambiente,
Mexico´s Ley de Aguas Nacionales, Mexico’s Ley General para la Prevención y
Gestión Integral de los Residuos, and similar environmental Laws applicable to
the Mexican Purchased Subsidiaries, and the regulations related to each such
Laws. The term “Environmental Laws”, when applied with respect to the Chinese
Purchased Subsidiaries, includes the Environmental Protection Law of the PRC,
the Law of the PRC on the Prevention and Control of Water Pollution, the Law of
the PRC on the Prevention and Control of Air Pollution, the Law of the PRC on
Prevention and Control of Solid Waste Pollution, the Law of the Environmental
Impact Assessment of the PRC, the Law of Waters of the PRC, the Law on Ocean
Environment Protection of the PRC and the Regulations on Administration of
Environmental Protection for Projects Construction, and similar environmental
Laws relating to the Chinese Purchased Subsidiaries, and the other rules and
regulations related to such Laws and/or defined as abovementioned, as amended.

 

5



--------------------------------------------------------------------------------

“Environmental Liabilities” means any and all Liabilities arising out of or
relating to any Environmental Law and/or arising out of or relating to
Environmental Conditions, including, without limitation, (a) any discharge,
spill, leak, emission, release, threatened release or migration of Hazardous
Substances; (b) the use, generation, storage, disposal, handling, treatment,
recycling, shipment, transportation (or arrangement for any of the foregoing) of
any Hazardous Substances; (c) any violation of or noncompliance with any
Environmental Law or any Permit required by any applicable Environmental Law;
(d) any investigatory, remedial, natural resource, response, removal or
corrective obligation or measure required by Environmental Law; or (e) any claim
(including but not limited to property damage and personal injury) by any third
party relating to any Hazardous Substances or Environmental Conditions; provided
that “Environmental Liabilities” shall not include any Product Liability.

“Equity Interest” means any share, capital stock, partnership, membership or
similar interest in any Person, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefore.

“Equity Sellers” means the Chinese Equity Seller and A. O. Smith Holdings II
B.V., a company organized and existing under the laws of the Netherlands.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Ex-Pat” means each Business Employee or Purchased Subsidiary Employee assigned
to perform services for a Purchased Subsidiary or a Subsidiary or Affiliate of
Seller outside the employee’s home country.

“Ex-Pat Agreements” means (a) the foreign assignment letter or other letter
agreement entered into with an Ex-Pat, (b) the terms of the Seller’s Expatriate
Assignment and Compensation Policy applicable to any Ex-Pat and (c) any other
applicable plan, policy, contract or arrangement to reemploy, reinstate or
repatriate each any Ex-Pat.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Final Cash Consideration” means an amount in cash equal to (a) the Cash
Consideration, plus or minus, as applicable, (b) the Final Closing Net Working
Capital.

“Final Closing Net Working Capital” means Closing Net Working Capital as finally
determined in accordance with Section 2.10.

“Foreign Official” means any Person (a) holding a position with or employed by
any transnational, domestic or foreign federal, state or local, Governmental
Authority, department, court, agency or official, including any political
subdivision thereof; or (b) holding a position with or employed by any political
party or who is a candidate for public office.

“Fraud” means (a) with respect to Seller, that (i) a representation and warranty
made by Seller in Article III was false when made, (ii) to the knowledge of
Seller, such representation and warranty in Article III was false when made,
(iii) Seller had an intent to induce Buyer to act or refrain from acting in such
context, and (iv) Buyer acted in justifiable reliance on such

 

6



--------------------------------------------------------------------------------

representation and warranty in Article III; and (b) with respect to Buyer, that
(i) a representation and warranty made by Buyer in Article IV was false when
made, (ii) to the knowledge of Buyer, such representation and warranty in
Article IV was false when made, (iii) Buyer had an intent to induce Seller to
act or refrain from acting in such context, and (iv) Seller acted in justifiable
reliance on such representation and warranty in Article IV.

“Fundamental Representations” means the representations and warranties of Seller
contained in Sections 3.01 (Corporate Existence and Power), 3.02 (Corporate
Authorization), 3.05 (Purchased Subsidiaries), 3.14(a) (Title to Assets) and
3.16 (Finders’ Fees).

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof.

“Hazardous Substances” means any pollutant, contaminant, chemical, waste, and/or
any other toxic, infectious, carcinogenic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substances or materials (whether solids, liquids
or gases) subject to regulation, control or remediation under any Environmental
Law, including, without limitation, petroleum, its derivatives, by-products and
other hydrocarbons, urea formaldehyde, lead-based paint, mold or other fungi,
radon, polychlorinated biphenyls (“PCBs”) and asbestos.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” means any Tax that is, in whole or in part, based on or measured by
net income or gains, and any similar Tax.

“Indebtedness” means (a) all obligations for borrowed money or advances, (b) all
obligations evidenced by notes, bonds, debentures or other instruments, (c) all
obligations for the deferred purchase price of property or services (other than
current liabilities incurred in the ordinary course of business), (d) all
commitments by which a Person assures a creditor against loss (including
contingent reimbursement obligations regarding letters of credit), (e) all
obligations under capitalized leases and purchase money obligations, (f) all
guarantees (other than product warranties made in the ordinary course of
business), including guarantees of any items set forth in clauses (a) through
(e), and (g) all outstanding prepayment premiums, if any, and accrued interest,
fees and expenses related to any of the items set forth in clauses (a) through
(f), in each case, as calculated in accordance with GAAP.

“Initial Cash Consideration” means an amount in cash equal to (a) the Cash
Consideration, plus or minus, as applicable, (b) the Initial Working Capital
Adjustment made in accordance with Section 2.09(a).

“Initial Working Capital Adjustment” means, (a) in the event the estimated
Closing Net Working Capital set forth in the Initial Closing Statement exceeds
the Target Closing Net Working Capital, an increase to the Initial Cash
Consideration equal to the absolute difference

 

7



--------------------------------------------------------------------------------

between the estimated Closing Net Working Capital set forth in the Initial
Closing Statement and the Target Closing Net Working Capital; and (b) in the
event the estimated Closing Net Working Capital set forth in the Initial Closing
Statement is less than the Target Closing Net Working Capital, a decrease in the
Initial Cash Consideration equal to the absolute difference between the
estimated Closing Net Working Capital set forth in the Initial Closing Statement
and the Target Closing Net Working Capital.

“Intellectual Property Rights” means all intellectual property rights and
industrial property rights in any and all jurisdictions throughout the world,
including all: (a) Patents; (b) Trademarks; (c) trade secrets and proprietary
rights in inventions (whether or not patentable and whether or not reduced to
practice), invention disclosures, confidential information, data, Software,
know-how, product designs and development, methods and processes, testing tools
and materials, customer information, marketing materials, and technology;
(d) copyrights and mask works, whether or not registered, and registrations and
applications for registration thereof; and (e) any other similar intellectual
property rights or industrial property rights.

“International Plan” means any Contract, plan, arrangement or policy providing
for equity compensation, severance, profit-sharing, incentive or deferred
compensation, vacation and other paid-time-off, welfare benefits (health,
dental, vision, life and disability), sick pay, pension or retirement benefits,
in each case which (a) is not an Employee Plan, (b) is not required by
applicable Law to be provided and (c) covers any current Purchased Subsidiary
Employee.

“knowledge of Seller”, “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge of the Persons set
forth in Schedule 1.01(d).

“Law” means, with respect to any Person, any United States or foreign federal,
state or local law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by a Governmental Authority that is binding upon or applicable to such
Person, as amended unless expressly specified otherwise herein.

“Leased Real Property” means the real property leased by Seller and its
Subsidiaries (including the Purchased Subsidiaries) as tenant described in
Schedule 1.01(e).

“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, absolute,
contingent or otherwise, and regardless of when asserted or by whom.

“Lien” means, with respect to any property, equity interest or asset, any
mortgage, deed of trust, hypothecation lien, encumbrance, license, grant, lease,
sublease, tenancy, occupancy agreement, pledge, charge, security interest, right
of first refusal, right of first offer, adverse claim, restriction on transfer,
right of way, covenant, condition, easement, encroachment, deed to secure debt,
option, building or use restriction, conditional sale agreement or other matter
in respect of such property, equity interest or asset.

 

8



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, event, effect, condition,
circumstance, state of facts or development (each an “Effect”) that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a material adverse effect on the business, assets, properties, financial
condition or results of operations of the Business (taken as a whole); provided,
however, that any Effect resulting or arising from any of the following shall
not be considered when determining whether a Material Adverse Effect shall have
occurred: (a) any action taken or omission to act with the prior written consent
or upon the prior written request of Buyer (including any action taken or
omission to act which are required or permitted by the Transaction Documents),
(b) any change or development in general economic conditions in the industries
or markets in which the Business operates, (c) changes in Law or GAAP or the
interpretation or enforcement of any of the foregoing, (d) any failure of the
Business to meet, with respect to any period or periods, any internal forecasts
or projections, estimates of earnings or revenues, or business plans, provided
that this clause (d) shall not prevent a determination that any change or effect
underlying such failure to meet forecasts or projections has resulted in a
Material Adverse Effect (to the extent such change or effect is not otherwise
excluded from this definition of Material Adverse Effect), (e) any natural
disaster, act of war, armed hostilities or terrorism, change in political
environment or any worsening thereof or actions taken in response thereto,
(f) the negotiation, execution, delivery, performance, consummation, potential
consummation or public announcement of this Agreement or the transactions
contemplated by this Agreement, including any Action resulting therefrom or with
respect thereto, and any adverse change in customer, governmental, vendor,
employee, supplier or similar relationships resulting therefrom or with respect
thereto, including as a result of the identity of Buyer, (g) any change or
development in financial, credit or securities markets, general economic or
business conditions, or political, social or regulatory conditions, (h) any
fluctuations in currency, or (i) any Excluded Asset, Non-Business Asset,
Excluded Liability or Non-Business Liability, but in the case of (b), (c),
(e) or (g) only if any such Effects do not, individually or in the aggregate,
have a materially disproportionate adverse impact to the Business relative to
other Persons in the industries or markets in which the Business operates.

“Mexican Equity Seller Nominee Partner” means, with respect to each Mexican
Purchased Subsidiary, the Affiliate of Seller that is not a Purchased Subsidiary
and that holds a nominee partnership interest in such Mexican Purchased
Subsidiary.

“Mexican Purchased Subsidiaries” means each of IG-Mex, S. de R.L. de C.V.;
Motores Electricos de Juarez, S. de R.L. de C.V.; Productos Electricos
Aplicados, S. de R.L. de C.V.; and Motores Electricos de Monterrey, S. de R.L.
de C.V.

“Mexican Purchased Subsidiary Transfer Documents” means (i) the execution by the
applicable Mexican Equity Seller Nominee Partner, with the Buyer Designee of the
Nominee Partnership Interest Sale and Purchase Agreement; (ii) a copy, certified
by the chairman of the board of managers of each Purchased Subsidiary of the
entry made in the partner’s registry book of such Purchased Subsidiary
evidencing the purchase of the Shares by the Buyer Designee; (iii) a
certification executed by a Representative of Buyer evidencing its receipt of
the certificate issued pursuant to (i) above; (iv) copies of the partners’
meeting unanimous resolutions of each of the Purchased Subsidiaries, approving,
as the case may be: (A) the amendment of the by-laws of each Purchased
Subsidiary with respect to any existing current prohibition applicable to a
partner to sell its Shares to any Person; (B) the waiver by all current partners
of the relevant Purchased Subsidiary to any applicable right of refusal,
pre-emptive right, or any other transfer restriction thereon, and their approval
to the Mexican Equity Seller Nominee Partner to sell the

 

9



--------------------------------------------------------------------------------

relevant Shares to the Buyer Designee pursuant to this Agreement and the
Transaction Documents; (C) the resignation, effective as of the Closing Date, of
the managers and officers of such Purchased Subsidiary whose names appear listed
in Schedule 1.01(f) hereto, releasing each of them from any and all Liability in
which they might have incurred in connection with the lawful performance of
their respective duties; (D) the revocation, effective as of the Closing Date,
of the powers of attorney conferred by such Purchased Subsidiary in favor of the
legal representatives (apoderados) whose names appear listed in Schedule 1.01(f)
hereto, releasing each and every one of such legal representatives (apoderados)
from any and all Liability in which they might have incurred in connection with
the lawful performance of their respective duties; and (E) the appointment of
the new members of the board of managers or the new sole manager, as applicable,
of such Purchased Subsidiary whose names appear listed in Schedule 1.01(f)
hereto.

“Net Working Capital” means the difference between total current assets and
total current liabilities of the Business, determined in accordance with the
Accounting Policies.

“Non-Compete Products” means hermetic motors, sub-fractional and fractional
horsepower motors, and integral horsepower motors.

“Non-Income Tax” means any Tax that is not an Income Tax.

“OEM” means an original equipment manufacturer.

“Organizational Documents” means any charter, certificate of formation, articles
of incorporation, declaration of partnership, articles of association, bylaws,
estatutos sociales, operating agreement, partnership agreement or similar
formation or governing documents and instruments.

“Other Business Intellectual Property Rights” means all Intellectual Property
Rights (other than Patents and Trademarks) owned, used or held primarily for use
in the conduct of the Business.

“Owned Real Property” the real property owned by Seller and its Subsidiaries
(including the Purchased Subsidiaries) described in Schedule 1.01(g), together
with all rights appurtenant thereto.

“Partnership Interest Sale and Purchase Agreement” means, with respect to any
Mexican Purchased Subsidiary, the partnership interest sale and purchase
agreement to be executed by and between the Mexican Equity Seller Nominee
Partner and the Buyer Designee in substantially the form attached hereto as
Exhibit E.

“Patent License Agreement” means the Patent License Agreement by and between
Buyer and Seller substantially in the form attached hereto as Exhibit F.

“Patents” means patents and patent applications (including without limitation
any provisional applications, continuations, continuations-in-part, divisionals,
re-examinations, reissues, revisions, and extensions), utility models,
industrial designs and other statutory invention registrations and applications
for any of the foregoing.

 

10



--------------------------------------------------------------------------------

“Per Diem Taxes” shall have the meaning set forth in Section 6.06(c).

“Permitted Liens” means (a) statutory Liens for current Taxes, assessments or
other governmental charges, in each case, not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
(and which have been sufficiently accrued or reserved against on the Balance
Sheet), (b) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the ordinary course of business, (c) zoning, entitlement
and other land use and environmental regulations promulgated by any Governmental
Authority, (d) Liens of public record, (e) covenants, conditions, restrictions,
easements, rights of way, encumbrances, defects, imperfections, irregularities
of title or other Liens, if any (including Liens that would be readily apparent
upon physical inspection of the Real Property or review of an accurate survey
covering the Real Property), that would not reasonably be expected to result in
material Liability to Buyer or otherwise materially interfere with the conduct
of the Business by Buyer in substantially the manner currently conducted,
(f) with respect to any Leased Real Property, the interests and rights of the
respective lessors with respect thereto, (g) all covenants, conditions,
restrictions, easements, rights of way, encumbrances, defects, imperfections,
irregularities of title or other Liens that are otherwise disclosed in any real
property files that have been made available to Buyer, (h) Liens created by
Buyer or its successors and assigns, (i) Liens disclosed in Schedule 1.01(h),
(j) Liens (other than monetary liens) incurred in the ordinary course of
business since the Balance Sheet Date, (k) licenses to intellectual property
granted in the ordinary course, and (l) statutory or contractual Liens of
lessors or Liens on the lessor’s or prior lessor’s interest.

“Person” means an individual, corporation, partnership, limited liability
company, association, joint venture, trust or other entity or organization of
any kind, including a Governmental Authority.

“Post-Closing Tax Period” means any Tax period beginning at or after the
Effective Time; and, with respect to a Straddle Tax Period, the portion of such
Tax period beginning at the Effective Time.

“Pre-Closing Non-Income Tax” means any Non-Income Tax related to a Pre-Closing
Tax Period.

“Pre-Closing Tax” means any Tax related to a Pre-Closing Tax Period.

“Pre-Closing Tax Period” means any Tax period ending at or before the Effective
Time; and, with respect to a Straddle Tax Period, the portion of such Tax period
ending at the Closing Date.

“Purchased Subsidiaries” means the following direct and indirect Subsidiaries of
Seller: A. O. Smith Holdings B.V. (Netherlands), A. O. Smith Electrical Products
(S.E.A.) Pte Ltd. (Singapore), A. O. Smith FZE (Dubai), A. O. Smith Electrical
Products (Changzhou) Co., Ltd. (China), A. O. Smith Electrical Products
(Yueyang) Co. Ltd. (China), A. O. Smith Electrical Products (Suzhou) Co., Ltd.
(China), the Mexican Purchased Subsidiaries and A. O. Smith Electrical Products
Limited (United Kingdom).

“Purchased Subsidiary Employees” means the employees of the Purchased
Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Purchased Subsidiary Transfer Documents” means the Chinese Purchased Subsidiary
Transfer Documents and the Mexican Purchased Subsidiary Transfer Documents.

“RBC Stock” means shares of common stock, par value $.01 per share, of Regal
Beloit Corporation.

“Real Property” means the Owned Real Property and Leased Real Property.

“Representative” means, with respect to any Person, such Person’s directors,
legal representatives (apoderados), officers, employees, counsel, financial
advisors, financing sources, auditors, agents and other authorized
representatives.

“Restricted Activities” means the manufacture and/or sale of the Non-Compete
Products.

“Retained Businesses” means all businesses now, previously or hereafter
conducted by Seller or any of its Subsidiaries or Affiliates other than the
Business, including the Water Products Business and Intellectual Property Rights
used or held for use in connection with the development, manufacture or sale of
the products set forth on Schedule 1.01(i).

“Retained Subsidiaries” means all of the direct and indirect Subsidiaries of
Seller (including the Equity Sellers) other than the Purchased Subsidiaries.

“Sample Closing Statement” means the sample calculation of Net Working Capital
as of September 30, 2010 attached hereto as Exhibit G.

“Satisfaction Date” means the first day upon which the satisfaction or waiver of
all conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the Parties
are required to take at the Closing itself as provided herein) has occurred.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller Group” means, with respect to U.S. federal Income Taxes, the affiliated
group of corporations (as defined in Section 1504(a) of the Code) of which
Seller is a member and, with respect to state, local or foreign income or
franchise Taxes, the consolidated, combined or unitary group of which Seller or
any of its Affiliates is a member for such state, local or foreign income or
franchise Tax purposes.

“Severance Plan” or “Severance Plans” means individually and collectively the
A.O. Smith Corporation Severance Pay Plan, A.O. Smith Electrical Products
Company Management Severance Plan, A.O. Smith Corporation Key Management
Severance Plan and the A.O. Smith Corporation Senior Leadership Severance Plan.

 

12



--------------------------------------------------------------------------------

“Shared Contract” means any Contract to which Seller or any of its Affiliates is
a party with any non-Affiliated third party and which benefits both the Business
and any Retained Business.

“Shareholder Agreement” means a Shareholder Agreement between Buyer and Seller
in substantially the form attached hereto as Exhibit H.

“Shares” means with respect to each Purchased Subsidiary, all of the issued and
outstanding shares of capital stock of, partnership interests (partes sociales)
that represent the corporate capital of, or other equity interests in the
Purchased Subsidiaries, as applicable. Such Shares are described in Schedule
1.01(j) hereof.

“Software” means all computer programs, applications, interfaces, operating
systems or embedded software programs or applications, including source code,
object code, firmware, development tools, test suites, files, records and data,
processes, scripts, routines used to process data, web sites (including related
computer code and content), media on which any of the foregoing is recorded,
improvements, modifications, enhancements, versions and releases relating
thereto, and all documentation related to any of the foregoing, irrespective of
the media on which it is recorded.

“Straddle Tax Period” means a Tax period that begins before the Effective Time
and ends at or thereafter.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at the
time directly or indirectly owned by such Person.

“Target Closing Net Working Capital” means $197,600,000.

“Tax” means any and all taxes, governmental fees, withholdings, levies imposts,
duty or other like assessment or charge of any kind whatsoever (including
withholding on amounts paid to or by any Person), whether or not disputed,
imposed by any Governmental Authority responsible for the imposition of any such
tax (domestic or foreign) (a “Taxing Authority”), and any Liability for any of
the foregoing pursuant to Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign tax Law), as transferee or successor, by
contract or otherwise, together with any interest, penalty, addition to tax or
additional amount. Tax shall include without limitation, any such amounts
imposed on or related to income, net income, gross income, gross receipts,
capital, windfall profit, severance, property (real and personal), production,
sales, goods and services, use, single business, occupation, commercial
activity, license, excise, registration, franchise, employment, unemployment,
payroll (including social security and Medicare), deductions at source,
withholding, alternative or add-on minimum, intangibles, ad valorem,
replacement, transfer, gains, stamp, customs, duties, estimated, transaction,
title, capital, paid-up capital asset, profits, premium, value added, recording,
inventory and merchandise, business privilege, federal highway use,
environmental, retirement savings quotas, countervailing and anitstamping
duties, customs processing fees, and escheat or escheatment.

 

13



--------------------------------------------------------------------------------

“Tax Liability” means any Liabilities related to Taxes.

“Tax Return” means any report, return, document, declaration, claim for refund,
statement, schedule, form, attachment, amendment, custom filing or other
information or filing supplied to or required to be supplied to any Taxing
Authority with respect to Taxes, including information returns and any documents
with respect to or accompanying payments of estimated Taxes, or with respect to
or accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information.

“Tax Sharing Agreements” means all existing agreements or arrangements (whether
or not written), including all express or implied agreements or arrangements,
binding Seller or any of its Subsidiaries that provide for the allocation,
apportionment, sharing or assignment of any Tax Liability or benefit, or the
transfer or assignment of income, revenues, receipts, or gains for the purpose
of determining any Person’s Tax Liability.

“Trade Intercompany Accounts” means intercompany accounts entered into in the
ordinary course of business consistent with past practices and on arms’ length
terms.

“Trademark License Agreement” means a Trademark License Agreement between Buyer
and Seller in substantially the form attached hereto as Exhibit I.

“Trademarks” means (a) trademarks, service marks, certification marks, logos,
trade dress, trade names, product names, brand names, corporate names, domain
names, and other indicia of commercial source of origin (whether registered,
common law, statutory or otherwise), together with all translations,
localizations, adaptations, derivations and combinations thereof, (b) all
registrations and applications to register the foregoing anywhere in the world,
and (c) all goodwill associated with all of the foregoing.

“Transaction Documents” means this Agreement, any Assignment and Assumption
Agreement, any Bill of Sale, the Purchased Subsidiary Transfer Documents, the
Transition Services Agreement, the Nominee Partnership Interest Sale and
Purchase Agreements, the Shareholder Agreement, the Trademark License Agreement,
the Patent License Agreement, the Chinese Equity Transfer Agreements, the
Yueyang Agreement and any other deed, bill of sale, endorsement, assignment,
certificate or other instrument of conveyance and assignment as the Parties and
their respective legal counsels deem reasonably necessary to vest in Buyer all
right, title and interest in, to and under the Purchased Assets and the Shares
and to evidence Buyer’s assumption of the Assumed Liabilities.

“Transition Services Agreement” means a Transition Services Agreement between
Buyer and Seller in substantially the form attached hereto as Exhibit J.

“Treasury Regulations” means the rules and regulations promulgated by the U.S.
Treasury Department under the Code.

“Union Employees” mean all Transferred Employees the terms of whose employment
are governed by a Bargaining Agreement.

 

14



--------------------------------------------------------------------------------

“Water Products Business” means Seller’s and its Subsidiaries’ business of
manufacturing and selling residential gas and electric water heaters, standard
and specialty commercial water heating equipment, high-efficiency copper-tube
boilers, water treatment products and water systems tanks.

“Working Capital Adjustment” means (a) in the event the Final Closing Net
Working Capital exceeds the Target Closing Net Working Capital, an increase in
the Cash Consideration equal to the absolute difference between the Final
Closing Net Working Capital and the Target Closing Net Working Capital; and
(b) in the event the Final Closing Net Working Capital is less than the Target
Closing Net Working Capital, a decrease in the Cash Consideration equal to the
absolute difference between the Final Closing Net Working Capital and the Target
Closing Net Working Capital.

“Yueyang Agreement” means an agreement between Buyer and Seller in substantially
the form attached hereto as Exhibit K.

Section 1.02. Cross References. Each of the following terms is defined in the
Section set forth opposite such term:

 

Term

   Section

Accountant

   2.10(c)

Accounts Receivable

   2.02(g)

Active Employee

   7.01(a)

Affiliate Transactions

   3.09(c)

Agreement

   Preamble

Asset Allocation

   2.08(c)

Assumed Liabilities

   2.04

Business Registered Intellectual Property Rights

   3.13(a)

Buyer

   Preamble

Buyer Closing Statement

   2.10(a)

Buyer DC Plan

   7.02(b)

Buyer Designated Shared Contracts

   5.05(a)

Buyer Financial Statements

   4.12(b)

Buyer FSA Plan

   7.02(i)

Buyer Indemnitees

   9.02(a)

Buyer SEC Documents

   4.12(a)

Buyer Union DB Plans

   7.02(d)

Cap Ex Budget

   5.01(d)

Cash Consideration

   2.08(a)

Claim Notice

   9.03(a)

Closing

   2.09

Closing Date

   2.09

Closing Legal Impediment

   8.01(b)

Control Regulations

   3.11(a)

Designated Shared Contracts

   5.05(a)

Effect

   1.01

Effective Time

   2.09

 

15



--------------------------------------------------------------------------------

 

Term

   Section

Environmental Matters

   9.04

Excluded Assets

   2.03

Excluded Environmental Liabilities

   2.04(e)

Excluded Intellectual Property Rights

   2.03(c)

Excluded Liabilities

   2.05

Excluded Product Liabilities

   2.04(d)

Executive Order

   3.11(a)

Ex-Pat

   7.01(c)

Final Allocation Statement

   2.08(c)

Financial Statements

   3.06(a)

Inactive Employee

   7.01(a)

Indemnified Party

   9.03(a)

Indemnifying Party

   9.03(a)

Information

   5.13(d)

Initial Allocation Statement

   2.08(c)

Initial Closing Statement

   2.09(a)

Initial Outside Date

   10.01(c)

Inventory

   2.02(d)

Lists

   3.11(a)

Leases

   3.09(a)(xi)

Material Contract

   3.09(b)

Non-Assignable Assets

   2.07

Non-Assignable Non-Business Assets

   2.06(a)

Non-Assignable Purchased Assets

   2.07

Non-Business Assets

   2.06(a)

Non-Business Liabilities

   2.06(a)

Non-Union Transferred Employee

   7.02(a)

Notice of Disagreement

   2.10(b)

OFAC

   3.11(a)

Outside Date

   10.01(c)

Party/Parties

   Preamble

PCBs

   1.01

Permits

   3.15

Potential Contributor

   9.06

Pre-Closing Buyer-Filed Tax Return

   6.02(a)

Privileged Information

   5.13(d)

Privileges

   5.13(d)

Product Liabilities

   2.04(d)

Products Liability Policies

   5.22

Products/Services

   3.19

PTO

   7.04

Purchase Price

   2.08(a)

Purchased Assets

   2.02

Purchased Contracts

   2.02(e)

Receiving Party

   5.06(a)

 

16



--------------------------------------------------------------------------------

 

Term

   Section

Regulatory Approvals

   5.03(a)

Relevant Period

   7.02(a)

Replacement Contracts

   5.05(a)

Restricted Period

   5.16(a)

Restructuring

   2.06(a)

Retained Business Affiliate Transactions

   3.09(d)

Retention Agreement

   7.02(j)

Review Documents

   3.21(a)

Sarbanes-Oxley Act

   4.12(a)

Seller

   Preamble

Seller Cap

   9.02(a)

Seller DB Plan

   7.02(c)

Seller DC Plans

   7.02(b)

Seller Deductible

   9.02(a)

Seller Designated Shared Contracts

   5.05(a)

Seller FSA Plan

   7.02(i)

Seller Indemnitees

   9.02(b)

Seller Welfare Plan

   7.02(g)

Stock Consideration

   2.08(a)

Tax Claim

   6.03

Taxing Authority

   1.01

Third Party Approvals

   5.06(a)

Third Party Claim

   9.03(a)

Transfer Taxes

   6.02(c)

Transferred Employees

   7.01(a)

Transferring Party

   5.06(b)

U.S. Transferred Employees

   7.01(a)

Section 1.03. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral gender and vice versa. If a term is defined as one part of speech (such
as a noun), it shall have a corresponding meaning when used as another part of
speech (such as a verb). Whenever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like

 

17



--------------------------------------------------------------------------------

import. “Writing”, “written” and comparable terms refer to printing, typing and
other means of reproducing words (including electronic media) in a visible form.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to any
statute shall be deemed to refer to such statute as amended from time to time,
except as otherwise specified herein, and to any rules or regulations
promulgated thereunder. All references to currency herein shall be to, and all
payments required hereunder shall be paid in, U.S. Dollars unless a different
currency is specifically stated. All references to any time herein shall refer
to Eastern Time.

ARTICLE II

PURCHASE AND SALE

Section 2.01. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, Seller agrees to cause the Equity Sellers and the
Mexican Equity Seller Nominee Partner, as applicable, to sell to Buyer, and
Buyer agrees to, or to cause any Buyer Designee to, purchase from the Equity
Sellers and the Mexican Equity Seller Nominee Partner, as applicable, all of the
Shares (other than Shares of a Purchased Subsidiary owned by another Purchased
Subsidiary). The Equity Sellers and the Mexican Equity Seller Nominee Partner
shall transfer and deliver to Buyer and the Buyer Designee, as applicable, at
the Closing, valid title to such Shares free and clear of any Lien (other than
Permitted Liens).

Section 2.02. Purchase and Sale of the Purchased Assets. Except as otherwise
provided below, upon the terms and subject to the conditions of this Agreement,
Buyer agrees to purchase from Seller and the Retained Subsidiaries, and Seller
agrees to, and to cause the Retained Subsidiaries to, sell, convey, transfer,
assign and deliver, or cause to be sold, conveyed, transferred, assigned and
delivered, to Buyer at the Closing, free and clear of any Liens other than
Permitted Liens, all of Seller’s and the Retained Subsidiaries’ right, title and
interest in, to and under the assets, properties and business, of every kind and
description, owned, used or held for use primarily in the conduct of the
Business by Seller or any of the Retained Subsidiaries (but, for the avoidance
of doubt, excluding any Excluded Assets or assets and properties of any
Purchased Subsidiary) (the “Purchased Assets”), including all right, title and
interest of Seller and the Retained Subsidiaries in, to and under the following
Purchased Assets:

(a) the Owned Real Property, together with all buildings, fixtures and
improvements erected thereon;

(b) all rights under the Leases with respect to the Leased Real Property;

(c)(i) all tangible personal property and interests therein, including
machinery, equipment, furniture, office equipment, communications equipment,
vehicles, storage tanks, spare and replacement parts, fuel and other tangible
property (including all interests in personal property underlying capital
leases) located at the Real Property and held for use primarily in the conduct
of the Business and (ii) those assets of Seller related primarily to the
Business that are located at its Corporate Technology Center facility located in
Milwaukee, Wisconsin, which are listed on Schedule 2.02(c);

 

18



--------------------------------------------------------------------------------

(d) all raw materials, work-in-process, finished goods, supplies and other
inventories used or held for use primarily in the conduct of the Business
(collectively, the “Inventory”);

(e) all rights under all Contracts (other than the Leases) used or held for use
primarily in the conduct of the Business, including those listed in Schedule
2.02(e) (the “Purchased Contracts”);

(f) all rights, claims, credits, causes of action or rights of set-off against
third parties relating to or arising from the Purchased Assets or the Assumed
Liabilities, including unliquidated rights under manufacturers’ and vendors’
warranties;

(g) all trade accounts receivable and other receivables (collectively, the
“Accounts Receivable”) to the extent arising out of the Business;

(h) all prepaid assets to the extent arising out of the Business;

(i) all Business Intellectual Property Rights other than Business Intellectual
Property Rights owned by the Purchased Subsidiaries;

(j) all Permits that are necessary to the operation of the Business; and

(k) Business Records relating primarily to the Business.

Section 2.03. Excluded Assets. The Parties expressly understand and agree that
the following assets and properties of Seller and the Retained Subsidiaries (the
“Excluded Assets”) shall be excluded from the Purchased Assets:

(a) all cash and cash equivalents on hand and in banks (except as otherwise
included in the calculation of Final Closing Net Working Capital);

(b) all bank accounts;

(c) all of Seller’s Intellectual Property Rights not primarily used or held for
use in the conduct of the Business, or the A. O. Smith Trademarks, or as
otherwise set forth in Schedule 2.03(c) (the “Excluded Intellectual Property
Rights”);

(d) all Business Records prepared in connection with this Agreement or the
transactions contemplated hereby, all minute books, corporate records (such as
stock registers) and Organizational Documents of Seller and the Retained
Subsidiaries, Tax Returns, other Tax work papers, and all other Business Records
not primarily related to the Business;

(e) except for any Contract which constitutes a Purchased Contract, all assets,
Contracts, rights, interests, properties used or held for use in the conduct of
any Retained Business;

(f) all rights of Seller or any of the Retained Subsidiaries arising under the
Transaction Documents or the transactions contemplated thereby;

 

19



--------------------------------------------------------------------------------

(g) all assets sold or otherwise disposed of in compliance with the terms of
this Agreement during the period from the date hereof until the Closing Date;

(h) all real property other than the Owned Real Property and all rights under
leases or subleases of real property other than the Leased Real Property;

(i) all tangible personal property and interests therein, including machinery,
equipment, furniture, office equipment, communications equipment, vehicles,
storage tanks, spare and replacement parts, fuel and other tangible property
(including all interests in personal property underlying capital leases) not
located at the Real Property or otherwise not used or held for use primarily in
the conduct of the Business;

(j) all assets of or under any Employee Plan, other than as expressly set forth
in Section 7.02;

(k) all insurance policies and all rights, claims, credits or causes of action
thereunder other than those rights established pursuant to Section 5.22 under
the Products Liability Policies;

(l) all assets with respect to Income Taxes;

(m) all assets with respect to Non-Income Taxes except to the extent included in
the calculation of Final Closing Net Working Capital;

(n) all Trade Intercompany Accounts receivable payable by Seller or any Retained
Subsidiary; and

(o) those assets listed on Schedule 2.03(o).

Section 2.04. Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, the Parties agree, effective at the Effective Time, Buyer
shall assume or to cause its Subsidiaries to assume all Liabilities of Seller or
any of the Retained Subsidiaries to the extent relating to or arising out of the
Purchased Assets or the Business of whatever nature, whether presently in
existence or arising hereafter, except for the Excluded Liabilities (the
“Assumed Liabilities”), including the following (except to the extent
constituting Excluded Liabilities):

(a) all current liabilities set forth on the Balance Sheet and all current
liabilities incurred after the Balance Sheet Date in the ordinary course of
business, to the extent not satisfied prior to the Effective Time;

(b) all Liabilities arising under the Purchased Contracts;

(c) any Liabilities for Pre-Closing Non-Income Taxes relating to the Purchased
Assets, in each case, to the extent included in the calculation of Final Closing
Net Working Capital;

 

20



--------------------------------------------------------------------------------

(d) all Liabilities arising under warranty obligations or arising under
applicable product liability, personal injury or tort Laws relating to any
products manufactured or sold in the Business prior to, at or after the
Effective Time, except for those Liabilities set forth on Schedule 2.04(d) (the
“Excluded Product Liabilities”) (excluding the Excluded Product Liabilities, the
“Product Liabilities”);

(e) all Environmental Liabilities arising at or prior to the Effective Time in
connection with or relating to the Business as currently or formerly conducted,
the Purchased Assets, the Real Property or any other real or personal property
currently owned, leased or operated in connection with the Business or the
Purchased Assets, including all Environmental Liabilities arising out of or
relating to any building materials (including asbestos, asbestos-containing
materials and lead-based paint) and PCBs, except for those Liabilities set forth
on Schedule 2.04(e) (the “Excluded Environmental Liabilities”);

(f) all Liabilities arising out of or in connection with any act, omission or
circumstance occurring at any time after the Effective Time;

(g) all Liabilities relating to Purchased Subsidiary Employees, other than any
such Liabilities expressly retained by Seller pursuant to Article VII;

(h) all Liabilities relating to the International Plans; and

(i) any Liabilities with respect to the Business Employees and the Employee
Plans expressly assumed by Buyer in Article VII.

Buyer’s obligations under this Section 2.04 shall not be subject to offset or
reduction, whether by reason of any actual or alleged breach of any
representation, warranty or covenant contained in the Transaction Documents or
any other agreement or document delivered in connection therewith or any right
to indemnification hereunder or otherwise.

Section 2.05. Excluded Liabilities. Buyer is assuming only the Assumed
Liabilities from Seller and the Retained Subsidiaries and is not assuming any
other Liability of Seller or any of its Retained Subsidiaries of whatever
nature, whether presently in existence or arising hereafter. All such other
Liabilities shall be retained by and remain Liabilities of Seller or its
Retained Subsidiaries, as applicable (all such Liabilities not being assumed
being herein referred to as the “Excluded Liabilities”), including but not
limited to the following:

(a) all Liabilities to the extent arising out of or relating to the operation or
conduct by Seller or any of its Retained Subsidiaries of any Retained Business;

(b) all Liabilities to the extent arising out of or relating to any Excluded
Asset;

(c) all Liabilities relating to the Employee Plans and Business Employees, other
than those that are expressly assumed by Buyer pursuant to Article VII;

(d) all outstanding Indebtedness;

(e) all Liabilities of Seller for Income Taxes;

 

21



--------------------------------------------------------------------------------

(f) all Liabilities of Seller for Non-Income Taxes, except those Non-Income
Taxes of Seller related to Purchased Assets to the extent taken into account in
the calculation of Final Closing Net Working Capital;

(g) all Trade Intercompany Accounts payable by Seller or any Purchased
Subsidiary;

(h) all Excluded Product Liabilities and Excluded Environmental Liabilities;

(i) all obligations to any broker, finder or agent for any investment banking or
brokerage fees, finders’ fees or commission relating to the transactions
contemplated by this Agreement and any other fees and expenses for which Seller
is responsible pursuant to Section 11.03;

(j) all Non-Business Liabilities and all Liabilities to the extent arising out
of or relating to the operation or conduct of any Retained Business or
Non-Business Asset; and

(k) those Liabilities listed on Schedule 2.05(k).

Section 2.06. Restructuring of Purchased Subsidiaries.

(a) Prior to the Closing, Seller shall use commercially reasonable efforts to
effect or cause the Purchased Subsidiaries to effect all transfers and take all
such actions as are necessary so that as of the Effective Time (i) the internal
restructuring transactions set forth in Schedule 2.06(a)(i) with respect to the
Purchased Subsidiaries shall be consummated, (ii) any assets, Contracts, rights,
interests or properties of the Purchased Subsidiaries described in Schedule
2.06(a)(ii) (collectively, the “Non-Business Assets”) shall be transferred to
Seller or any of its Affiliates, and (iii) any Liabilities of the Purchased
Subsidiaries described in Schedule 2.06(a)(iii) (the “Non-Business Liabilities”)
shall be assigned to Seller or any of its Affiliates. The transactions
contemplated by the foregoing clauses (i) to (iii) are collectively referred to
as the “Restructuring”. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign any
Non-Business Asset (or any right thereunder) or Non-Business Liability if an
attempted assignment, without the consent of, or other action by, any third
party or Governmental Authority, would constitute a breach thereunder or
adversely affect in any material respect the rights of Seller or any of its
Affiliates thereunder (the “Non-Assignable Non-Business Assets”). Seller and
Buyer shall and shall cause their respective Affiliates to take such actions set
forth in Section 5.03 with respect to Regulatory Approvals, Section 5.04 with
respect to Permits, Section 5.05 with respect to Shared Contracts, and
Section 5.07 with respect to other Non-Assignable Non-Business Assets, as
applicable, to obtain such consent or cause such other action to be taken prior
to the Closing. If such consent is not obtained or such other action is not
taken prior to the Closing, Seller and Buyer shall take such actions set forth
in Section 5.03 with respect to Regulatory Approvals, Section 5.04 with respect
to Permits, Section 5.05 with respect to Shared Contracts, and Section 5.07 with
respect to other Non-Assignable Non-Business Assets, as applicable, to obtain
such consent or cause such other action to be taken, and shall take such other
actions as required therein with respect to such Non-Assignable Non-Business
Asset, for the applicable time periods after the Closing set forth therein. For
the avoidance of doubt, any Tax incurred pursuant to the consummation of the
transactions described in this Section 2.06(a) shall be treated as a Pre-Closing
Tax.

 

22



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, it is acknowledged and agreed that (i) Buyer
will, or will cause the Buyer Designee to, purchase all of the Shares of the
Purchased Subsidiaries (other than Shares of a Purchased Subsidiary owned by
another Purchased Subsidiary), (ii) except as otherwise set forth in
Section 2.06(a) and Section 2.05(j), the assets (including any Permitted Liens
thereon) and Liabilities of the Purchased Subsidiaries will remain the assets
and Liabilities of the Purchased Subsidiaries, and will not be deemed to be
Purchased Assets or Assumed Liabilities for purposes of this Agreement, and
(iii) all Purchased Subsidiary Employees who are employed by the Purchased
Subsidiaries at the close of business on the day immediately prior to the
Effective Time will remain employees of the Purchased Subsidiaries at and
immediately after the Effective Time.

Section 2.07. Limitation on Assignment of Purchased Assets. Notwithstanding
anything in this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any right thereunder if an
attempted assignment, without the consent of, or other action by, any Person or
Governmental Authority, would constitute a breach thereunder or adversely affect
in any material respect the rights of Buyer or any of its Affiliates thereunder
(collectively, the “Non-Assignable Purchased Assets” and, together with the
Non-Assignable Non-Business Assets, the “Non-Assignable Assets”). Seller and
Buyer shall take such actions set forth in Section 5.03 with respect to
Regulatory Approvals, Section 5.04 with respect to Permits, Section 5.05 with
respect to Shared Contracts, and Section 5.07 with respect to other
Non-Assignable Purchased Assets, as applicable, to obtain such consent or cause
such other action to be taken by such Person or Governmental Authority prior to
the Closing. If such consent is not obtained or such other action is not taken
prior to the Closing, Seller and Buyer shall take such actions set forth in
Section 5.03 with respect to Regulatory Approvals, Section 5.04 with respect to
Permits, Section 5.05 with respect to Shared Contracts, and Section 5.07 with
respect to other Non-Assignable Purchased Assets, as applicable, to obtain such
consent or cause such other action to be taken by such Person or Governmental
Authority, and shall take such other actions as required therein with respect to
such Non-Assignable Purchased Assets, for the applicable time periods after the
Closing set forth therein. Once a consent described in this Section 2.07 is
obtained from, or such other action is taken by, such Person or Governmental
Authority, the applicable Non-Assignable Purchased Asset shall be deemed to have
been automatically assigned and transferred to Buyer on the terms set forth in
this Agreement, as of the Effective Time, for no additional consideration.

Section 2.08. Purchase Price; Allocation of Purchase Price; Withholding.

(a) The purchase price for the Purchased Assets and the Shares (the “Purchase
Price”) shall be an amount equal to: (i) (A) Seven Hundred Million Dollars
($700,000,000) in cash (the “Cash Consideration”), plus (B) any amounts to be
paid in accordance with Section 2.08(b), plus or minus, as applicable, (C) the
final Working Capital Adjustment made in accordance with Section 2.10, plus
(ii) Two Million Eight Hundred Thirty Four Thousand and Twenty Six
(2,834,026) shares of RBC Stock (the “Stock Consideration”).

 

23



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, if, from the date of
this Agreement until the Effective Time, the outstanding shares of RBC Stock or
the securities convertible into or exercisable for shares of RBC Stock shall
have been changed into a different number of shares or a different class by
reason of any reclassification, stock split (including a reverse stock split),
recapitalization, split-up, combination, exchange of shares, readjustment, or
other similar transaction, or a stock dividend or stock distribution thereon
shall be declared with a record date within said period, the Stock Consideration
and any other similarly dependent items, as the case may be, shall be
appropriately adjusted to provide Seller the same economic effect as
contemplated by this Agreement prior to such event.

(b) If the Satisfaction Date occurs more than ninety (90) days after the date of
this Agreement, the Cash Consideration will be increased by an additional amount
of cash equal to 2% per annum on the Cash Consideration, compounded daily,
commencing on the 90th day after the date of this Agreement to the Satisfaction
Date; provided that, as of the day that is ninety (90) days after the date of
this Agreement all of the conditions set forth in Sections 8.01, 8.02 and 8.03
have been satisfied or waived, other than the conditions (i) with respect to
actions the Parties are required to take at the Closing itself as provided
herein and (ii) set forth in Sections 8.01(a) or (b) (but solely in the case of
Section 8.01(b) with respect to Closing Legal Impediments arising with respect
to Competition Laws); and further provided that this increase to the Cash
Consideration will not apply if Seller’s failure to comply with its obligations
under this Agreement has contributed to or been a cause of the failure of the
Satisfaction Date to occur within ninety (90) days after the date of this
Agreement.

(c) The allocation of the Purchase Price shall be made in a manner consistent
with Section 1060 of the Code and the Treasury Regulations thereunder. Seller
shall initially prepare an allocation of the Purchase Price between the
Purchased Assets (including separately that portion allocated to the Owned Real
Property) and the Shares, which shall be mutually agreed by the Parties and set
forth in the statement attached hereto as Schedule 2.08 (the “Initial Allocation
Statement”). Within thirty (30) days after the determination of the final
Purchase Price pursuant to Section 2.10, Seller shall prepare an allocation of
the final Purchase Price between the Purchased Assets and the Shares, consistent
with the Initial Allocation Statement and the procedures in Section 2.10 (the
“Final Allocation Statement”). With respect to the final Purchase Price
attributable to the Purchased Assets, Seller shall also prepare an initial
allocation of such amount among the various Purchased Assets, in accordance with
Section 1060 of the Code (the “Asset Allocation”). The Parties agree that the
Final Allocation Statement will reflect the fair market value of the Purchased
Assets and the Shares and agree that the fair market value of the Purchased
Assets located in the United States (or deemed located in the United States for
United States Income Tax purposes) is equal to at least fifty percent (50%) of
the final Purchase Price. Seller and Buyer shall cooperate and mutually agree on
the final determination of the Asset Allocation within sixty (60) days
thereafter. The Parties agree that they will not, and will not permit any of
their respective Affiliates to, take a position (except as required pursuant to
any order of a Governmental Authority) on any Tax Return or in any audit or
examination before any Governmental Authority that is in any way inconsistent
with the Final Allocation Statement or final Asset Allocation (in either case as
such may be adjusted). In the event of a dispute between the parties relating to
this Section 2.08(c), the determination of the Purchase Price allocation shall
be resolved following the procedures set forth in Section 2.10(b)-(c).

 

24



--------------------------------------------------------------------------------

Section 2.09. Closing. The closing (the “Closing”) of the purchase and sale of
the Shares and the Purchased Assets and the assumption of the Assumed
Liabilities hereunder shall take place at the offices of Latham & Watkins LLP,
233 South Wacker Drive, Suite 5800, Chicago, Illinois, as soon as possible, but
in no event later than the first (1st) Business Day of the first full calendar
month following the Satisfaction Date; provided that if such date is less than
three (3) Business Days from the date all such conditions are so satisfied or
waived, then the Closing shall occur on the first (1st) Business Day of the
second full calendar month following such date, or such other date or location
as Buyer and Seller may mutually determine (the “Closing Date”). The Closing
shall be deemed to have been consummated at 12:01 a.m. on the first calendar day
of the calendar month in which the Closing occurs (the “Effective Time”). The
following deliveries shall be made prior to or at the Closing:

(a) Seller shall prepare and, not more than ten (10) nor less than two
(2) Business Days prior to the Closing Date, deliver to Buyer an estimate,
prepared in good faith, of the Closing Net Working Capital, together with
reasonably detailed supporting documentation, including the calculation by
Seller of the Initial Cash Consideration and the Initial Working Capital
Adjustment, if any, which shall be prepared in a manner consistent in all
respects with the Sample Closing Statement, including the line items set forth
therein (the “Initial Closing Statement”).

(b) Buyer shall deliver to Seller the Initial Cash Consideration in immediately
available funds by wire transfer to an account or accounts designated by Seller,
by written notice to Buyer, which written notice shall be delivered not later
than two (2) Business Days prior to the Closing Date;

(c) Buyer shall issue and deliver to Seller the certificates evidencing the
Stock Consideration (or at Seller’s direction, in non-certificated book-entry
form to Seller’s designated account);

(d) Seller and Buyer shall deliver to each other duly executed counterparts to
each of the Transaction Documents (other than this Agreement) to which they are
party;

(e) Equity Sellers and Buyer shall deliver to each other, as applicable, the
Mexican Purchased Subsidiary Transfer Documents;

(f) Equity Sellers and Buyer shall deliver to each other, as applicable, the
Chinese Purchased Subsidiary Transfer Documents;

(g) Seller shall deliver all instruments and documents necessary to release any
and all material Liens for Indebtedness on the Purchased Assets, other than the
Permitted Liens, including appropriate UCC financing statement amendments
(termination statements); and

(h) Seller shall deliver to Buyer such deeds, bills of sale, endorsements,
assignments and other good and sufficient instruments of conveyance and
assignment as the Parties and their respective counsel shall deem reasonably
necessary to vest in Buyer all right, title and interest in, to and under the
Purchased Assets and to evidence Buyer’s assumption of the Assumed Liabilities.

 

25



--------------------------------------------------------------------------------

Section 2.10. Closing Net Working Capital.

(a) As soon as reasonably practicable following the Closing Date, and in any
event within forty-five (45) days thereafter, Buyer shall prepare and deliver to
Seller its determination of the Closing Net Working Capital, together with
reasonably detailed supporting documentation, including Buyer’s calculation of
the Working Capital Adjustment, if any, which shall be prepared in a manner
consistent in all respects with the Sample Closing Statement, including the line
items set forth therein (the “Buyer Closing Statements”).

(b) Within forty-five (45) days after receipt by Seller of the Buyer Closing
Statement, Seller shall notify Buyer as to whether Seller agrees or disagrees
with any components of the Buyer Closing Statements and, if Seller disagrees,
such notice shall set forth in reasonable detail the particulars of such
disagreement, including calculation by Seller of the Working Capital Adjustment
(“Notice of Disagreement”). If Seller provides the notice pursuant to which it
agrees with each of the components of the Buyer Closing Statements or does not
provide a Notice of Disagreement within such forty-five (45) day period, then
Seller shall be deemed to have accepted the calculations and the amounts set
forth in the Buyer Closing Statement delivered by Buyer, which shall then be
final, binding and conclusive for all purposes hereunder. If any such Notice of
Disagreement is timely provided, then Seller and Buyer shall use commercially
reasonable efforts for a period of thirty (30) days thereafter to resolve any
disagreements with respect to the calculations or amounts identified in the
Notice of Disagreement. Any item or amount to which no dispute is raised in the
Notice of Disagreement will be final, conclusive and binding on the Parties. In
connection with the review by Seller of the Buyer Closing Statements, Buyer
shall provide to Seller and its Representatives reasonable access to the
records, employees and accountants of Buyer and its Subsidiaries, including the
Purchased Subsidiaries, and shall cause the employees of Buyer and its
Subsidiaries, including the Purchased Subsidiaries, to cooperate in all
reasonable respects with Seller and its Representatives in connection with its
review of such work papers and other documents and information relating to the
calculation of the Working Capital Adjustment as Seller may reasonably request
and that are available to Buyer and its Subsidiaries, including the Purchased
Subsidiaries, or their accountants.

(c) If, at the end of the thirty (30) day resolution period, the Parties are
unable to resolve any disagreements as to items in the Notice of Disagreement,
then PricewaterhouseCoopers LLP (or such other independent accounting firm of
recognized standing as may be mutually selected by Seller and Buyer) shall be
appointed, as an expert and not an arbitrator, to resolve any remaining
disagreements, but in no case shall they review or propose any resolution for
any matters that have not been raised in the Notice of Disagreement. If
PricewaterhouseCoopers LLP is unwilling or unable to serve in such capacity and
Buyer and Seller are not able to mutually select an alternative accounting firm
that is willing and able to serve in such capacity, then Seller shall within ten
(10) days deliver to Buyer a listing of three (3) other accounting firms of
recognized standing and Buyer shall within ten (10) days after receipt of such
list, select one of such three (3) accounting firms (such firm as is ultimately
selected pursuant to the aforementioned procedures being the “Accountant”). The
Accountant shall be charged with determining as promptly as practicable, but in
any event within thirty (30) days after the date on which such dispute is
referred to the Accountant any unresolved disputed items required to determine
the Working Capital Adjustment. Notwithstanding anything to the

 

26



--------------------------------------------------------------------------------

contrary herein, in no event shall the Working Capital Adjustment be more than
the absolute value of the difference between Buyer’s calculation of the Working
Capital Adjustment delivered pursuant to Section 2.10(b) and Seller’s
calculation of the Working Capital Adjustment delivered in a Notice of
Disagreement pursuant to Section 2.10(c). The costs and expenses of the
Accountant shall be borne fifty percent (50%) by Seller and fifty percent
(50%) by Buyer. The determination of the Accountant shall be final, binding and
conclusive for all purposes hereunder. Such amounts as finally determined by the
Accountant shall be used to determine the Working Capital Adjustment.

(d) Within five (5) Business Days of the date on which the last disputed item
required to determine the Working Capital Adjustment is resolved pursuant to
Section 2.10(c) and (d), Buyer shall pay to Seller the amount by which the Final
Cash Consideration exceeds the Initial Cash Consideration, if any, or Seller
shall pay to Buyer the amount by which the Initial Cash Consideration exceeds
the Final Cash Consideration, if any. Any payment pursuant to this Section 2.10
shall be made by Buyer or Seller, as the case may be, by wire transfer of
immediately available funds to such account or accounts of such other Party as
may be designated by such other Party in writing.

(e) No Party shall be permitted to introduce different accounting policies,
principles, practices or methodologies in the preparation or review of the Final
Closing Statement or the determination of the Closing Net Working Capital from
the Accounting Policies. Furthermore, for the avoidance of doubt, Buyer
acknowledges and agrees that Buyer shall not be permitted to challenge any
accounting policies, principles, practices or methodologies used by Seller in
the preparation of the Initial Closing Statement or the determination of the
Closing Net Working Capital; provided that such accounting policies, principles,
practices or methodologies are consistent with the accounting policies,
principles, practices and methodologies set forth in the Accounting Policies.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedules (but subject to Section 11.12),
Seller represents and warrants to Buyer that:

Section 3.01. Corporate Existence and Power. Seller is a Delaware corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits
and approvals the absence of which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 3.02. Corporate Authorization. The execution, delivery and performance
by Seller and each of the applicable Retained Subsidiaries of the Transaction
Documents, in each case, to which it is a party and the consummation of the
transactions contemplated thereby are within Seller’s or such applicable
Retained Subsidiary’s corporate or equivalent organizational powers and have
been duly authorized by all necessary corporate or equivalent organizational
action on the part of Seller or such Retained Subsidiary. This Agreement has
been duly and

 

27



--------------------------------------------------------------------------------

validly executed and delivered by Seller and constitutes a valid and binding
agreement of Seller. Each other Transaction Document shall be duly and validly
executed by Seller or the applicable Retained Subsidiary at or prior to the
Closing and, upon such execution and delivery by Seller or such Retained
Subsidiary and the due and valid execution and delivery of such Transaction
Document by each other party thereto, shall constitute a legal, valid and
binding obligation of Seller and/or such Retained Subsidiary enforceable against
Seller and any such Retained Subsidiary in accordance with its terms, subject to
applicable bankruptcy, concurso mercantil, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally
and to general principles of equity. No other or further act or proceeding on
the part of Seller or its shareholders is necessary to authorize this Agreement
or the transactions contemplated hereby.

Section 3.03. Governmental Authorization. The execution, delivery and
performance by Seller and each Retained Subsidiary, as applicable, of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby require no action by or in respect of, or
filing with, any Governmental Authority, other than (a) compliance with any
applicable requirements of the HSR Act, any other Competition Laws and the
Exchange Act; and (b) compliance with the regulatory requirements set forth in
Schedule 3.03 and (c) any such action or filing as to which the failure to make
or obtain would not reasonably be expected to, individually or in the aggregate,
to have a Material Adverse Effect.

Section 3.04. Noncontravention. The execution, delivery and performance by
Seller and each of its Subsidiaries, as applicable, of the Transaction Documents
to which it is a party and the consummation of the transactions contemplated
thereby do not and shall not (a) violate the Organizational Documents of Seller
or any Organizational Documents of such Subsidiaries, as applicable,
(b) assuming compliance with the matters referred to in Section 3.03, violate
any Law or Permit, except for any such violations which would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
(c) constitute a material default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation or to a
loss of any benefit relating to the Business to which Seller or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument or Permit binding upon Seller or any of its Subsidiaries, except for
such matters as would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, or (d) result in the creation or
imposition of any Lien on any Purchased Asset, except for Permitted Liens.

Section 3.05. Purchased Subsidiaries.

(a) Each Purchased Subsidiary is duly organized and validly existing under the
Laws of its jurisdiction of organization and has all organizational powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted, except for those licenses,
authorizations, permits and approvals the absence of which would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(b) All of the Shares are owned beneficially and of record by the applicable
Equity Seller or its Subsidiaries, free and clear of any Lien or restrictions on
transfer other than transfer restrictions imposed thereon by Law. Except as set
forth in Schedule 3.05(b)(i), none of

 

28



--------------------------------------------------------------------------------

the Shares have been issued in violation of, or are subject to, any preemptive
or subscription rights. There is no existing option, warrant, call, right or
agreement to which Equity Sellers or any of their Subsidiaries (including the
Purchased Subsidiaries) is a party requiring, and there are no securities of
Seller or any of its Subsidiaries (including the Purchased Subsidiaries)
outstanding that upon conversion or exchange would require, an increase to the
value of any capital stock or partnership interest of any Purchased Subsidiary,
as applicable, or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any capital stock or
partnership interest of any Purchased Subsidiary. Except as set forth in
Schedule 3.05(b)(ii), neither the Equity Sellers nor any of their Subsidiaries
(including the Purchased Subsidiaries), is a party to any voting trust or other
agreement with respect to the voting, redemption, sale, transfer or other
disposition of the interests of any Purchased Subsidiary.

Section 3.06. Financial Statements.

(a) The unaudited pro forma balance sheets of the Business as of December 31,
2008 and 2009 and as of the Balance Sheet Date, and the related unaudited pro
forma statements of income of the Business for the years and nine-month period
then ended (the “Financial Statements”), true and complete copies of which are
set forth in Schedule 3.06(a)(i), in each case (i) were based on the financial
records of the Seller and its Affiliates, (ii) were prepared in accordance with
GAAP, consistently applied, except as set forth in Schedule 3.06(a)(ii) and
(iii) fairly present, on such basis, in all material respects, the financial
position of the Business as of the dates thereof and the results of operations
of the Business for the time periods indicated.

(b) The books of account and other financial records of Seller related to the
Business have been kept accurately in the ordinary course of business consistent
with applicable Law, the transactions entered therein represent bona fide
transactions, and the revenues, expenses, assets and liabilities of Seller
related to the Business have been properly recorded therein in all material
respects. Seller has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurance: (i) that material
transactions, receipts and expenditures of Seller related to the Business are
being executed and made only in accordance with appropriate authorizations of
management and the board of directors of Seller, (ii) that transactions are
recorded as necessary to permit preparation of Seller’s consolidated financial
statements in conformity with GAAP, (iii) that material information relating to
the Business is made known to management and the board of directors of Seller,
and (iv) that the amount recorded for assets on the books and records of Seller
related to the Business are compared with the existing assets and appropriate
action is taken with respect to any difference.

Section 3.07. Absence of Certain Changes.

(a) Except for actions taken in preparation of the transactions contemplated by
this Agreement (including the Restructuring), from the Balance Sheet Date
through the date of this Agreement (i) the Business has been conducted in the
ordinary course consistent with past practices in all material respects and
(ii) there has not been any event, occurrence or development which has had a
Material Adverse Effect (without giving effect to the exceptions thereto).

 

29



--------------------------------------------------------------------------------

(b) Since the Balance Sheet Date and through the date of this Agreement, neither
the Seller nor any of its Subsidiaries has taken any action that if taken by
Seller or its Subsidiaries from the date hereof through the Closing Date, would
require the consent of Buyer under Section 5.01.

Section 3.08. No Undisclosed Liabilities. To the knowledge of Seller, the
Business does not have any material Liabilities that would have been required to
be reflected in, reserved against or otherwise described in the Balance Sheet in
accordance with GAAP, applied on a consistent basis, and that were not so
reflected, reserved against or described therein, other than Liabilities
(a) incurred in the ordinary course of business consistent with past practice
after the Balance Sheet Date, (b) incurred in connection with the transactions
contemplated hereby or (c) that would not reasonably be expected, individually
or in the aggregate, to materially impair the ownership or use of the Purchased
Assets or the assets of the Purchased Subsidiaries related to the operation of
the Business.

Section 3.09. Material Contracts.

(a) Except as set forth in Schedule 3.09 and excluding any Contract that is an
Excluded Asset or Non-Business Asset, with respect to the Business, as of the
date of this Agreement neither Seller nor any of its Subsidiaries (including the
Purchased Subsidiaries) is a party to or bound by:

(i) any lease of personal property requiring (A) annual rentals of $100,000 or
more or (B) aggregate payments by Seller and its Subsidiaries of $500,000 or
more, in the case of each of clauses (A) and (B) that cannot be terminated on
not more than 60 days’ notice without payment by Seller or any of its
Subsidiaries of any penalty in excess of $100,000;

(ii) any agreement for the purchase of materials, supplies, goods, services,
equipment or other tangible assets requiring either (A) annual payments by
Seller or any of its Subsidiaries of $500,000 or more or (B) aggregate payments
by Seller or any of its Subsidiaries of $1,000,000 or more, in each case that
cannot be terminated on not more than 60 days’ notice without payment by Seller
or any of its Subsidiaries of any penalty in excess of $100,000 in the
aggregate;

(iii) any binding sales, distribution or other similar agreement providing for
the sale or license by Seller or any of its Subsidiaries of materials, supplies,
goods, services, equipment or other assets that requires annual payments to
Seller or any of its Subsidiaries of $250,000 or more;

(iv) any partnership, joint venture or other similar agreement;

(v) any agreement that limits the freedom of Seller or any of its Subsidiaries
to compete in any line of business or with any Person or in any area or to own,
operate, sell, transfer, pledge or otherwise dispose of or encumber any
Purchased Asset or asset or property of the Purchased Subsidiaries and which
would so limit the freedom of Buyer after the Closing Date;

 

30



--------------------------------------------------------------------------------

(vi) any Shared Contract, other than (A) Purchased Assets, (B) assets of the
Purchased Subsidiaries (other than Non-Business Assets), (C) Trade Intercompany
Accounts, (D) intercompany loans or credit agreements that shall be terminated
prior to or at the Closing, (E) confidentiality agreements, (F) Benefit Plans,
and (G) Ex-Pat Agreements, employment or secondment agreements;

(vii) any material agreement granting or restricting any right to use, exploit
or practice or requiring the assignment of any Business Intellectual Property
Right, other than COTS Licenses;

(viii) any note, mortgage, indenture or other obligation or agreement or other
instrument for or relating to Indebtedness for borrowed money (including
capitalized leases), or any guarantee of third party obligations, or any lien
securing such Indebtedness or obligations, or any letters of credit, performance
bonds or other credit support for the Business that will need to be replaced at
Closing;

(ix) any agreement entered during the five-year period prior to the date of this
Agreement relating to the acquisition or disposition of any business (whether by
merger, sale of stock, sale of assets or otherwise);

(x) any agreement which includes pricing or margin provisions that are subject
to caps, floors or collars, or other agreement that are associated with hedges,
derivatives or other similar instruments;

(xi) any lease covering Leased Real Property (the “Leases”);

(xii) any Bargaining Agreement; or

(xiii) any Contract providing for the sale of goods or services to a
Governmental Authority.

(b) Except as set forth on Schedule 3.09(b)(i), each Contract set forth, or
required to be set forth, in Schedule 3.09 (each, a “Material Contract”) is a
valid and binding agreement of Seller and its Subsidiaries, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, concurso mercantil,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity. Except as set forth in
Schedule 3.09(b)(ii), neither Seller nor any of its Subsidiaries (including the
Purchased Subsidiaries) have received any written notice of any material default
or event that, with notice or lapse of time, or both, would constitute a
material default by Seller or any of its Subsidiaries (including the Purchased
Subsidiaries) under any Material Contract. To the knowledge of Seller, no other
party to a Purchased Contract is in material default of such Material Contract.

(c) Schedule 3.09(c) sets forth a general description of each Material Contract
by which a Seller or any of its Affiliates provides goods or services to or for
the benefit of the Business (other than any such service provided by one
Purchased Subsidiary in the conduct of the Business to or for the benefit of
another Purchased Subsidiary in the conduct of the Business) (“Affiliate
Transactions”).

 

31



--------------------------------------------------------------------------------

(d) Schedule 3.09(d) sets forth a general description of each Material Contract
or arrangement by which the Business or a Purchased Subsidiary provides goods or
services to or for the benefit of Seller or any of its Affiliates for use in the
conduct of the Retained Businesses (“Retained Business Affiliate Transactions”).

Section 3.10. Litigation. Except for Excluded Liabilities and Non-Business
Liabilities, matters related to Taxes, which are described in Section 6.01, and
those matters set forth in Schedule 3.10, there are no Actions pending against
or, to the knowledge of Seller, threatened against, the Business, or pertaining
to the Purchased Assets or Purchased Subsidiaries that would reasonably be
expected, individually or in the aggregate, to result in material Liability to
Buyer, to materially interfere with the conduct of the Business by Buyer in
substantially the manner currently conducted, or otherwise to interfere with,
prevent or delay the ability of Seller to enter into and perform its obligations
under this Agreement or consummate the transactions contemplated hereby.

Section 3.11. Compliance with Laws. Except with respect to (a) matters set forth
in Schedule 3.11, (b) compliance with Law concerning real estate (as to which
certain representations and warranties are made pursuant to Section 3.12),
(c) compliance with Law concerning Intellectual Property (as to which certain
representations and warranties are made pursuant to Section 3.13),
(d) compliance with Law concerning employee matters (as to which certain
representations and warranties are made pursuant to Section 3.17),
(e) compliance with Environmental Laws (as to which certain representations and
warranties are made pursuant to Section 3.18), and (f) compliance with Law
concerning Taxes (as to which certain representations and warranties are made
pursuant to Section 6.01), to the knowledge of Seller, neither Seller nor any of
its Subsidiaries (including the Purchased Subsidiaries) is in violation of, and,
is not under investigation with respect to and has not been threatened to be
charged with or given notice of any violation of, any Law relating to the
conduct of the Business, or pertaining to the Purchased Assets or Purchased
Subsidiaries, except for violations that would not reasonably be expected,
individually or in the aggregate, to result in material Liability to Buyer or
otherwise materially interfere with the conduct of the Business by Buyer in
substantially the manner currently conducted. Without limitation, with respect
to the Business and to the knowledge of Seller:

(a) Seller and each of its Subsidiaries is and has been in compliance with the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Executive Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and in any enabling legislation or other Laws in respect
thereof (collectively, “Control Regulations”). Neither Seller, any of its
Subsidiaries nor any Person with which Seller or any of its Subsidiaries has
engaged in any transactions or business dealings (A) is listed on the Specially
Designated Nationals and Blocked Person List maintained by OFAC pursuant to the
Executive Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Control Regulations (the “Lists”), (B) is a
Person (as defined in the Executive Order) who has been determined by competent
authority to be subject to the prohibitions contained in the Control Regulations
or (C) is owned or controlled by, or acts for or on behalf of, any Person on the
Lists or any other Person who had been determined by competent authority to be
subject to the prohibitions contained in the Control Regulations.

 

32



--------------------------------------------------------------------------------

(b) Neither Seller or any of its Subsidiaries nor any shareholder, director,
officer, employee, agent or other Person acting on behalf of Seller or any of
its Subsidiaries is a Foreign Official. During the previous five years, neither
Seller or any of its Subsidiaries nor any director, officer, employee, agent or
other Person acting on behalf of Seller or any of its Subsidiaries has, directly
or indirectly, (i) used any funds of Seller or any of its Subsidiaries for
unlawful contributions, unlawful gifts, unlawful entertainment or other unlawful
expenses relating to political activity; (ii) made any unlawful payments,
unlawful promises of payment or unlawful authorizations of payment of money,
gifts or anything of value to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from funds of
Seller or any of its Subsidiaries; (iii) corruptly made any payments, promises
of payment or authorizations of payment of money, gifts or anything of value to
any Foreign Official or to domestic government officials or domestic political
parties or campaigns from funds of Seller or any Subsidiary in violation of
applicable law; (iv) established or maintained any unlawful fund of monies or
other assets of Seller or any of its Subsidiaries; or (v) made any fraudulent
entry on the books or records of Seller or any of its Subsidiaries.

Section 3.12. Real Property.

(a) Except as set forth in Schedule 3.12(a), the Real Property constitutes all
the real property owned or leased by Seller or any of its Subsidiaries
(including the Purchased Subsidiaries), that is used or held for use primarily
in the conduct of the Business as currently conducted.

(b) Seller has made available to Buyer a true and correct copy of the lease for
each Leased Real Property. Each such lease (together with any amendment thereto)
is valid and in full force and effect, is unmodified and represents the entire
agreement between Seller or the applicable Purchased Subsidiary and the
applicable lessor. Seller and the Purchased Subsidiaries and, to the knowledge
of Seller, the applicable lessor are not in default of their respective
obligations under any such leases.

(c) Except as set forth in Schedule 3.12(c), no Person other than Seller or its
Subsidiaries (including the Purchased Subsidiaries) has the right to use the
Real Property and there are no shared facilities or services at the Real
Property which are used in connection with any Retained Business.

(d) Each parcel of Real Property abuts on and has direct vehicular access to a
public road, or has access to a public road via a permanent, irrevocable,
appurtenant easement benefiting the parcel, and access to each parcel of Real
Property is provided by paved, gravel, dirt, or other improved public
right-of-way.

(e) There are no pending or to the knowledge of Seller threatened condemnation
proceedings with respect to any Real Property.

(f) The current use and operation of each parcel of Real Property is in material
compliance with all applicable zoning, building codes and other land use Laws
imposed by any Governmental Authority regulating the use or occupancy of such
Real Property or the activities conducted thereon.

 

33



--------------------------------------------------------------------------------

Section 3.13. Intellectual Property.

(a) Schedule 3.13(a) contains a list of all registrations and applications for
registration or issuance included in the Business Intellectual Property Rights
(the “Business Registered Intellectual Property Rights”).

(b) Except as disclosed in Schedule 3.13(b), (i) Seller or one of its
Subsidiaries is the sole and exclusive owner of the Business Intellectual
Property Rights, (ii) to the knowledge of Seller, Seller or one of its
Subsidiaries owns or has the right to use the material Business Intellectual
Property Rights in the manner currently used in the Business, (iii) no Action is
pending or, to the knowledge of Seller, no material Action is threatened which
challenges the legality, validity or enforceability of any rights in respect of
any of the Business Intellectual Property Rights, and (iv) to the knowledge of
Seller, no third party is infringing or violating a Business Intellectual
Property Right.

(c) Except as disclosed in Schedule 3.13(c), with respect to the Business,
Seller and its Subsidiaries are not, to the knowledge of Seller, currently
infringing any Intellectual Property Rights of any other Person, and the Seller
has not, with respect to the Business, received any charge, complaint, claim,
demand, or notice during the past two (2) years (or earlier, if presently not
resolved) alleging any such interference, infringement, misappropriation,
violation or conflict (including any claim that the Seller must license or
refrain from using any Intellectual Property Rights of any third party) or
giving right to any claim of unfair competition.

(d) To the knowledge of Seller, all third party Software is being used by Seller
in compliance, in all material respects, with any applicable contracts, to which
Seller is a party, licensing to Seller the right to use such third party
Software.

Section 3.14. Title to and Sufficiency of Purchased Assets.

(a) Except as set forth in Schedule 3.14(a)(i), Seller and its Subsidiaries, as
applicable, have good and marketable title to, or valid leasehold interests in,
all material Purchased Assets free and clear of all Liens except for Permitted
Liens. Except as set forth in Schedule 3.14(a)(ii), each Purchased Subsidiary
has good and marketable title to, or valid leasehold interests in, all material
assets and properties of such Purchased Subsidiary (other than the Non-Business
Assets), in each case free and clear of all Liens except for Permitted Liens.

(b) Except for the Affiliate Transactions (which shall be terminated at the
Closing), for Shared Contracts that are not Purchased Contracts or Buyer
Designated Shared Contracts or as set forth in Schedule 3.14(b), the Purchased
Assets and the assets and properties of the Purchased Subsidiaries (other than
the Non-Business Assets), together with all other property and assets the
benefit of which is to be provided to Buyer pursuant to this Agreement and the
other Transaction Documents, immediately after the Closing, will constitute all
of the assets and properties required to operate the Business in all material
respects in substantially the manner conducted on the date hereof by Seller and
its Subsidiaries (including the Purchased Subsidiaries); provided that the
foregoing is subject to the limitation that certain transfers, assignments,
licenses, sublicenses, leases and subleases, as the case may be, of Purchased
Assets,

 

34



--------------------------------------------------------------------------------

Contracts and Permits, and any claim or right or benefit arising thereunder or
resulting therefrom, may require consent of a Person or Governmental Authority,
which has not been obtained, and that such matters are addressed elsewhere in
this Agreement and the other Transaction Documents.

(c) Except as set forth on Schedule 3.14(c), neither the whole nor any portion
of any Purchased Asset or any asset of a Purchased Subsidiary is subject to any
Law to be sold or is being condemned, expropriated or otherwise taken by any
Governmental Authority with or without payment of compensation therefor, nor to
the knowledge of Seller has any such condemnation, expropriation or taking been
proposed, decreed or notified in accordance with applicable Law.

Section 3.15. Permits. Except as set forth on Schedule 3.15, Seller and its
Subsidiaries possess all material governmental permits, approvals, orders,
authorizations, consents, licenses, certificates, franchises, exemption of, or
filings or registrations with, or issued by, any Governmental Authority
necessary for the ownership and use of the Purchased Assets and the operation of
the Business as currently conducted or ownership of the Purchased Assets or
Purchased Subsidiaries (the “Permits”), except when the failure to possess such
Permit would not be expected, individually or in the aggregate, to result in
material Liability to Buyer or otherwise materially interfere with the conduct
of the Business by Buyer in substantially the manner currently conducted. All
such Permits are valid and in full force and effect, and there are no lawsuits
or other proceedings pending or, to the knowledge of Seller, threatened in
writing before any Governmental Authority that seek the revocation,
cancellation, suspension or adverse modification thereof, except as would not
reasonably be expected, individually or in the aggregate, to result in material
Liability to Buyer or otherwise materially interfere with the conduct of the
Business by Buyer in substantially the manner currently conducted. To the
knowledge of Seller, neither Seller nor any of its Subsidiaries, as applicable,
is in default, and no condition exists that with notice or lapse of time or both
would constitute a default, under the Permits.

Section 3.16. Finders’ Fees. Except for Greenhill & Co. Inc., whose fees shall
be paid by Seller, there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

Section 3.17. Employee Benefit Plans.

(a) Schedule 3.17(a)(i) contains a correct and complete list of each material
Employee Plan, and Schedule 3.17(a)(ii) contains a correct and complete list of
each material International Plan. Seller has made available to Buyer copies of
(i) each material Employee Plan listed in Schedule 3.17(a)(i), (ii) each
material International Plan listed in Schedule 3.17(a)(ii) and (iii) summary
plan descriptions with respect to each Employee Plan listed in Schedule
3.17(a)(i).

(b) Except as set forth in Schedule 3.17(b), none of Seller or any Subsidiary of
Seller maintains, administers or contributes to any Employee Plan subject to
Title IV of ERISA, has any outstanding liability with respect to any Employee
Plan subject to Title IV of ERISA that remains unsatisfied or any other defined
benefit Employee Plan.

 

35



--------------------------------------------------------------------------------

(c) None of Seller or any Subsidiary of Seller contributes to, or has in the
past contributed to, any multiemployer plan (as defined in Section 3(37) of
ERISA) with respect to the Business.

(d) Each Employee Plan which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter, or has pending or is
within the remedial amendment period in which to file, an application for such
determination from the Internal Revenue Service, and, to the knowledge of
Seller, there is no reason why any such determination should be revoked or not
be reissued. Seller has made available to Buyer copies of the most recent
Internal Revenue Service determination letters with respect to each such
Employee Plan. Each Employee Plan has been maintained in compliance with its
terms and with any Law, except for any instances of noncompliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No events have occurred with respect to any Employee Plan or any
other United States employee benefit plan pursuant to which Seller or any of its
Affiliates has any Liability that could result in Liability to the Business,
Buyer or any of its Affiliates (including the Purchased Subsidiaries after the
Closing).

(e) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (i) the Purchased Subsidiaries have
performed all obligations required with respect to each International Plan
(ii) each International Plan has been maintained and administered in compliance
with its terms and with any Law. All payments (including premiums due) and
(iii) all employer and employee contributions required to have been collected in
respect of each International Plan have been paid when due, or if applicable,
accrued on the balance sheet of the applicable Purchased Subsidiary. No Taxes,
penalties or fees are owing or assessable under or against any International
Plan. To the knowledge of Seller, no event has occurred with respect to any
International Plan which is tax qualified or registered under Law which would
result in the revocation or loss of such tax-qualified status or registration of
such International Plan, or which would entitle any Person (without the consent
of the sponsor of such International Plan) to wind up or terminate any such
International Plan, in whole or in part. There are no going-concern unfunded
actuarial liabilities, past service unfunded liabilities or solvency
deficiencies with respect to any International Plans. No contribution holidays
have been taken under any of the International Plans, and there have been no
withdrawals of assets or transfers of assets from any International Plan, except
in accordance with Law.

Section 3.18. Environmental Compliance. Except as disclosed in Schedule 3.18,
and except for matters that would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect on the ownership or use of the
Purchased Assets or the operation of the Business (as currently conducted):

(a) the Business, the Purchased Assets, the Purchased Subsidiaries, and the Real
Property are in compliance with all applicable Environmental Laws, including but
not limited to any Permits required by applicable Environmental Laws;

 

36



--------------------------------------------------------------------------------

(b)(i) no notice, claim, inquiry, order, request for information, complaint,
penalty or communication has been made, and (ii) there is no Action pending or,
to the knowledge of Seller, threatened, which (A) alleges the actual or
potential violation of or noncompliance with any Environmental Law or any Permit
required by any applicable Environmental Law, alleges any potential Liability,
obligation, costs or Damages arising under or relating to any Environmental Law
including without limitation any investigatory, remedial, natural resource,
response, removal or corrective obligations, or seeks to revoke, amend, modify
or terminate any Permit required by any applicable Environmental Law,
(B) relates to the Business, the Purchased Assets, the Purchased Subsidiaries,
or the Real Property, and (C) has not been settled, dismissed, paid or otherwise
resolved without ongoing obligations or costs prior to the date hereof; and

(c) the Business has not caused nor, to the knowledge of Seller, has any Person
caused any past or present contamination, release, or any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of any Hazardous Substances at, on, under or from
any currently or formerly owned or leased property or facility relating to the
Business, the Purchased Assets, the Purchased Subsidiaries or the Real Property.

(d) Seller has made available to Buyer all material environmentally related
audits, studies, reports, analyses and results of investigation performed at the
Real Property and/or related to the Business in the last five (5) years.

Section 3.19. Products Liability; Products Warranty.

(a) Except as set forth in Schedule 3.19(a), no product or deliverable
manufactured, distributed, sold, leased, licensed or delivered or service sold
or delivered by Seller or any of its Subsidiaries in connection with the
Business (“Products/Services”) is subject to any guaranty, warranty or other
indemnity beyond the terms and conditions of sale, provision or lease included
in the standard terms and conditions of sale, provision or lease for each
Product/Service of Seller and its Subsidiaries related to the Business as
previously disclosed to Buyer. Schedule 3.19(a) contains a description of all
pending warranty claims where the amount in question exceeds, or is reasonably
likely to exceed, $250,000 with respect to any discreet Product/Service (or its
foreign currency equivalent as of the date hereof). In the last two (2) years
neither Seller nor any of its Subsidiaries has made voluntary concessions or
payments not charged to warranty expense as an accommodation to customers that
have claimed that a Product/Service is defective or nonconforming exceeding
$250,000 (or its foreign currency equivalent as of the date hereof) in each
case.

(b) Except as set forth in Schedule 3.19(b), to the knowledge of Seller, there
are no, and have not in the last three (3) years been any, defects in design,
materials, manufacture or otherwise in any Product/Service or that may require
or result in (with or without notice or lapse of time) recall of any
Product/Service.

 

37



--------------------------------------------------------------------------------

Section 3.20. Employees.

(a) With respect to the Purchased Subsidiary Employees, each of the Purchased
Subsidiaries (i) is in material compliance with all applicable Laws respecting
employment, employment practices, labor, terms and conditions of employment,
wages and hours, employment standards, human rights, occupational safety,
workers’ compensation, language of work and plant closings and (ii) has properly
and timely made all social insurance payments, including payments to any public
pension scheme, compulsory retirement insurance, unemployment insurance,
compulsory long term care insurance, compulsory occupational disability
insurance, and compulsory health and safety insurance required to be made in
respect of any employee, former employee or director in accordance with
applicable Law.

(b) With respect to the Business Employees, Seller and its Affiliates are in
material compliance with all applicable Laws respecting employment, employment
practices, labor, terms and conditions of employment, wages and hours,
employment standards, human rights, occupational safety, workers’ compensation,
language of work and plant closings, except for instances of noncompliance that
would not reasonably result in a Liability to Buyer.

(c) There are no complaints, lawsuits or other proceedings pending or, to the
knowledge of Seller, threatened against the Purchased Subsidiaries, Sellers or
its Subsidiaries and Affiliates brought by or on behalf of an applicant for
employment, any current or former Purchased Subsidiary Employee or Business
Employee or consultant or any class of the foregoing, relating to any such Laws,
or alleging breach of any express or implied contract of employment, wrongful
termination of employment, or any other discriminatory, wrongful or tortuous
conduct in connection with the employment relationship, except that would not
reasonably be expected to result in Liability with respect to any individual
item in excess of $50,000 or in the aggregate with all other items in excess of
$100,000.

(d) Schedule 3.20(d), lists all Bargaining Agreements. Except as set forth on
Schedule 3.20(d) there are no labor unions presently representing or, to the
knowledge of Seller, engaged in any organizing activity with respect to any
Purchased Subsidiary Employee or Business Employee. There has not been, there is
not presently pending or existing, and, to the knowledge of Seller, there is not
threatened, any (i) strike, slowdown, picketing, or work stoppage by Purchased
Subsidiary Employees or Business Employees, (ii) proceeding against or affecting
any Purchased Subsidiary Employees or Business Employees relating to the alleged
violation of any Law or principle of common law pertaining to labor relations or
employment matters, including any material charge or complaint filed by an
employee, union or other labor organization with any labor relations board or
other Governmental Authority, organizational activity, or other material labor
or employment dispute, or (iii) application for certification of a collective
bargaining agent for one or more groups of Purchased Subsidiary Employees or
Business Employees. To the knowledge of Seller, no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute.

 

38



--------------------------------------------------------------------------------

Section 3.21. No Other Representations And Warranties.

(a) Except for the specific representations and warranties contained in this
Article III and Section 6.01 with respect to Taxes (in each case as modified by
the Disclosure Schedules hereto), neither Seller nor any other Person makes any
other express or implied representation or warranty, including with respect to
Seller, its Subsidiaries (including the Purchased Subsidiaries), the Purchased
Assets, the Assumed Liabilities or the transactions contemplated by this
Agreement, and Seller disclaims any other representations or warranties, whether
made by Seller, any of its Affiliates or any of their respective officers,
directors, managers, employees, agents or representatives. Any documents, title
information, assessments, surveys, plans, specifications, reports and studies,
or other information made available to Buyer by Seller or its Affiliates
(collectively, “Review Documents”) are provided as information only. Buyer shall
not rely upon Seller’s provision of any Review Document(s) in lieu of conducting
its own due diligence. Except for the specific representations and warranties
contained in this Article III and Section 6.01 with respect to Taxes (in each
case as modified by the Disclosure Schedules hereto), Seller has not made, does
not make, and has not authorized anyone else to make any representation as to:
(a) the accuracy, reliability or completeness of any of the Review Documents;
(b) the condition of any building(s), structures or other improvements at the
Real Property; (c) the operating condition of the Purchased Assets; (d) the
availability of railroad, water, sewer, electrical, gas or other utility
services, the ownership or condition of any railroad spur, switch, ties, siding,
track or roadbed or the availability of legal access to and from the Real
Property; (e) the location of the Real Property or any portion thereof within
any flood plain, flood-prone area or water shed or the presence or absence of
wetlands; (f) the Environmental Conditions of the Real Property INCLUDING,
WITHOUT LIMITATION, THE PRESENCE OR ABSENCE OF ANY HAZARDOUS SUBSTANCES; (g) the
specific size or acreage of the Real Property; (h) the zoning, subdivision and
land use Laws or requirements of the Real Property or the conformance of the
Real Property with any such zoning, subdivision or land use Laws or
requirements; (i) the enforceability of, or Buyer’s ability to obtain the
benefits of, any agreement of record affecting the Purchased Assets, (j) the
location of the Real Property in relationship to municipal or county
jurisdictional lines, (k) the transferability or assignability of any Contract
or Permit, (l) the agrarian background of the Real Property, (m) the chain of
title of the Real Property or (n) any other matter or thing affecting or
relating to the Purchased Assets.

SELLER HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR
FURNISHED (ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR REPRESENTATIVES
(INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR
MAY BE PROVIDED TO BUYER BY ANY DIRECTOR, OFFICER, MANAGER, EMPLOYEE, AGENT,
CONSULTANT, OR REPRESENTATIVE OF SELLER OR ANY OF ITS AFFILIATES). SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES TO BUYER REGARDING THE PROBABLE SUCCESS,
PROFITABILITY OR VALUE OF ANY OF THE BUSINESS, PURCHASED SUBSIDIARIES OR
PURCHASED ASSETS.

Section 3.22. RBC Stock. Seller is an “accredited investor” within the meaning
set forth in the rules and regulations promulgated under the Securities Act.
Seller has such knowledge and experience in financial and business matters that
Seller is capable of evaluating the risks and merits of the transactions
contemplated hereby, including an investment in the RBC Stock to be received by
Seller pursuant to this Agreement and is able to bear the economic risk inherent
in holding such RBC Stock. The RBC Stock is being acquired by Seller on behalf
of itself and not for any other Person and for the account of Seller, not as a
nominee or agent and not for the

 

39



--------------------------------------------------------------------------------

account of any other Person. Seller is not obligated to transfer all or any
portion of the RBC Stock to any other Person, nor does Seller have any present
intention, agreement or understanding to do so. Seller (i) has had reasonable
opportunity to ask questions of and receive answers from Buyer concerning the
acquisition of the RBC Stock, (ii) has been permitted access, to Seller’s
satisfaction, to any information or data regarding Buyer that it has requested
and (iii) understands that the acquisition of the RBC Stock is subject to risks
and acknowledges that it fully understands such risks. Seller acknowledges that
Seller and its advisors have been given access to documents filed by Buyer with
the SEC. The RBC Stock was not offered to Seller by way of general solicitation
or general advertising by any means. Seller understands that the shares of RBC
Stock being issued hereunder have not been registered or qualified under the
Securities Act of 1933, as amended, or any applicable state securities laws.
Seller understands that certificates representing the shares of RBC Stock being
issued hereunder will bear the following legend reflecting the foregoing
restrictions on transfer:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under any
other applicable securities laws. The securities may not be sold, transferred,
assigned or pledged or otherwise disposed of at any time unless they are
registered under the Securities Act and such other applicable laws or unless in
the opinion of legal counsel for Buyer such disposition will not result in a
violation of the Securities Act or any other applicable securities laws.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that:

Section 4.01. Corporate Existence and Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Wisconsin,
and has the requisite corporate or equivalent organizational power and authority
to own or lease its assets and to conduct its business in all material respects
as it is now being conducted. Buyer is duly licensed or qualified in each
jurisdiction in which the ownership or operation of its assets or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not reasonably be
expected, individually or in the aggregate, to interfere with, prevent or delay
the ability of Buyer to enter into and perform its obligations under this
Agreement or consummate the transactions contemplated hereby.

Section 4.02. Corporate Authorization. The execution, delivery and performance
by Buyer of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby are within the corporate
powers of Buyer and have been duly authorized by all necessary corporate action
on the part of Buyer. This Agreement has been duly and validly executed and
delivered by Buyer and constitutes a valid and binding agreement of Buyer. Each
other Transaction Document shall be duly and validly executed by Buyer at or
prior to the Closing and, upon such execution and delivery by Buyer and the due
and valid execution and delivery of such Transaction Document by each other
party thereto, shall constitute a valid and binding agreement of Buyer. No other
or further act or proceeding on the part of Buyer or its shareholders is
necessary to authorize this Agreement or the transactions contemplated hereby.

 

40



--------------------------------------------------------------------------------

Section 4.03. Governmental Authorization. The execution, delivery and
performance by Buyer of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby require no material action
by or in respect of, or material filing with, any Governmental Authority, other
than compliance with any applicable requirements of the HSR Act and other
Competition Laws.

Section 4.04. Noncontravention. The execution, delivery and performance by Buyer
of the Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and shall not (i) violate the
Organizational Documents of Buyer, (ii) assuming compliance with the matters
referred to in Section 4.03, violate any Law, (iii) require any consent or other
action by any Person under, constitute a default under or give rise to any right
of termination, cancellation or acceleration of any material right or obligation
or to a loss of any material benefit to which Buyer is entitled under any
provision of any agreement or other instrument binding upon Buyer or (iv) result
in the creation or imposition of any material Lien on any asset of Buyer
(except, in the case of clauses (iii) and (iv), as would not reasonably be
expected, individually or in the aggregate, to materially impair the ability of
Buyer to consummate the transactions contemplated by the Transaction Documents).

Section 4.05. Financing. Buyer has, and at the Closing Date will have,
sufficient cash on hand and/or available lines of credit or other sources of
immediately available funds to enable it to (a) consummate the transactions
contemplated by this Agreement, (b) pay the Purchase Price and all out-of-pocket
expenses incurred by Buyer in connection with the transactions contemplated by
this Agreement, and (c) satisfy all of its other obligations under this
Agreement and the other Transaction Documents.

Section 4.06. Litigation. There are no Actions pending against or, to the
knowledge of Buyer, threatened against, Buyer that would reasonably be expected,
individually or in the aggregate, to result in material Liability, to materially
interfere with the conduct of Buyer’s business in substantially the manner
currently conducted, or otherwise to interfere with, prevent or delay the
ability of Buyer to enter into and perform its obligations under this Agreement
or consummate the transactions contemplated hereby.

Section 4.07. Solvency. Buyer is not entering into this Agreement or the
transactions contemplated hereby with the actual intent to hinder, delay or
defraud either present or future creditors. Assuming that the representations
and warranties of Seller contained in this Agreement are true and correct in all
material respects, and after giving effect to the transactions contemplated by
this Agreement, at and immediately after the Closing, Buyer and each of its
Subsidiaries (including each of the Purchased Subsidiaries) (a) will be solvent
(in that both the fair value of its assets will not be less than the sum of its
debts and that the present fair saleable value of its assets will not be less
than the amount required to pay its probable Liability on its recourse debts as
they mature or become due); (b) will have adequate capital and liquidity with
which to engage in its business; and (c) will not have incurred and does not
plan to incur debts beyond its ability to pay as they mature or become due.

 

41



--------------------------------------------------------------------------------

Section 4.08. Finders’ Fees. Except for Credit Suisse, whose fees and expenses
shall be paid by Buyer, there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

Section 4.09. Purchase for Investment. Buyer is purchasing the Shares for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Buyer (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Shares and is capable of bearing the economic risks of such investment.

Section 4.10. RBC Stock Investment. The RBC Stock to be issued under this
Agreement will be, when issued in accordance with the terms hereof, duly
authorized, validly issued, fully paid and nonassessable.

Section 4.11. Capitalization.

(a) As of November 3, 2010, the authorized capital stock of Buyer consists of
(i) one hundred million (100,000,000) shares of RBC Stock, of which 38,600,282
shares are issued and outstanding. No shares of RBC Stock are held in treasury.
All of the outstanding shares of RBC Stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights.

(b) As of the date hereof, Buyer has no shares of RBC Stock reserved for or
otherwise subject to issuance, except for 5,397,910 shares of RBC Stock reserved
for issuance pursuant to incentive or other compensation plans or arrangements
for directors, officers and employees of Buyer and its Subsidiaries.

(c) Except for incentive or other compensation plans or arrangements for
directors, officers and employees of Buyer and its Subsidiaries, there are no
(i) options, warrants or other rights relating to any Equity Interests of Buyer
or (ii) agreements or arrangements obligating Buyer to issue, acquire or sell
any Equity Interests of Buyer.

(d) There are no bonds, debentures, notes or other indebtedness of Buyer having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of RBC Stock may vote.

(e) Except for as contemplated by the Shareholder Agreement, there are no
outstanding obligations of Buyer (i) requiring the repurchase, redemption or
disposition of, or containing any right of first refusal with respect to,
(ii) requiring the registration for sale of or (iii) granting any preemptive or
antidilutive rights with respect to, any Equity Interests in Buyer.

Section 4.12. SEC Filings; Financial Statements.

(a) Since January 1, 2008, Buyer has filed with, or otherwise furnished to, as
applicable, all registration statements, prospectuses, forms, reports,
definitive proxy statements, schedules and other documents required to be filed
with or furnished by it to the SEC pursuant to the Securities Act or the
Exchange Act, as the case may be, together with all certifications

 

42



--------------------------------------------------------------------------------

required pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
(such documents and any other documents filed by Buyer with or furnished by
Buyer to the SEC, together with any supplements, modifications and amendments
thereto since the time of filing through the date hereof, collectively, the
“Buyer SEC Documents”). As of their respective filing dates and, if
supplemented, modified or amended since the time of filing, as of the date of
such supplement, modification or amendment, the Buyer SEC Documents (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act or the Securities Act, as the case may be, and
the Sarbanes-Oxley Act.

(b) The audited consolidated financial statements and unaudited consolidated
interim financial statements of Buyer (including, in each case, any related
notes and schedules thereto) included in the Buyer SEC Documents (collectively,
the “Buyer Financial Statements”), (i) complied as of their respective dates of
filing with the SEC, in all material respects with the published rules and
regulations of the SEC with respect thereto, (ii) have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of interim
financial statements, for normal and recurring year-end adjustments and as may
be permitted by the SEC on Form 10-Q, Form 8-K or any successor or like form
under the Exchange Act) and (iii) fairly present in all material respects the
consolidated financial position and the consolidated results of operations, cash
flows and changes in shareholders’ equity of Buyer as of the dates and for the
periods referred to therein (except, in the case of interim financial
statements, for normal and recurring year-end adjustments as may be permitted by
the SEC on Form 10-Q, Form 8-K or any successor or like form under the Exchange
Act).

Section 4.13. No Undisclosed Liabilities. To the knowledge of Buyer, Buyer does
not have any material Liabilities that would have been required to be reflected
in, reserved against or otherwise described in the Buyer Financial Statements in
accordance with GAAP, applied on a consistent basis, and that were not so
reflected, reserved against or described therein, other than Liabilities
(a) incurred in the ordinary course of business consistent with past practice
after October 2, 2010, (b) incurred in connection with the transactions
contemplated hereby or (c) that would not reasonably be expected, individually
or in the aggregate, to materially impair Buyer’s business.

Section 4.14. Absence of Certain Changes. Since October 2, 2010, through the
date of this Agreement, there has not been any Buyer MAE or any change(s),
event(s), or development(s) which have had or would reasonably be expected to
have, individually or in the aggregate with all other such change(s), event(s)
or development(s), a Buyer MAE.

Section 4.15. Inspections; No Other Representations. Buyer is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of property and assets such as the Purchased Assets and
the Shares as contemplated hereunder. Buyer has undertaken such investigation
and has been provided with and has evaluated such documents and information as
it has deemed necessary to enable it to make an informed and intelligent
decision with respect to the execution, delivery and performance of this

 

43



--------------------------------------------------------------------------------

Agreement. Buyer acknowledges that Seller has given Buyer access to the key
employees, documents and facilities of the Business. Buyer acknowledges and
agrees that the Purchased Assets and the Shares are sold “as is”, except as
expressly set forth in this Agreement or any other agreement or certificate
delivered in connection herewith, including the Transaction Documents. Buyer
agrees to accept the Purchased Assets and the Business in the condition they are
in on the Closing Date based on its own inspection, examination and
determination with respect to all matters, and without reliance upon any express
or implied representations or warranties of any nature made by or on behalf of
or imputed to Seller, except as expressly set forth in this Agreement or any
other agreement or certificate delivered in connection herewith, including the
Transaction Documents. Without limiting the generality of the foregoing, Buyer
acknowledges that Seller makes no representation or warranty with respect to
(i) any projections, estimates or budgets delivered to or made available to
Buyer or its Representatives of future revenues, future results of operations
(or any component thereof), future cash flows or future financial condition (or
any component thereof) of the Business or the future business and operations of
the Business or (ii) except as expressly set forth in this Agreement, any other
information or documents made available to Buyer or its Representatives with
respect to the Business.

ARTICLE V

COVENANTS

Section 5.01. Conduct of the Business. From the date hereof until the Closing
Date, except as set forth in Schedule 5.01, as expressly contemplated by
applicable Law or by the Transaction Documents, with respect to any Excluded
Liability or Excluded Asset, or with Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), Seller shall conduct the
Business in the ordinary course consistent with past practice and shall use its
commercially reasonable efforts to preserve intact the present business
organizations and goodwill of the Business, preserve the present relationships
of the Business with customers and suppliers and maintain the properties,
machinery and equipment related to the Business in good repair and operation
condition (subject to normal wear). Without limiting the generality of the
foregoing and subject to applicable Law, from the date hereof until the Closing
Date, except as set forth in Schedule 5.01, as expressly contemplated by the
Transaction Documents (including the Restructuring) or with Buyer’s prior
written consent (not to be unreasonably withheld, conditioned or delayed), with
respect to the Business, Seller shall not and shall cause its Subsidiaries
(including any Purchased Subsidiary) not to:

(a) acquire a material amount of assets from any other Person except
(i) pursuant to existing Contracts or (ii) otherwise in the ordinary course
consistent with past practice (in all material respects);

(b) sell, lease, license or otherwise dispose of any Purchased Assets or assets
of the Purchased Subsidiaries (other than Non-Business Assets), or in either
case, any interests therein, except (i) pursuant to existing Contracts, or
(ii) otherwise in the ordinary course consistent with past practice;

 

44



--------------------------------------------------------------------------------

(c) create or otherwise incur any Lien on any Purchased Asset or any asset of
any Purchased Subsidiary, other than Permitted Liens and with respect to the
Purchased Subsidiaries, Liens with respect to the Non-Business Assets;

(d) incur any capital expenditures, except for those contemplated by the capital
expenditure budget made available to Buyer prior to the date of this Agreement
and unbudgeted capital expenditures not to exceed $100,000 individually or
$1,000,000 in the aggregate;

(e) other than in connection with actions permitted by Section 5.01(a) or
Section 5.01(d), make any loans, advances or capital contributions to, or
investments in, any other Person with respect to the Business, other than in the
ordinary course of business consistent with past practice in all material
respects;

(f) except as required by Law, amend or modify in any material respect or
terminate any Contract listed in Schedule 3.09, or otherwise waive or release
any material rights, claims or benefits of the Business thereunder;

(g) enter into any Contract (including a hedging or swap agreement or similar
arrangement) that would be required to be disclosed in Schedule 3.09 if such
Contract were in place as of the date of this Agreement, in each case other than
any such Contract entered into in the ordinary course of business consistent
with past practice in all material respects and on customary terms;

(h) enter into any agreement or arrangement that limits or otherwise restricts
in any material respect the Business, Buyer or any of their respective
Affiliates (including the Purchased Subsidiaries after the Closing Date), from
engaging or competing in any line of business, in any location or with any
Person;

(i) settle, or offer or propose to settle, any material Action involving the
Business or relating to the transactions contemplated by this Agreement;

(j) with respect to any Purchased Subsidiary, make or change any Tax election,
change any annual Tax accounting period, adopt or change any method of Tax
accounting, enter into any closing agreement, settle any Tax claim, audit or
assessment, or take any affirmative action to surrender any right to claim a Tax
refund, in each case except in the ordinary course of business consistent with
past practices in all material respects or if such action will have no material
effect on the Tax Liability of the Purchased Subsidiary (other than for
Pre-Closing Taxes);

(k) make any material change in any method of accounting or accounting practice
of Seller or any of its Subsidiaries with respect to the Business (including the
Purchased Subsidiaries), except for any such change required by reason of a
concurrent change in GAAP;

(l)(i) enter into any Bargaining Agreement, employment, deferred compensation,
severance, retirement or other similar agreement entered into with any Business
Employee or Purchased Subsidiary Employee (or any amendment to any such existing
agreement), (ii) other than as provided under the Severance Plan, grant any new
severance or termination pay to any Business Employee or (iii) increase the
compensation payable to any Business Employee, in each case other than in the
ordinary course of business consistent with past practices in all material
respects or as required by Law;

 

45



--------------------------------------------------------------------------------

(m) other than as required by Law or in the ordinary course of business that
would not materially increase the costs amend or terminate any Employee Plan or
International Plan or adopt or enter into any plan or arrangement that would be
considered an Employee Plan or International Plan if it were in existence on the
date hereof or materially increase the benefits provided under any Employee Plan
or International Plan, or promise to commit to undertake any of the foregoing in
the future or enter into, amend or extend any Bargaining Agreement or recognize
any union or other labor organization as the bargaining representative for any
Business Employees or Purchased Subsidiary Employees;

(n) adopt, approve, consent to or propose any change in the respective
Organizational Documents of Seller or any of the Purchased Subsidiaries;

(o) negotiate or enter into any license of any material Business Intellectual
Property Right, whether as licensor or as licensee, other than in the ordinary
course of the Business consistent with past practice in all material respects,
or fail to make any filing, pay any fee, or take any other action necessary to
maintain the ownership, validity and enforceability of any material Business
Patents or Business Trademarks owned by Seller or any of its Subsidiaries; or

(p) agree or commit to do any of the foregoing.

For the avoidance of doubt, Seller shall be permitted to (i) cause each
Purchased Subsidiary to dividend, distribute or otherwise pay to Seller or any
of its Affiliates any or all of the cash and cash equivalents of such Purchased
Subsidiary; (ii) remove, or cause any Subsidiary to remove, and pay to Seller or
any of its Affiliates any cash and cash equivalents held in any bank account
that is a Purchased Asset; and (iii) settle intercompany balances between any
Purchased Subsidiary, on the one hand, and Seller or any Retained Subsidiary, on
the other hand, and make capital increases in connection therewith, except in
each case, to the extent such transfer would hinder or interfere with, or
otherwise adversely affect, the ordinary course conduct of the Business.

Section 5.02. Pre-Closing Access. From the date hereof until the Closing Date,
Seller shall, and shall cause its Subsidiaries, to (a) give Buyer and its
Representatives reasonable access to the offices, properties, books and records
of Seller and its Subsidiaries relating to the Business, (b) furnish to Buyer
and its Representatives such financial and operating data and other information
relating to the Business as such Persons may reasonably request and (c) cause
the employees, counsel and financial advisors of Seller and its Subsidiaries to
cooperate with Buyer in its investigation of the Business. Any investigation
pursuant to this Section 5.02 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business of Seller or its
Subsidiaries. Notwithstanding the foregoing, (i) Buyer shall not have access to
(A) personnel records of the Business Employees relating to individual
performance or evaluation records, medical histories or other information which
in Seller’s opinion is sensitive or the disclosure of which could subject Seller
or any of its Subsidiaries to risk of Liability, (B) any

 

46



--------------------------------------------------------------------------------

properties of Seller or its Subsidiaries for purposes of conducting any
environmental sampling or testing or (C) any information to the extent relating
to any Excluded Asset, Excluded Liability, Non-Business Asset or Non-Business
Liability and (ii) Seller and its Subsidiaries may withhold (A) any information
relating to the sale process, bids received from others in connection with the
transactions contemplated by this Agreement and information and analysis
(including financial analysis) relating to such bids, and (B) any information as
and to the extent necessary to avoid contravention or waiver, any document or
information the disclosure of which could reasonably be expect to violate any
Contract or any Law or would result in the waiver of any legal privilege or
work-product privilege; provided that to the extent practicable, Seller and its
Subsidiaries shall make reasonable and appropriate substitute disclosure
arrangements under circumstances in which the restrictions of this subclause
(B) apply. Seller shall have the right to have a Representative present at all
times during any such inspections, interviews and examinations. Buyer shall hold
in confidence all such information on the terms and subject to the conditions
contained in the Confidentiality Agreement. Notwithstanding anything to the
contrary contained herein, prior to the Closing, without the prior written
consent of Seller, which may be withheld for any reason, Buyer shall not contact
any vendors to, or customers of, Seller or its Subsidiaries about the Business,
this Agreement or the transactions contemplated hereby, provided that nothing in
this Agreement shall prohibit Buyer from continuing to contact, in accordance
with its past practice, those vendors and/or customers who are also vendors
and/or customers of Buyer with regard to matters other than this Agreement and
the transactions contemplated hereby.

Section 5.03. Regulatory Filings.

(a) Subject to the terms and conditions of this Agreement, Buyer and Seller
shall use their reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
Law to consummate the transactions contemplated by this Agreement, including
(i) preparing and filing as promptly as practicable with any Governmental
Authority all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority that are necessary, proper or advisable
to consummate the transactions contemplated by this Agreement (collectively, the
“Regulatory Approvals”). Notwithstanding anything to the contrary in this
Agreement, Buyer waives any rights against Seller and its Subsidiaries with
respect to non-compliance by Seller or its Subsidiaries with the provisions of
any bulk transfer laws of any jurisdiction in connection with the transactions
contemplated by this Agreement.

(b) In furtherance and not in limitation of the foregoing, each of Buyer and
Seller shall, and shall cause their respective Affiliates to, (i) make or cause
to be made all filings required of each of them or any of their respective
Affiliates under the Competition Laws of the jurisdictions set forth in Schedule
5.03(b) with respect to the transactions contemplated hereby as promptly as
practicable and, in any event, on or prior to January 4, 2011, (ii) use
reasonable best efforts to comply at the earliest practicable date with any
request under any Competition Law for additional information, documents, or
other materials received by each of them or any of their respective Affiliates
from any Governmental Authority in respect of such filings or such transactions,
and (iii) cooperate with each other in connection with any such filing and in
connection with resolving any investigation or other inquiry of any Governmental
Authority

 

47



--------------------------------------------------------------------------------

under any Competition Laws with respect to any such filing or any such
transaction. Each Party shall use its reasonable best efforts to furnish to the
other Party all information required for any application or other filing to be
made pursuant to any Law in connection with the transactions contemplated by
this Agreement (including, to the extent permitted by Law, responding to any
reasonable requests for copies of documents filed with the non-filing Party’s
prior filings). Buyer and Seller shall permit each other to review in advance
any proposed communication to any Governmental Authority, subject to applicable
Law and provided that the Parties shall not be required to provide each other
material related to a Party’s valuation of the transactions contemplated hereby.
Any Party may, as it deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other Parties under this
Section 5.03 as “outside counsel only.” Such materials and the information
contained therein shall be given only to the outside legal counsel of the
recipient, and the recipient shall cause such outside counsel not to disclose
such materials or information to any employees, officers, directors or other
representatives of the recipient or their Affiliates, unless express written
permission is obtained in advance from the source of the materials. Each such
Party shall promptly inform the other Party hereto of any oral communication
with, and provide copies of written communications with, any Governmental
Authority regarding any such filings or any such transaction. No Party hereto
shall independently participate in any meeting with any Governmental Authority
in respect of any such filings, investigation, or other inquiry without giving
the other Party hereto prior notice of the meeting and, to the extent permitted
by such Governmental Authority, the opportunity to attend and/or participate.
Subject to Law, the Parties hereto will consult and cooperate with one another
in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any Party
hereto relating to proceedings under the Competition Laws. Buyer shall pay all
filing fees in connection with all filings under the Competition Laws.

(c) In furtherance and not in limitation of the actions and obligations
described in Section 5.03(b), each Party shall use its reasonable best efforts
to resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement under
the Competition Laws. In connection therewith, if any Action is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as in violation of any Competition Law, each Party shall use its
reasonable best efforts to contest and resist any such Action, and to have
vacated, lifted, reversed, or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents, limits or restricts consummation of the transactions
contemplated by this Agreement, including by pursuing all available avenues of
administrative and judicial appeal, unless, by mutual agreement, Buyer and
Seller decide that litigation is not in their respective best interests. Each
Party shall use its reasonable best efforts to take such action as may be
required to cause the expiration of the notice periods under the Competition
Laws with respect to such transactions as promptly as possible after the
execution of this Agreement. Notwithstanding anything to the contrary in this
Agreement, Buyer shall have the right to direct all discussions, matters,
proceedings or negotiations relating to any Action brought under any Competition
Laws regarding the transactions contemplated hereby; provided that Seller shall
have the right, to the extent permitted by such Governmental Authority, to
participate in any discussion or meetings with any Governmental Authority.

 

48



--------------------------------------------------------------------------------

(d) Buyer further agrees that it shall, to the extent necessary to obtain the
waiver or consent from any Governmental Authority required to satisfy the
conditions set forth in Section 8.01(a) or Section 8.01(b), as applicable, or to
avoid the entry of or have lifted, vacated or terminated any Closing Legal
Impediment, use its reasonable best efforts, to undertake a sufficient
accommodation with respect to the Business or the Business’s assets as may be
required by a Governmental Authority in connection with any Competition Laws.

Section 5.04. Permits. Subject to the terms and conditions of this Agreement,
Buyer and Seller shall use their commercially reasonable efforts to provide all
notices and otherwise take all actions to transfer, reissue or obtain any
Permits required to be transferred, reissued or obtained as a result of or in
furtherance of the transactions contemplated by this Agreement prior to Closing
(including the Restructuring). To the extent that any Permit has not been
obtained prior to Closing, for up to ninety (90) days after the Closing Date,
Buyer and Seller shall use their commercially reasonable efforts, at either
Party’s request, to endeavor to obtain such Permits. Notwithstanding the
foregoing, (a) Seller shall not be required to incur any Liabilities, or provide
any financial accommodation, in order to obtain any such Permits with respect to
the purchase and sale of the Purchased Assets and (b) Buyer shall not be
required to incur any Liabilities, or provide any financial accommodation, in
order to obtain any such Permits with respect to the Restructuring.

Section 5.05. Shared Contracts, Affiliate Transactions.

(a) Seller, on the one hand, and Buyer, on the other hand, shall, and shall
cause their respective Affiliates to, cooperate and shall use their commercially
reasonable efforts to cause the Shared Contracts set forth in Schedule
5.05(a)(i) (to the extent such Shared Contracts constitute Non-Business Assets
or do not constitute Purchased Contracts) (the “Buyer Designated Shared
Contracts”) and the Shared Contracts set forth in Schedule 5.05(a)(ii) (to the
extent such Shared Contracts constitute Purchased Contracts or do not constitute
Non-Business Assets) (the “Seller Designated Shared Contracts” and, together
with the Buyer Designated Shared Contracts, the “Designated Shared Contracts”)
to be replaced with separate contracts (the “Replacement Contracts”) that
provide that Buyer or any Purchased Subsidiary, in the case of the Buyer
Designated Shared Contracts, or Seller or any of its Retained Subsidiaries, in
the case of Seller Designated Shared Contracts, receives contract rights and
obligations under the Designated Shared Contracts, as applicable, that are
substantially similar to those contract rights and obligations utilized by
Seller or any of its Subsidiaries in the conduct of the Business or the Retained
Business, as applicable, prior to the Closing. Buyer shall be solely responsible
for any additional costs or fees arising from and under a Replacement Contract
for a Buyer Designated Shared Contract, or in connection with any arrangement
with respect thereto described in this Section 5.05, and Seller shall be solely
responsible for any additional costs or fees arising from and under a
Replacement Contract for a Seller Designated Shared Contract, or in connection
with any arrangement with respect thereto described in this Section 5.05. Buyer
and Seller shall cooperate and provide each other with reasonable assistance in
effecting such separation of the Designated Shared Contracts prior to the
Closing and for a period of ninety (90) days following the Closing. If Buyer and
Seller are not able to effect the separation of a Designated Shared Contract
prior to the Closing, then, until any such Designated Shared Contract is
separated, to the extent permissible under Law and under the terms of such
Designated Shared Contract, Buyer and Seller shall (i) assume and perform the
Liabilities under such Designated Shared Contract

 

49



--------------------------------------------------------------------------------

relating to its respective business or that of its Affiliates (and shall
promptly reimburse the other Party for any expenses relating thereto incurred by
the other Party or its Affiliates), allocated in accordance with this
Section 5.05, (ii) hold in trust for the benefit of the other Party, and shall
promptly forward to the other Party, any monies or other benefits received
pursuant to such Designated Shared Contract relating to the respective
businesses of the other Party (or its respective Affiliates) and (iii) use
commercially reasonable efforts to institute alternative arrangements intended
to put the Parties in a substantially similar economic position as if such
Designated Shared Contract were separated. Buyer shall be solely responsible for
replacing any Buyer Designated Shared Contracts, as well as any other Shared
Contracts that are not Purchased Assets or that are Non-Business Assets, to the
extent such Shared Contracts are not separated or transitioned hereunder. Seller
shall be solely responsible for replacing any Seller Designated Shared
Contracts, as well as any other Shared Contracts that are Purchased Assets or
that are not Non-Business Assets, to the extent such Shared Contracts are not
separated or transitioned hereunder. With respect to Liabilities pursuant to,
under or relating to a given Designated Shared Contract, such Liabilities shall,
unless otherwise allocated pursuant to this Agreement or a Replacement Contract,
be allocated from time to time between Seller and the Retained Subsidiaries, on
the one hand, and Buyer and the Purchased Subsidiaries, on the other hand, as
the case may be, based on the relative proportions of total benefits received
(to the extent the Liabilities relate to a specific period, over such period,
and otherwise over the term of the applicable Designated Shared Contract,
measured up to the date of the allocation, without duplication) by Seller and
the Retained Subsidiaries, on the one hand, or Buyer and the Purchased
Subsidiaries, on the other hand, under the relevant Designated Shared Contract.
Notwithstanding the foregoing, each Party shall be solely responsible for any
and all Liabilities to the extent arising out of or relating to such Party’s (or
its Subsidiaries’) breach of any such Designated Shared Contract. It is
acknowledged that for the purposes of this Section 5.05(a), what constitutes
“substantially similar” shall be determined after taking into account changes in
volume and similar pricing metrics, as well as the needs of the applicable
Party.

(b) Except as set forth on Schedule 5.05(b) or as otherwise contemplated by this
Agreement, the Transition Services Agreement or any other Transaction Document,
Seller acknowledges and agrees that all Retained Business Affiliate
Transactions, and all rights of the Retained Subsidiaries or Seller under
Contracts with respect thereto, will be terminated at or prior to the Closing,
with no further Liability of Buyer or its Affiliates (including the Purchased
Subsidiaries) with respect thereto.

(c) Except as set forth on Schedule 5.05(c) as otherwise contemplated by this
Agreement, the Transition Services Agreement or any other Transaction Document,
Buyer acknowledges and agrees that all Affiliate Transactions, and all rights of
the Business or the Purchased Subsidiaries under Contracts with respect thereto,
will be terminated at or prior to the Closing, with no further Liability of
Seller or the Retained Subsidiaries with respect thereto.

Section 5.06. Third Party Approvals.

(a) Except with respect to Regulatory Approvals which are addressed in
Section 5.03, Permits which are addressed in Section 5.04, and the Shared
Contracts which are addressed in Section 5.05, subject to the terms and
conditions of this Agreement, Seller and Buyer shall, and shall cause their
respective Affiliates to, use commercially reasonable efforts to

 

50



--------------------------------------------------------------------------------

obtain the consents, waivers, approvals, orders and authorizations necessary to
transfer and assign the Non-Assignable Assets (the “Third Party Approvals”)
prior to the Closing. To the extent that any Third Party Approval has not been
obtained prior to Closing, for up to one hundred and eighty (180) days after the
Closing Date, Buyer and Seller shall use their commercially reasonable efforts,
at either Party’s request, to endeavor to obtain such Third Party Approvals.
Notwithstanding the foregoing, neither Party shall be required to incur any
Liabilities or provide any financial accommodation, in order to obtain any such
Third Party Approval with respect to the transfer or assignment of any
Non-Assignable Asset for the benefit of the Party to whom such Non-Assignable
Asset is contemplated to be transferred under this Agreement (the “Receiving
Party”).

(b) In addition, to the extent permitted by Law and the terms of the
Non-Assignable Asset, in the event any Third Party Approval has not been
obtained by Closing, at the Receiving Party’s request, the Party contemplated to
be transferring such Non-Assignable Asset under this Agreement (the
“Transferring Party”) shall hold in trust for the Receiving Party, as
applicable, the relevant Non-Assignable Asset until such time as the Third Party
Approval is obtained, but in no event longer than one hundred and eighty
(180) days after the Closing Date. During such time period, the Transferring
Party shall comply with all applicable covenants and obligations under the
Non-Assignable Assets, including the payment of any costs or expenses in
connection therewith, which shall be performed by the Transferring Party for the
Receiving Party’s account and the Receiving Party shall promptly (but in no
event later than ten (10) Business Days following receipt of an invoice from the
Transferring Party) reimburse the Transferring Party for any out-of-pocket
costs, expenses or payments made by the Transferring Party in respect of such
Non-Assignable Asset. For the period not to exceed one hundred and eighty
(180) days after the Closing Date, to the extent permitted by Law and the terms
of the Non-Assignable Asset, the Receiving Party shall be entitled to receive
all of the benefits of the Transferring Party under the Non-Assignable Asset.
The Receiving Party agrees to indemnify and hold the Transferring Party and its
Affiliates, agents, successors and assigns harmless from and against any and all
Liabilities based upon, arising out of or relating to the performance of, or
failure to perform, any obligations under the Non-Assignable Assets that are for
the benefit of the Receiving Party, provided that the Transferring Party’s
negligence or willful misconduct has not caused any such Liabilities.
Notwithstanding the foregoing, following the Closing Date, a Transferring Party
shall have no obligation to renew any Non-Assignable Asset upon the expiration
or termination thereof. In addition, to the extent that any Non-Assignable Asset
contains an “evergreen” provision that automatically renews such Non-Assignable
Asset unless terminated or cancelled by either party thereto, a Transferring
Party shall not be prohibited from terminating or canceling such Non-Assignable
Asset as permitted pursuant to the terms thereof.

Section 5.07. Post-Closing Asset Transfers. In the event that at any time or
from time to time after the Closing Date, Seller or any of its respective
Affiliates receives or otherwise possess any Purchased Asset or other property
or asset (including cash or cash equivalents) that should belong to Buyer
pursuant to this Agreement, Seller shall promptly transfer, or cause to be
transferred, such asset to Buyer, for no additional consideration, and to the
extent such asset is cash or cash equivalents, Seller shall provide a general
explanation or description of such transfer. Prior to any such transfer, Seller
shall hold such property or asset in trust for the benefit of Buyer. In the
event that at any time or from time to time after the Closing Date, Buyer or its
Affiliates, including the Purchased Subsidiaries, receives or otherwise possess
any Excluded

 

51



--------------------------------------------------------------------------------

Asset, Non-Business Asset or other property or asset (including cash or cash
equivalents) that should belong to Seller or any of the Retained Subsidiaries
pursuant to this Agreement, Buyer shall promptly transfer, or cause to be
transferred, such property or asset to Seller or the appropriate Retained
Subsidiary, for no additional consideration, and to the extent such asset is
cash or cash equivalents, Buyer shall provide a general explanation or
description of such transfer. Prior to any such transfer, Buyer shall hold such
property or asset in trust for the benefit of Seller.

Section 5.08. Intercompany Balance; Cash. Except as set forth in Schedule 5.08,
all intercompany balances between and among the Purchased Subsidiaries, or
between and among the Purchased Subsidiaries, on the one hand, and Seller or any
of the Retained Subsidiaries, on the other hand, shall be eliminated by
discharge or otherwise in their entirety effective on or prior to the Closing.

Section 5.09. Business Guarantees.

(a) Buyer shall use its commercially reasonable efforts, with the cooperation of
the Seller, to obtain from the respective beneficiary, in form and substance
reasonably satisfactory to Seller, on or before the Closing, valid and binding
written releases of Seller and its Affiliates, as applicable, from any
Liability, whether arising before, on or after the Closing Date, under any
Business Guarantees in effect as of the Closing, which shall be effective as of
the Closing, including by providing substitute guarantees with terms that are no
more favorable to the counterparty than the terms of the applicable Business
Guarantees and by furnishing letters of credit, instituting escrow arrangements,
posting surety or performance bonds or making other arrangements as the
counterparty may reasonably request. If any Business Guarantee has not been
released as of the Closing Date, then Buyer shall use its commercially
reasonable efforts after the Closing to cause each such unreleased Business
Guarantee to be released promptly.

(b) Notwithstanding anything to the contrary herein, the Parties acknowledge and
agree that at any time on or after the Closing Date, Seller and the Retained
Subsidiaries may, in such Person’s sole discretion, take any action to
terminate, obtain release of or otherwise limit its Liability under any and all
outstanding Business Guarantees.

(c) Buyer shall indemnify and hold harmless Seller and its Affiliates from and
after the Closing for any Liabilities arising out of or relating to any Business
Guarantees.

Section 5.10. Supplementation of Disclosure Schedule. Prior to the Closing Date,
Buyer shall give Seller, and Seller shall give Buyer, prompt written notice of
any known development that would reasonably be expected to result in a failure
of a condition set forth in Article 8. If prior to the Closing, Seller delivers
to Buyer a supplement or update to the Disclosure Schedules (which supplement or
update shall not be considered for purposes of determining whether the condition
set forth in Section 8.02(b) or Section 8.02(d) has been satisfied) that refers
to any matter arising after the date of this Agreement that is necessary to be
disclosed in order to make any representation or warranty correct when made as
of the Closing, then such information shall be deemed to amend this Agreement
and the Disclosure Schedules effective as of the date of this Agreement for all
purposes hereunder (except for Section 8.02(b) and Section 8.02(d)).

 

52



--------------------------------------------------------------------------------

Section 5.11. Use of A. O. Smith Trademarks. No assignment, license or other
transfer of rights of the A. O. Smith Trademarks is effectuated by this
Agreement; the Parties agree that the use of the A. O. Smith Trademarks will be
governed by the Trademark License Agreement. Before, on or after the Closing,
Seller, at its expense, may execute and file all documents as shall be necessary
or desirable to change the name of the Purchased Subsidiaries to remove the
words “A. O. Smith” therefrom, and Buyer agrees to take such action reasonably
requested by Seller to effect such name change, including filings with the
applicable Governmental Authority of each jurisdiction in which the ownership or
the operation of the Purchased Subsidiaries’ assets or the character of its
activities is such as to require it to be licensed or qualified in such
jurisdiction, and providing notice to all customers, vendors and other suppliers
of such name change.

Section 5.12. Insurance. Except as otherwise provided in Section 5.22,
notwithstanding the purchase of the Shares by Buyer, Seller hereby expressly
excludes, and does not assign, transfer, or convey to Buyer, any rights or
benefits of or to any insurance policies of Seller or its Affiliates which might
relate to, cover, or insure Seller or its Affiliates for loss of or Liability
arising from the Business or the use, ownership, or operation of the assets of
the Purchased Subsidiaries, regardless whether such assignment, right, or
benefit arises by statute, agreement, or operation of Law, including but not
limited to defense and indemnity benefits attributable to or arising from or
under such policies. Buyer shall not, and shall cause the Purchased Subsidiaries
not to, assert any right, claim or interest to or under any insurance policies
of Seller or its Affiliates or rights to proceeds thereof in effect on or prior
to the Closing Date relating to the Business or the Purchased Subsidiaries,
except under the Product Liability Policies. In furtherance thereof, Buyer, on
behalf of itself and the Purchased Subsidiaries, hereby waives any and all
rights to or under any such insurance policies, except to the extent available
pursuant to the Product Liability Policies in accordance with Section 5.22,
unless such waiver would be adverse to the interests of Seller or any of its
Affiliates.

Section 5.13. Legal Proceedings; Production of Witnesses; Privileged Matters.

(a) Following the Closing Date, (i) Buyer shall have exclusive authority and
control over the investigation, prosecution, defense and appeal of all Actions
with respect to Assumed Liabilities, and may settle or compromise, or consent to
the entry of any judgment with respect to any such Action, without the consent
of Seller, and (ii) Seller shall have exclusive authority and control over the
investigation, prosecution, defense and appeal of all Actions with respect to
Excluded Liabilities and Non-Business Liabilities, and may settle or compromise,
or consent to the entry of any judgment with respect to any such Action without
the consent of Buyer; provided that if both Seller (or any of its Subsidiaries,
other than a Purchased Subsidiary) and Buyer (or any of its Subsidiaries,
including any Purchased Subsidiary) are named as parties to any Action with
respect to an Assumed Liability, Excluded Liability or Non-Business Liability,
in order to settle or compromise, or consent to the entry of any judgment with
respect to, any such Action, Seller and Buyer, and their respective
Subsidiaries, must comply with the provisions of Section 9.03 instead of this
Section 5.13 with respect to such settlement or compromise.

(b) From and after the Closing, Seller, on the one hand, and Buyer, on the other
hand, shall use commercially reasonable efforts to make available to each other,
upon reasonable written request, their (and their Affiliates’) respective
officers, directors, employees

 

53



--------------------------------------------------------------------------------

and agents for fact finding, consultation and interviews and as witnesses to the
extent that any such Person may reasonably be required in connection with any
Actions in which the requesting Party may from time to time be involved relating
to the conduct of the Business or the Retained Businesses, prior to or after the
Closing. Access to such Persons shall be granted during normal business hours at
a location and in a manner reasonably calculated to minimize disruption to such
Persons, the Business and the Retained Businesses, as applicable. Seller and
Buyer agree to reimburse each other for reasonable out-of-pocket expenses,
including attorneys’ fees, but excluding officers’ or employees’ salaries,
incurred by the other Party in connection with providing individuals and
witnesses pursuant to this Section 5.13.

(c) Notwithstanding the foregoing, the provisions of Article VI shall govern
with respect to Tax-related matters to the extent any provision in Article VI is
in conflict with Sections 5.13(a) or 5.13(b). For the avoidance of doubt,
neither Party shall have an obligation to cooperate, make available personnel or
disclose any documents or other information pursuant to Sections 5.13(a) or
5.13(b), Section 9.04 or Article VI, if Seller or any of its Affiliates, on the
one hand, and Buyer or any of its Affiliates, on the other hand, are adverse
parties in any Action and such assistance, testimony, documents or other
information is reasonably pertinent thereto; provided, further, that this shall
not limit in any respect any rights a Party may have with respect to discovery
or the production of documents or other information in connection with any such
Action.

(d) The Parties agree that their respective rights and obligations to maintain,
preserve, assert or waive any attorney-client and work product privileges
belonging to either Party with respect to the Business and the Retained Business
(collectively, “Privileges”), shall be governed by the provisions of this
Section 5.13(d). With respect to matters relating to the Retained Businesses,
the Excluded Assets, the Excluded Liabilities, the Non-Business Assets or the
Non-Business Liabilities, and with respect to all Business Records, documents,
communications or other information (collectively, “Information”) of Seller or
any Affiliate prepared in connection with this Agreement or the transactions
contemplated hereby, Seller shall have sole authority to determine whether to
assert or waive any Privileges, including the right to assert any Privilege
against Buyer and its Affiliates. Buyer and its Affiliates (including, as of the
Closing Date, the Purchased Subsidiaries) shall take no action without the prior
written consent of Seller that would reasonably be expected to result in any
waiver of any such Privileges of Seller. After the Closing, Buyer shall have
sole authority to determine whether to assert or waive any Privileges with
respect to matters relating to the Business (except for the Excluded
Liabilities, Non-Business Liabilities and Information prepared in connection
with this Agreement, the Transaction Documents or the transactions contemplated
hereby and thereby). However, Buyer may not assert any such Privileges of Buyer
related to pre-Closing advice or communications relating to the Business against
Seller and its Affiliates. Seller and its Affiliates shall take no action after
the Closing without the prior written consent of Buyer that would reasonably be
expected to result in any waiver of any such Privileges of Buyer. The rights and
obligations created by this Section 5.13(d) shall apply to all Information as to
which Seller, its Affiliates or the Purchased Subsidiaries would be entitled to
assert or has asserted a Privilege without regard to the effect, if any, of the
transactions contemplated hereby (the “Privileged Information”). Upon receipt by
Seller or its Affiliates, or Buyer and its Affiliates (including, as of the
Closing Date, the Purchased Subsidiaries), as the case may be, of any subpoena,
discovery or other request from any third party that actually or arguably calls
for the production or

 

54



--------------------------------------------------------------------------------

disclosure of Privileged Information of the other or if Seller or its Affiliates
or Buyer or its Affiliates (including, as of the Closing Date, the Purchased
Subsidiaries), as the case may be, obtains knowledge that any current or former
employee of Seller, its Affiliates or the Purchased Subsidiaries or Buyer or its
Affiliates (including, as of the Closing Date, the Purchased Subsidiaries), has
received any subpoena, discovery or other request from any third party that
actually or arguably calls for the production or disclosure of Privileged
Information of the other Party shall promptly notify the other of the existence
of the request and shall provide the other a reasonable opportunity to review
the Information and to assert any rights it may have under this Section 5.13(d)
or otherwise to prevent the production or disclosure of Privileged Information.
Seller’s transfer of any Business Records or other Information to Buyer in
accordance with this Agreement and Seller’s agreement to permit Buyer to obtain
Information existing prior to the Closing are made in reliance on the Parties’
respective agreements, as set forth in this Section 5.13(d), to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by Seller
or Buyer, as the case may be. The access to Business Records and other
Information being granted pursuant to Sections 5.2, 5.13, 5.14, 9.3, 9.4 and
Article VI, the agreement to provide witnesses and individuals pursuant to this
Section 5.13 and the disclosure to Buyer and Seller of Privileged Information
relating to the Business or the Retained Business pursuant to this Agreement in
connection with the transactions contemplated hereby shall not be asserted by
Seller or Buyer to constitute, or otherwise deemed, a waiver of any Privilege
that has been or may be asserted under this Section 5.13(d) or otherwise.

Section 5.14. Retention of Books and Records and Post-Closing Access.

(a) Seller and its Affiliates may retain a copy of any or all of the Business
Records and any other materials included in any electronic data room or that are
otherwise in the possession or under the control of Seller or any of its
Affiliates relating to the conduct of the Business or the Purchased Subsidiaries
on or before the Closing Date. Buyer agrees to hold at least one copy of all
Business Records that constitute Purchased Assets and all Business Records of
the Purchased Subsidiaries and not to destroy or dispose of such copy for a
period of six (6) years from the Closing Date or such longer time as may be
required by Law, and if thereafter Buyer proposes to destroy or dispose of such
copy, Buyer shall offer first in writing at least ninety (90) days prior to such
proposed destruction or disposition to surrender all or any portion of such
Business Records to Seller upon Seller’s request. Seller agrees to hold at least
one copy of all Business Records that constitute Excluded Assets or Non-Business
Assets and that, in each case, are in the possession or under the control of
Seller or its Affiliates relating to the conduct of the Business or the
Purchased Subsidiaries on or before the Closing Date, and not to destroy or
dispose of such copy for a period of six (6) years from the Closing Date or such
longer time as may be required by Law, and if thereafter either Seller proposes
to destroy or dispose of such copy, Seller shall offer first in writing at least
ninety (90) days prior to such proposed destruction or disposition to surrender
all or any portion of such Business Records to Buyer upon Buyer’s request.

(b) From and after the Closing, Buyer shall, and shall cause its Subsidiaries,
including the Purchased Subsidiaries, to (i) give Seller and its Representatives
reasonable access to the offices, properties and Business Records of Buyer and
its Subsidiaries, including the Purchased Subsidiaries, relating to the Business
and operations of the Purchased Subsidiaries on

 

55



--------------------------------------------------------------------------------

or before the Closing Date, (ii) furnish to Seller and its Representatives such
financial and operating data and other information relating to the Business and
the operations of the Purchased Subsidiaries on or before the Closing Date, and
(iii) cause the employees, counsel and financial advisors of Buyer and its
Subsidiaries, including the Purchased Subsidiaries, to cooperate with Seller and
its Representatives, in each case, to the extent reasonably requested by Seller
in connection with accounting, Tax and other similar needs, in accordance with
the Representatives policies and procedures for such access. From and after the
Closing, Seller shall, and shall cause their respective Subsidiaries, to
(A) give Buyer and its Representatives reasonable access to the offices,
properties and Business Records of Seller and its Subsidiaries relating to the
Business on or before the Closing Date, (B) furnish to Buyer and its
Representatives such financial and operating data and other information relating
to the Business on or before the Closing Date, and (C) cause the employees,
counsel and financial advisors of Seller and its Subsidiaries to cooperate with
Buyer and its Representatives, in each case, to the extent reasonably requested
by Buyer in connection with accounting, Tax and other similar needs. Any such
access shall be granted in a manner as not to interfere unreasonably with the
conduct of the business of the Party granting such access. Notwithstanding the
foregoing, either Party may withhold such access, as and to the extent necessary
to avoid contravention or waiver, any document or information the disclosure of
which could reasonably be expect to violate any Contract or any Law or would
result in the waiver of any legal privilege or work-product privilege; provided
that to the extent practicable and in accordance with such Contract or Law, and
in a manner that does not result of the waiver of any such privilege, such Party
shall make reasonable and appropriate substitute disclosure arrangements under
circumstances in which these restrictions apply; provided, further, that nothing
in this Section 5.14(b) shall limit in any respect any rights any Party may have
with respect to discovery or the production of documents or other information in
connection with any litigation.

(c) Notwithstanding the foregoing, the provisions of Article VI shall govern
with respect to Tax-related matters to the extent any provision in Article VI is
in conflict with Sections 5.14(a) or 5.14(b).

Section 5.15. Confidentiality. Seller shall not, and shall cause its
Representatives and Subsidiaries not to, directly or indirectly, for a period of
five (5) years after the Closing Date, without the prior written consent of
Buyer, disclose to any third party (other than each other and their respective
Representatives) any confidential or proprietary information included in the
Purchased Assets; provided that the foregoing restriction shall not (a) apply to
any information (i) generally available to, or known by, the public (other than
as a result of disclosure in violation of this Section 5.15) or (ii) Seller can
establish was independently developed by Seller or any of its Affiliates (other
than by the Business prior to the Closing), without use of any confidential or
proprietary information included in the Purchased Assets, or (b) prohibit any
disclosure (i) required by Law so long as, to the extent legally permissible,
Seller provides Buyer with reasonable prior notice of such disclosure and a
reasonable opportunity to contest such disclosure or (ii) necessary to be made
in connection with the enforcement of any right or remedy relating to any of the
Transaction Documents or the transactions contemplated thereby.

 

56



--------------------------------------------------------------------------------

Section 5.16. Noncompetition.

(a) Seller agrees that for a period of five (5) years following the Closing Date
(the “Restricted Period”), neither it nor any of its Affiliates shall engage or
participate, either directly or indirectly, as a principal or for its own
account, solely or jointly with others, or as the holder of any debt interest,
voting stock, capital stock or other equity interest of any Person or through
any profit participation or other similar interest, in the Restricted Activities
anywhere in the world; provided that nothing herein shall prohibit (i) the
acquisition by Seller or any of its Affiliates of a diversified business having
not more than ten percent (10)% of its sales (based on its latest annual
financial statements), in the aggregate, attributable to any business or
businesses that competes with the Business, (ii) the acquisition, holding of
investments or direct or indirect ownership by Seller or any of its Affiliates
of any voting stock, capital stock or other equity interest of any Person
engaged in a business that competes with the Business, so long as such ownership
interest represents not more than ten percent (10)% of the aggregate voting
power or outstanding capital stock or other equity interests of such Person,
(iii) the manufacture, marketing, sale or distribution by Seller or any of its
Affiliates of end-products containing motors or (iv) the manufacture, marketing,
sale or distribution by Seller or any of its Affiliates of motors to be used as
a component of end-products containing motors used in the Water Products
Business.

(b) Notwithstanding anything to the contrary contained in this Section 5.16,
neither Seller nor any of its Affiliates shall be deemed to have violated the
restrictions contained in Section 5.16(a) in the event that Seller or any of its
Affiliates invest in or acquire all or a majority of the equity interests or
assets of any Person engaged in a diversified business having not more than
twenty five percent (25)% of its sales (based on its latest annual financial
statements), in the aggregate, attributable to any business or businesses that
is engaged in any Restricted Activity; provided that Seller or any of its
Affiliates thereafter cease such Restricted Activity or divest that portion of
the business that constitutes such Restricted Activity within twelve (12) months
from the date of purchase of such Person so as to be in compliance with
Section 5.16(a).

Section 5.17. Public Announcements. The Parties agree to obtain the written
consent (which shall not be unreasonably withheld) of the other before issuing
any press release or making any public statement with respect to the Transaction
Documents or the transactions contemplated thereby; provided, however, that a
Party may, without the prior consent of the other Party, but only following
consultation with the other Party to the extent practicable, issue such public
disclosure as may be required by Law or any listing agreement with any national
securities exchange to which the disclosing party is subject.

Section 5.18. Non-solicit.

(a) For a period of eighteen (18) months following the Closing Date, Seller
shall not, and shall not permit any of its controlled Affiliates to, hire or
directly or indirectly solicit (or cause to be directly or indirectly solicited)
any Transferred Employee, except for those Transferred Employees listed on
Schedule 5.18(a); provided that the foregoing restriction shall not apply to
generalized searches by use of advertising or recruiting efforts (including the
use of search firms) which are not specifically targeted at such Transferred
Employees.

 

57



--------------------------------------------------------------------------------

(b) For a period of eighteen (18) months following the Closing Date, Buyer shall
not, and shall not permit any of its controlled Affiliates (including, after the
Closing, the Purchased Subsidiaries) to, hire or directly or indirectly solicit
(or cause to be directly or indirectly solicited) any employee of Seller or its
Subsidiaries as of immediately prior to the Closing (other than the Business
Employees or those employees of Seller listed on Schedule 5.18(b)) and who was
introduced to Buyer or its Affiliates in connection with Buyer’s due diligence
investigation related to the transactions described in this Agreement, the
negotiation of this Agreement or the provision of services pursuant to the
Transition Services Agreement; provided that the foregoing restriction shall not
apply to generalized searches by use of advertising or search firms which are
not specifically targeted at such employees.

Section 5.19. Resignations. Seller shall, and shall cause its Subsidiaries to,
cause to be delivered to Buyer duly signed resignations, effective at the time
of Closing, of all directors and officers, as applicable, of the Purchased
Subsidiaries other than the persons named in Schedule 5.19 (in the capacities so
identified therein).

Section 5.20. Further Assurances. Subject to, and not in limitation of, Sections
5.3, 5.4, 5.5, 5.6 and 5.7, each of Buyer and Seller shall use its commercially
reasonable efforts to (a) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (b) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

Section 5.21. Audit of Business Financial Statements.

(a) Buyer shall use its commercially reasonable efforts to complete as promptly
as reasonably practicable and, in any event, no later than seventy five
(75) days following the Effective Time, the audited annual and interim financial
statements and financial data concerning the Business that are required by Law
(including SEC rules and regulations) in connection with Buyer’s SEC reporting
obligations for the transactions contemplated by this Agreement and to enable
utilization of Form S-3 for re-sales of the RBC Stock in accordance with the
Shareholder Agreement. Buyer shall be responsible for all costs and expenses
related to the preparation of such audited annual and interim financial
statements incurred by Seller or its Affiliates, including expenses for audit
services and other third party services engaged by Seller. Access to information
and personnel in connection with the preparation of any such required audited
financial statements shall be governed by Section 5.02 of this Agreement.

(b) Seller shall cooperate in good faith with Buyer’s reasonable financial
information requests related to Buyer’s (i) analysis of any required SEC
financial statement reporting obligations concerning the Business and the
transactions contemplated by this Agreement (including, without limitation, all
such information necessary for purposes of determining the financial statements
and other financial information required by Regulation S-K and Rule 3-05 of
Regulation S-X under the Securities Act), such that Buyer’s analysis can be
timely completed in accordance with its obligations under Section 5.21(a) and
(ii) obtaining, if applicable, a written consent of Ernst & Young LLP pertaining
to the financial statements of the Business and required to be filed in
connection with (Buyer’s SEC reporting obligations and the filing of a shelf
registration statement on Form S-3 (or any successor form thereto) registering
the shares of RBC Stock received by Seller in accordance with the terms of this
Agreement for resale to the public in accordance with the terms of the
Shareholder Agreement.

 

58



--------------------------------------------------------------------------------

Section 5.22. Product Liability Insurance. Prior to the Closing, Seller shall
cause Buyer to be named as an additional insured, on a primary and
non-contributory basis, on each of its insurance policies providing coverage for
products liability arising from the Products/Services (“Products Liability
Policies”), and which were in force at any time during the six (6) years
immediately preceding the Effective Time. Seller shall provide Buyer with
certificates of insurance showing that Buyer has been added as an additional
insured to such Products Liability Policies, along with complete copies of all
endorsements by which Buyer is added as such.

Section 5.23. Buyer Covenants. Subject to applicable Law, from the date hereof
until the Closing Date, except as expressly contemplated by the Transaction
Documents or with Seller’s prior written consent (not to be unreasonably
withheld, conditioned or delayed), with respect to Buyer’s business, Buyer shall
not and shall cause its Subsidiaries not to:

(a) except as required by Law, amend its articles of incorporation or bylaws or
equivalent organizational documents in a manner that would adversely affect the
consummation of the transactions contemplated by this Agreement or the issuance
of the Stock Consideration;

(b) adopt a plan of complete or partial liquidation or resolutions providing for
a complete or partial liquidation or dissolution of Buyer, or enter into any
agreement or understanding that requires Buyer or any Buyer Subsidiary to
abandon or terminate this Agreement or the transactions contemplated herein, or
that would reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement; or

(c) agree or commit to do any of the foregoing.

ARTICLE VI

TAX MATTERS

Section 6.01. Representations Relating to Taxes. Except as set forth in the
Disclosure Schedules (but subject to Section 11.12), and for matters that would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, Seller hereby represents and warrants to Buyer that:

(a) (i) Each of the Purchased Subsidiaries has timely filed with the appropriate
Taxing Authority all Tax Returns required to be filed through the date hereof,
or requests for extensions of time to file such returns have been timely filed,
granted and have not expired, (ii) all such Tax Returns are accurate and
complete; and (iii) all Taxes that have become due and payable by each of the
Purchased Subsidiaries have either been paid by it or are reserved against on
the Financial Statements.

(b) There are no pending audits, lawsuits, actions, claims, arbitrations,
mediations or other proceedings at Law or in equity by or before a Taxing
Authority relating to Taxes of any of the Purchased Subsidiaries and no written
notice of a threatened audit by a Taxing Authority has been received by any
Purchased Subsidiary.

 

59



--------------------------------------------------------------------------------

(c) No extension of the statute of limitations is in effect on the assessment of
any Taxes of any of the Purchased Subsidiaries.

(d) There are no Liens for Taxes upon the Purchased Assets other than for Taxes
not yet due and payable.

(e) No Purchased Subsidiary shall be required to include any material adjustment
in taxable income for any Post-Closing Tax Period (or portion thereof) as a
result of any: (i) change in method of accounting prior to the close of business
on the Closing Date under Section 481 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax law), or
(ii) installment sale or open transaction disposition made on or prior to the
Closing Date.

(f) No Purchased Subsidiary has received within the last five years a notice or
inquiry from any Tax Authority in which such Purchased Subsidiary does not file
a Tax Return that such Seller or Purchased Subsidiary may be subject to filing a
Tax Return.

(g) Each of the Purchased Subsidiaries is properly treated as a disregarded
entity for U.S. federal income tax purposes. None of the Purchased Subsidiaries
has ever revoked an election described in Treas. Reg. 301.7701-3.

Section 6.02. Tax Returns; Allocation Of Taxes.

(a) Seller shall prepare and file or cause to be prepared and filed, when due
(taking into account any extension of a required filing date), all Tax Returns
with respect to the Purchased Subsidiaries that are required to be filed on or
prior to the Closing Date, and Seller shall pay or cause to be paid all Taxes
with respect to any such Tax Return in accordance with Law. Buyer shall prepare
and file, or cause to be prepared and filed when due (taking into account any
extensions of a required filing date) all Tax Returns required to be filed by
the Purchased Subsidiaries after the Closing Date with respect to a Pre-Closing
Tax Period or a Straddle Tax Period (each a “Pre-Closing Buyer-Filed Tax
Return”). All Tax Returns described in this Section 6.02(a) shall be prepared in
a manner consistent with past practice and without a change of any election or
any accounting method except to the extent such position lacks sufficient
support in law or in fact to meet a “more-likely-than-not” standard. Any
Pre-Closing Buyer-Filed Tax Return shall be submitted by Buyer to Seller
(together with schedules, statements and, to the extent reasonably requested by
Seller, supporting documentation) at least 30 days (or, in the case of any
non-Income Tax Return, a reasonable number of days) prior to the due date
(including any applicable extension) of such return. Seller shall have the right
to review and comment on such Pre-Closing Buyer-Filed Tax Return. If Seller,
within 10 Business Days after review of any such Pre-Closing Buyer-Filed Tax
Return, notifies Buyer in writing that it objects to any items in such return,
the disputed item shall be resolved in a manner mutually agreeable to both
parties within ten (10) Business Days, and if not so resolved, then by a jointly
retained Accountant (which may be the same as or different from the Accountant
retained pursuant to Section 2.10, if any) within a reasonable time, taking into
account the deadline for

 

60



--------------------------------------------------------------------------------

filing such return. Upon resolution of all such items, the relevant Pre-Closing
Buyer-Filed Tax Return shall be adjusted to reflect such resolution and shall be
binding upon the parties without further adjustment. The costs, fees and
expenses of such Accountant shall be borne equally by Buyer and Seller. Except
to the extent otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or any comparable provision of state,
local or foreign Law), no Purchased Subsidiary shall amend any Tax Return for a
Pre-Closing Tax Period or a Straddle Tax Period without the prior written
consent of Seller (which shall not be unreasonably withheld, conditioned or
delayed). Buyer shall pay or cause to be paid all Taxes with respect to any
Pre-Closing Buyer-Filed Tax Return filed under this Section 6.02(a) in
accordance with Law. Seller shall pay to Buyer an amount equal to any
Pre-Closing Taxes shown on any Pre-Closing Buyer-Filed Tax Return prepared in
compliance with this Section 6.02(a), to the extent not paid at or before
Closing or included in the calculation of Final Closing Net Working Capital,
within five (5) days prior to the latest date on which such Income Taxes are due
and payable by Buyer without interest or penalties.

(b) Except to the extent taken into account in the calculation of Final Closing
Net Working Capital, Buyer shall pay or cause to be paid to Seller any refund
(whether by way of payment, credit, offset or reduction in Tax Liability) of
Taxes and interest thereon received by Buyer, any Affiliate of Buyer or the
Purchased Subsidiaries attributable to Pre-Closing Taxes paid by Seller, the
Purchased Subsidiaries or any predecessor or Affiliate of Seller no later than
ten (10) days following receipt of such refund, net of any Income Taxes imposed
thereon. Notwithstanding the foregoing, Buyer shall not be obligated to pay over
any refunds or the amount of any credit, offset or Tax reduction to the extent
such refund or benefit was included in Final Closing Net Working Capital.

(c) Notwithstanding anything to the contrary in this Agreement, all excise,
sales, use, value added, registration stamp, recording, documentary,
conveyancing, property, transfer and similar Taxes, levies, charges and fees
(collectively, “Transfer Taxes”) arising from the transactions contemplated by
this Agreement shall be borne by the Buyer.

Section 6.03. Cooperation On Tax Matters. Buyer and Seller shall cooperate
fully, and Buyer shall cause each of its Subsidiaries, including the Purchased
Subsidiaries, to cooperate fully, as and to the extent reasonably requested by
the other Party, in connection with the preparation, execution and filing of Tax
Returns pursuant to Section 6.02(a) and any audit, examination, inquiry, claim
for refund, lawsuit, action, claim, arbitration, mediation or other proceeding
at law or in equity by or before a Taxing Authority with respect to Taxes (each
a “Tax Claim”). Such cooperation shall include access to records and information
which are reasonably relevant to any such Tax Return or Tax Claim, making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder and executing
powers of attorney. Seller and Buyer shall, and Buyer shall cause its
Subsidiaries, including the Purchased Subsidiaries, to (a) retain all books and
records with respect to Tax matters pertinent to the Business and the operations
of the Purchased Subsidiaries relating to any taxable period beginning before
the Effective Time until the expiration of the applicable statute of limitations
of the respective taxable periods and to abide by all record retention
agreements entered into with any Taxing Authority, and (b) to give the other
Party ninety (90) days written notice prior to transferring, destroying or
discarding any such books and records and, if the other Party so requests,
Seller and Buyer shall, and Buyer

 

61



--------------------------------------------------------------------------------

shall cause its Subsidiaries, including the Purchased Subsidiaries, to, allow
the other Party to take possession of such books and records. Notwithstanding
anything to the contrary in this Agreement, Seller shall not be required to
transfer to Buyer any Tax Returns or other Tax work papers of Seller or any of
the Retained Subsidiaries. Buyer and Seller each agree, upon request, to use
commercially reasonable efforts to obtain any certificate or other document from
any Taxing Authority or any other Person as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated by this Agreement).

Section 6.04. Buyer Covenants. Buyer covenants that it shall not cause or permit
any Purchased Subsidiary or any Affiliate of Buyer (a) to take any action on the
Closing Date other than in the ordinary course of business, including but not
limited to the distribution of any dividend or the effectuation of any
redemption or (b) make any election or take any action with respect to Taxes
that could give rise to any Pre-Closing Tax Liability or reduce any asset of the
Seller Group with respect to Taxes or give rise to any loss of the Seller or the
Seller Group for a Pre-Closing Tax Period.

Section 6.05. Tax Sharing. Any and all existing Tax Sharing Agreements, except
for this Agreement, between any Purchased Subsidiary and any member of the
Selling Group shall be terminated as of the Closing Date. After such date none
of the Purchased Subsidiaries, Seller and any Affiliate of Seller shall have any
further rights or liabilities thereunder.

Section 6.06. Tax Indemnification.

(a) Except to the extent taken into account in the calculation of Final Closing
Net Working Capital, Seller hereby indemnifies Buyer and its Affiliates against
and agrees to hold each of them harmless from any and all (i) Liability for
Pre-Closing Taxes of the Purchased Subsidiaries; (ii) Liability for Taxes of
Seller or any of its Affiliates (other than the Purchased Subsidiaries);
(iii) Damages arising out of, resulting from, or incident to any breach by
Seller or any of its Affiliates (including the Purchased Subsidiaries prior to
Closing) of any covenant contained in this Article VI; and (iv) Damages arising
out of, resulting from, or incident to any breach of any representation or
warranty contained in Section 6.01 without regard to any materiality qualifier
contained therein, except to the extent such Damages are otherwise indemnified
pursuant to the foregoing clauses (i) through (iii); provided, however, that
Seller shall have no Liability for the payment of any Damages attributable to or
resulting from any action or prohibited action described in Section 6.04 hereof.
For purposes of this Section 6.06(a), Taxes shall include the amount of Taxes
that would have been paid but for the application of any credit or loss
deduction attributable to Post-Closing Tax Periods. For the avoidance of doubt,
Taxes of the Seller or any of its Affiliates includes all capital gain or
similar Tax arising from the Chinese Equity Seller’s disposition of the equity
interests of the Chinese Purchased Subsidiaries to Buyer or Buyer’s Affiliate.

(b) Buyer hereby indemnifies Seller and its Affiliates against and agrees to
hold each of them harmless from any and all (i) Liability for Taxes of the
Purchased Subsidiaries for Post-Closing Tax Periods, except to the extent such
Taxes are subject to indemnification by Seller pursuant to Section 6.06(a); and
(ii) Damages arising out of, resulting from or incident to any breach by Buyer
and its Affiliates (including the Purchased Subsidiaries after Closing) of any
covenant contained in this Article VI.

 

62



--------------------------------------------------------------------------------

(c) In the case of any Straddle Tax Period:

(i) Real, personal and intangible property Taxes and any other Taxes levied on a
per diem basis and set forth in Schedule 6.06(c) (“Per Diem Taxes”), of any
Person for a Pre-Closing Tax Period shall be equal to the amount of such Per
Diem Taxes for the entire Straddle Tax Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Tax Period that are
in the Pre-Closing Tax Period and the denominator of which is the total number
of days in the Straddle Tax Period; and

(ii) Taxes of any Person (other than Per Diem Taxes) for any Pre-Closing Tax
Period shall be computed as if such Tax Period ended as of the close of business
on the day before the Effective Time.

(iii) All determinations necessary to give effect to the allocation set forth in
the foregoing sentence shall be made in a manner consistent with prior practice
of the Seller, its Subsidiaries or the Purchased Subsidiaries, as applicable.

(d) If any Tax Claim shall be initiated, which, if successful, might result in
an indemnity payment to a Person pursuant to this Section 6.06, the Indemnified
Parties shall notify the Indemnifying Parties within fifteen (15) days of
receipt of notice of such a Tax Claim; provided, that the failure to give such
notice shall not affect the indemnification provided hereunder except to the
extent the Indemnifying Parties have actually been prejudiced by such failure.

(e) With respect to any Tax Claim relating to a Tax period ending on or prior to
the Closing Date, Seller shall control all proceedings and may make all
decisions taken in connection with such Tax Claim (including selection of
counsel) at its own expense. With respect to Tax Claims relating to Straddle Tax
Periods, to the extent possible, Tax Liabilities will be distinguished and each
Party will control the defense and settlement of those Taxes for which it is so
liable. To the extent a Tax Liability cannot be so attributed, the Party that
has the greater potential Liability shall control the defense and settlement,
provided, that such Party defends the Tax issue as reported on the relevant Tax
Return. Buyer shall control at its own expense all proceedings with respect to
any Tax Claim relating to a Tax period beginning after the Effective Time. A
Party shall promptly notify the other Party if it decides not to control the
defense or settlement of any Tax Claim which it is entitled to control pursuant
to this Agreement, and the other Party shall thereupon be permitted to defend
and settle such Tax Claim at its own expense. Notwithstanding anything to the
contrary in this Section 6.06(e), Seller shall not settle any Tax Claim without
Buyer’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, if the resolution of such Tax Claim reasonably could be
expected to materially adversely affect the Tax Liability of the Buyer or its
Affiliates (including the Purchased Subsidiaries) for any Tax period ending
after the Closing Date.

 

63



--------------------------------------------------------------------------------

Section 6.07. Survival of Tax Claims. Claims under Section 6.06 shall survive
the Closing until thirty (30) days after the expiration of the statute of
limitations (including extensions) applicable to such Tax matter. No claim may
be made or brought by any Party hereto after the expiration of the applicable
survival period unless such claim has been asserted by written notice specifying
the details supporting the claim on or prior to the expiration of the applicable
survival period.

ARTICLE VII

EMPLOYEE MATTERS

Section 7.01. Business Employees.

(a) Immediately prior to the Closing Date, but subject to the Closing, Seller
shall terminate the employment of each Business Employee who is actively
employed at the Business. Buyer shall (or shall cause its Subsidiaries to)
(i) continue the employment on and after the Closing Date of each Purchased
Subsidiary Employee and (ii) on or prior to the Closing Date, make an offer of
employment effective on the Closing Date to each Business Employee who is
actively employed at the Business (each an “Active Employee”) on the terms set
forth in this Section 7.01. For this purpose, a Business Employee will be
considered “actively employed” if immediately prior to the Closing Date, they
are absent from work on account of paid time-off, vacation, sick or personal
leave, short-term disability, layoff for lack of work, authorized leave of
absence, or military leave, but does not include any individual not actively at
work due to retirement, resignation, permanent dismissal or long-term
disability; provided that any offer by Buyer to employ any such Business
Employee shall be effective only if such Business Employee commences active
employment with Buyer or one of its Subsidiaries on a date that is not later
than one hundred eighty (180) days after the Closing Date (or the next
applicable Business Day to the extent such date does not fall on a Business Day)
or such longer period of time as required by Law. With respect to any Business
Employee who is not an Active Employee but for whom Seller has an obligation to
recall, rehire or otherwise return to employment under a contractual obligation
or Law (each an “Inactive Employee”), Buyer shall offer employment to each such
Inactive Employee effective on the first date such Inactive Employee is eligible
to return to work or such date as such Inactive Employee first becomes eligible
for employment, reemployment, reinstatement or reactivation, provided such date
is not later than one hundred eighty (180) days after the Closing (or the next
applicable Business Day to the extent such date does not fall on a Business Day)
or such longer period of time as required by Law. Unless a written acceptance of
an offer of employment is required by Law, a Business Employee who continues
employment or who has received an offer of employment shall be deemed to have
accepted such continuance or offer, unless such Business Employee specifically
declines such continuance or offer. Purchased Subsidiary Employees and Business
Employees who accept such offer of employment and who actually commence
employment with Buyer (or a Subsidiary of Buyer) shall collectively be the
“Transferred Employees”; provided that Inactive Employees shall not be
considered a Transferred Employee until such Inactive Employee actually
commences active employment with Buyer (or a Subsidiary of Buyer). Transferred
Employees who are based primarily inside the United States shall collectively be
the “U.S. Transferred Employees”.

(b) The employment of each Transferred Employee who is an Active Employee shall
be transferred to Buyer in a manner such that the Active Employee’s employment
shall be considered continuous and uninterrupted employment under applicable

 

64



--------------------------------------------------------------------------------

Law. Subject to Section 7.01(a), Buyer hereby assumes as Assumed Liabilities
hereunder all Liabilities of Seller under applicable Law and under any
applicable plan, policy, Contract or arrangement to employ, reemploy, reinstate
or reactivate each Inactive Employee. In addition, Buyer acknowledges that it is
a “successor in interest” for purposes of applicable employment and employee
benefits Laws, including the Family and Medical Leave Act of 1993, as amended,
and the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, and that the terms of employment, reemployment, reinstatement or
reactivation of an Active Employee who is on approved leave under such laws
immediately prior to the Closing Date shall be governed by such Laws.

(c) Buyer hereby assumes as Assumed Liabilities hereunder all of Seller’s
Liabilities under the Ex-Pat Agreements.

(d) Seller shall provide any notices to the Transferred Employees that may be
required under any applicable Law, including WARN or any similar Law, with
respect to events that occur prior to or as of the Closing. Buyer shall provide
any notices to the Transferred Employees that may be required under any
applicable Law, including WARN or any similar Law, with respect to events that
occur after the Closing. Buyer shall not take any action after the Closing that
would cause any termination of employment of any employees by Seller, its
Subsidiaries or Affiliates that occurs on or before the Closing to constitute a
“plant closing” or “mass layoff” under WARN or any similar Law, or to create any
Liability to Seller or any of its Subsidiaries for any employment terminations
under applicable Law.

(e) All Union Employees shall cease their employment with Seller at the
Effective Time and their employment by Buyer shall automatically be continued by
Buyer under the terms and conditions of the applicable Bargaining Agreement.
Seller and Buyer shall cooperate fully in the assignment and assumption of all
Bargaining Agreements covering Union Employees and in any negotiations with
respect thereto such that, immediately after the Closing, Buyer shall have
(whether through such an assumption, negotiations or otherwise) the same rights
and obligations with respect to the Union Employees as Seller, its Subsidiaries
and Affiliates had immediately before the Closing.

 

65



--------------------------------------------------------------------------------

Section 7.02. Compensation and Benefits.

(a) Buyer agrees that for a period of twenty-four (24) months after the Closing
Date (the “Relevant Period”), it shall provide (or cause its Subsidiaries to
provide) each Transferred Employee who is not a Union Employee (“Non-Union
Transferred Employee”) with (i) an annual base salary, and (ii) long and short
term incentive compensation opportunities that have a target value at least
equal to his or her annual base salary and target long and short term incentive
compensation opportunities in effect immediately prior to the Closing. In
addition, Buyer agrees that during the Relevant Period, it shall provide (or
cause its Subsidiaries to provide) Non-Union Transferred Employees with benefits
and perquisites that are, in the aggregate, substantially comparable to the
Employee Plans or International Plans, as applicable, provided to such employees
immediately prior to the Closing; provided, however, Buyer shall not be
obligated to provide any Non-Union Transferred Employee with any post-retirement
medical or life benefits. Buyer agrees that after the expiration of the Relevant
Period, it shall provide (or cause its Subsidiaries to provide) Non-Union
Transferred Employees with compensation and benefits that are, in the aggregate,
substantially comparable to the compensation and benefits provided to similarly
situated employees of Buyer and its Subsidiaries.

(b) As of the Effective Time, Buyer shall cover (or cause to be covered) each
U.S. Transferred Employee under one or more defined contribution plans and
trusts intended to qualify under Section 401(a) of the Code (collectively, the
“Buyer DC Plan”). As soon as administratively practicable following the Closing,
Seller shall spin-off and transfer and Buyer shall cause the Buyer DC Plan to
accept the spin-off and transfer of all of the Liabilities and assets of each
Employee Plan (“Seller DC Plans”) attributable to Transferred Employees, and
their beneficiaries and alternate payees accrued through the date of Closing in
a manner which qualifies under Section 414(l) of the Code. As of the Effective
Time, Seller shall cause each U.S. Transferred Employee to be fully vested in
his or her accounts, if any, under the Seller DC Plans.

(c) Each Transferred Employee who is a participant in an Employee Plan that is a
defined benefit plan intended to qualify under Section 401(a) of the Code (the
“Seller DB Plan”), shall cease to participate in the Seller DB Plan as of the
Effective Time. As of the Effective Time, Seller shall cause each Transferred
Employee to be fully vested in his or her accrued benefits, if any, under each
Seller DB Plan. Seller shall retain all of the assets of the Seller DB Plan and
the Liabilities for (i) all benefits payable under the Seller DB Plan with
respect to Business Employees who retired or otherwise terminated employment on
or prior to the Closing Date, and (ii) the accrued benefit of each Business
Employee through the Closing Date. For purposes of this Section 7.02(c) and
Section 7.02(d) the accrued benefit means the monthly normal retirement age
benefit accrued under the Seller DB Plan up to and through the Closing Date
based upon the employee’s credited service under the Seller DB Plan through the
Closing Date, including the subsidized value of any early retirement benefit and
early retirement supplements accrued under the Seller DB Plan as of the Closing
Date, but exclusive of the subsidized value of any early retirement benefit,
early retirement supplements, retiree benefit increases, or any other benefit,
supplement or subsidy under the Seller DB Plan that the employee would have
earned in addition thereto had he continued employment with Seller.

 

66



--------------------------------------------------------------------------------

(d) Buyer Union DB Plan Replacement Plan.

(i) If required by any Bargaining Agreements, Buyer shall establish as of the
Closing for the benefit of Union Employees (and any alternate payee with respect
thereto) a defined benefit plan or plans that are identical to the Seller DB
Plan as applicable to such Union Employees (“Buyer Union DB Plan”). Buyer shall
take such action as reasonably necessary to qualify the Buyer Union DB Plan
under Section 401(a) of the Code, and Buyer and Seller shall cooperate to make
any and all filings and submissions to the appropriate governmental agencies
required to be made by Seller or Buyer as are appropriate in effectuating the
provisions of this Section 7.02(d).

(ii) For purposes of eligibility, vesting and benefit accrual, Buyer Union DB
Plan shall credit each Union Employee with service for periods prior to the
Effective Time equal to the service credited to such employee under the Seller
DB Plan; provided, however, that Buyer Union DB Plan may offset benefits
provided under the Seller DB Plan in order to avoid duplication of benefits on
account of periods of service recognized under both the Seller DB Plan and Buyer
Union DB Plan. The intent being that upon retirement the retirement benefit
payable to each Union Employee from the Seller DB Plan and the Buyer Union DB
Plan shall equal the retirement benefit required to be provided under the terms
of the Bargaining Agreement; provided, however, that to the extent the
retirement benefit payable is not an accrued benefit under the Seller DB Plan,
the Buyer Union DB Plan shall be responsible for the full value of any
subsidized early retirement benefits, early retirement supplements, and benefit
increases to Union Employees resulting from additional service with Buyer after
the Closing Date or benefit enhancements negotiated after the Closing Date, and
the Seller DB Plan shall be responsible solely for the accrued benefit of the
Union Employee as of the Closing Date.

(e) During the Relevant Period, unless otherwise prohibited by applicable Law,
Buyer shall continue to maintain each International Plan, Seller agrees that, it
shall transfer and assign, or shall cause the transfer and assignment, to Buyer
or an Affiliate of Buyer, all of its rights, duties and Liabilities, whether
stated or otherwise, under and with respect to each International Plan that is
not sponsored, maintained or contributed to by a Purchased Subsidiary in respect
of or relating to Transferred Employees, including all statutory duties and
Liabilities, and Buyer agrees that it shall assume, or shall cause one or more
Affiliates of Buyer to assume, sponsorship of, all such rights, duties and
Liabilities, statutory or otherwise and that such rights, duties and Liabilities
shall be Assumed Liabilities. As of the Effective Time, Buyer or an Affiliate of
Buyer shall (a) maintain same terms and conditions of employment of all Purchase
Subsidiary Employees, including position/title, working shift, salary, benefits,
and seniority recognition for the time worked with any of the Mexican
Subsidiaries; and (b) be solely responsible for all employer labor-related
matters with respect to the Purchase Subsidiary Employees, including without
limitation (i) payment of salaries, vacation, holiday and all other
compensations; (ii) payment of any labor benefit (iii) payment of mandatory
contributions to the Mexican Institute of Social Security (Instituto Mexicano
del Seguro Social), the Institute for the National Fund of Housing for Employees
(Instituto del Fondo Nacional de la Vivienda para los Trabajadores); (iv) the
System of Savings for Retirement (Sistema de Ahorro para el Retiro) as provided
in the applicable Laws; (v) employment litigation to the extent based on conduct
occurring after the Effective Time; (vi) disability or leave benefits, and
(vii) severance payments for Purchase Subsidiary Employees terminated after the
Effective Time without cause as provided in the Mexican Federal Labor Law (Ley
Federal del Trabajo).

 

67



--------------------------------------------------------------------------------

(f) Buyer shall grant (or cause its Subsidiaries to grant) each Transferred
Employee credit for years of prior service with Seller or any of its Affiliates
or their respective predecessors for all purposes under each “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) sponsored or monitored by
Buyer or any of its Subsidiaries, including benefit accrual; provided, however,
that such credit shall not result in a duplication of benefits. Buyer and Seller
agree to cooperate and exchange such information as is necessary to avoid any
such duplication of benefits.

(g) As of the Effective Time, each Transferred Employee shall cease
participation in the health and welfare benefit plans of Seller and its
Affiliates (each, a “Seller Welfare Plan”) and commence participation in the
health and welfare benefit plans maintained, administered or contributed to by
Buyer and its Subsidiaries. Seller and its Affiliates shall be responsible for
claims incurred under a Seller Welfare Plan for Transferred Employees and their
beneficiaries and dependents prior to the Closing. For purposes of this
Section 7.02(g), claims shall be deemed to be incurred in accordance with the
terms of the Seller Welfare Plan.

(h) Buyer shall (or shall cause its Subsidiaries to):

(i) waive all limitations as to pre-existing conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the Transferred Employees under any health and welfare plans in which such
Transferred Employees are eligible to participate after the Closing to the
extent that such limitations were satisfied under the applicable Seller Welfare
Plan; and

(ii) provide each U.S. Transferred Employee with credit for any co-payments and
deductibles paid prior to the Effective Time in satisfying any applicable
deductible or out-of-pocket requirements covering the same period of time under
any health and welfare plans in which such U.S. Transferred Employees are
eligible to participate after the Closing Date, but only to the extent that the
U.S. Transferred Employee provides evidence reasonably acceptable to Buyer of
the amount of expenses incurred towards such deductible and co-payment limits,
and only to the extent that Buyer shall be eligible to credit such expenses
against any other lifetime or yearly maximums.

(i) As of the Effective Time, Seller shall transfer from medical and dependent
care account plans of Seller and its Affiliates (each, a “Seller FSA Plan”) to
one or more medical and dependent care account plans established or designated
by Buyer (collectively, the “Buyer FSA Plan”) the account balances of U.S.
Transferred Employees, and Buyer shall be responsible for the obligations of the
Seller FSA Plans to provide benefits to U.S. Transferred Employees with respect
to such transferred account balances at or after the Effective Time. Each U.S.
Transferred Employee shall be permitted to continue to have payroll deductions
made as most recently elected by him or her under the applicable Seller FSA
Plan. As soon as reasonably practicable following the end of the plan year for
the Buyer FSA Plan, including any grace period, Buyer shall promptly reimburse
Seller for benefits paid by the Seller FSA Plans to any

 

68



--------------------------------------------------------------------------------

U.S. Transferred Employee prior to the Closing Date to the extent in excess of
the payroll deductions made in respect of such U.S. Transferred Employee at or
prior to the Effective Time but only to the extent that such U.S. Transferred
Employee continues to contribute to the Buyer’s FSA Plan the amount of such
deficiency. This Section 7.02(i) shall be interpreted and administered in a
manner consistent with Rev. Rul. 2002-32.

(j) Buyer shall assume as Assumed Liabilities all Liabilities with respect to
the retention letter agreements set forth on Schedule 3.17(a)(i) (each a
“Retention Agreement”) and shall honor Seller’s obligations under each Retention
Agreement as provided therein. Additionally, to the extent that there is a
dispute between Buyer and any party to a Retention Agreement, Buyer agrees to
reimburse such Business Employee for any legal expenses incurred by such
Business Employee in enforcing his or her rights under the Retention Agreement
upon the same terms and conditions as applicable to reimbursement for attorney’s
fees for disputes under the terms of the Severance Plan applicable to such
Business Employee. To the extent that Buyer does not offer employment to any
Business Employee who is a party to a Retention Agreement in accordance with the
provisions of Section 7.01(a), and Seller terminates such Business Employee’s
employment, then Buyer shall reimburse Seller for any amount payable to such
Business Employee under his or her applicable Retention Agreement.

(k) Buyer shall assume as Assumed Liabilities all Liabilities with respect to
Non-Union Transferred Employees under the Severance Plans and shall adopt and
maintain during the Relevant Period severance plans, which shall provide
severance and other benefits in an amount equal to and upon the same terms and
conditions as applicable to such Non-Union Transferred Employees as under the
Severance Plans. Buyer shall reimburse Seller for any severance payable by
Seller under the Severance Plans with respect to each Business Employee who is
not offered employment pursuant the requirements of Section 7.01(a). Buyer
agrees that after the expiration of the Relevant Period, any remaining
Transferred Employees shall be covered by the severance plan or other similar
policy then in effect for similarly situated employees of Buyer and its
Subsidiaries; and provided, further, that to the extent that Buyer and its
Subsidiaries do not have similarly situated employees, the severance plan or
other similar policy in effect for Transferred Employees after the expiration of
the Relevant Period shall be at the market level for similarly situated
employees in the same industry.

(l) Buyer shall be liable for and Buyer’s workers’ compensation program shall be
responsible for all claims for benefits that are based upon injuries occurring
(or allegedly occurring) solely after the Closing Date by U.S. Transferred
Employees. Seller shall be liable for and Seller’s workers’ compensation program
shall be responsible for all claims for benefits that are (i) based upon
injuries occurring (or allegedly occurring) prior to the Closing by U.S.
Transferred Employees, irrespective of when such injury is manifested or
(ii) relate to any Business Employees who do not become U.S. Transferred
Employees. To the extent that of any workers’ compensation claim for a U.S.
Transferred Employee is based on injuries that occurred (or are alleged to have
occurred) both prior to and subsequent to the Closing, the Liability for such
claim shall be apportioned between Buyer and Seller based upon the length of
exposure of the claiming U.S. Transferred Employee that are incurred by U.S.
Transferred Employee to the product, material, practice, condition or other
circumstances claimed to have caused the alleged injury, with, the proportionate
share of such Liability shall equal a fraction, the denominator of which shall
be the claiming U.S. Transferred Employee’s total length of exposure to such

 

69



--------------------------------------------------------------------------------

product, material practice, condition or other circumstances claimed to have
caused the alleged injury, and the numerator of which shall be such claiming
U.S. Transferred Employee’s total length of exposure, which in the case of
calculating the Seller’s Liability is the time prior to the Effective Time, and
for calculating the Buyer’s Liability the time following the Effective Time.

(m) Seller shall provide continuation coverage (within the meaning of
Section 4980B(f) of the Code and Sections 601 to 608 of ERISA) to all current
and former Business Employees (and the qualified beneficiaries of such Business
Employees) who are entitled to such coverage with respect to “qualifying events’
(within the meaning of Section 4980B(f) of the Code) which occur on or prior to
the Closing Date.

(n) As of the Effective Time, Seller shall cause each U.S. Transferred Employee
to be fully vested in his or her equity or equity-equivalent benefits under any
Employee Plan. Seller shall retain all Liabilities with respect to any such
benefits under the terms of the applicable Employee Plan.

Section 7.03. Payroll Matters.

(a) Seller and Buyer shall adopt the “alternative procedure” for preparing and
filing IRS Forms W-2 (Wage and Tax Statements), as described in Revenue
Procedure 2004-53. Under this procedure Buyer as the successor employer shall
provide all required Forms W-2 to all U.S. Transferred Employees reflecting all
wages paid and Taxes withheld by Seller as the predecessor and Buyer as the
successor employer for the entire year during which the Closing Date shall take
place. Seller shall provide all required Forms W-2 to all other U.S. Business
Employees who are not Transferred Employees reflecting all wages and taxes paid
and withheld by Seller before and after the Closing Date.

(b) Seller and Buyer shall adopt the alternative procedure of Rev. Proc. 2004-53
for purposes of filing IRS Forms W-4 (Employee’s Withholding Allowance
Certificate) and W-5 (Earned Income Credit Advance Payment Certificate). Under
this procedure Seller shall provide to Buyer all IRS Forms W-4 and W-5 on file
with respect to each Transferred Employee, and Buyer will honor these forms
until such time, if any, that such Transferred Employee submits a revised form.

(c) With respect to garnishments, tax levies, child support orders, and wage
assignments in effect with Seller on the Closing Date for Transferred Employees,
Buyer shall honor such payroll deduction authorizations with respect to
Transferred Employees and will continue to make payroll deductions and payments
to the authorized payee, as specified by the Court or Governmental Order which
was filed with Seller on or before the Closing Date, and Seller will continue to
make such payroll deductions and payments to authorized payees with respect to
all other Business Employees who are not Transferred Employees.

(d) Seller shall, as soon as practicable after the Closing Date, provide Buyer
with such information in the possession of such Seller as may be reasonably
requested by Buyer and necessary for Buyer to make the payroll deductions and
payments to the authorized payee as required by this subsection (d).

 

70



--------------------------------------------------------------------------------

(e) Unless otherwise prohibited by this or another agreement entered into in
connection with the transactions contemplated hereby, or by a Employee Plan
document, with respect to Transferred Employees with authorizations for payroll
deductions in effect with a Seller on the Closing Date, Buyer will honor such
payroll deduction authorizations relating to each Transferred Employee, and
shall not require that such Transferred Employee submit a new authorization to
the extent that the type of deduction by Buyer does not differ from that made by
Seller. Such deduction types include, without limitation: contributions to any
assumed Employee Plan; scheduled loan repayments to any assumed Employee Plan or
to an employee credit union; and direct deposit of payroll, bonus advances,
union dues, employee relocation loans, and other types of authorized company
receivables usually collectible through payroll deductions. Seller shall, as
soon as practicable after the Closing Date, provide Buyer with such information
in the possession of Seller as may be reasonably requested by Buyer and
necessary for Buyer to honor the payroll deduction authorizations contemplated
by this subsection (e).

Section 7.04.Vacation and Other Paid Time Off. Buyer (or its Subsidiary) shall
assume any accrued but unused vacation or other paid-time off (“PTO”) for each
U.S. Transferred Employee. Seller shall be responsible for all PTO for each
Business Employee that is not a Transferred Employee.

Section 7.05. Wages and Other Compensation. Except as provided in Section 7.04,
Seller shall retain all Liabilities to pay all Transferred Employees (other than
Transferred Employees at the Purchased Subsidiaries) all wages, salaries,
commissions and other compensation earned or accrued through the Effective Time,
and Buyer shall have no Liability for any unpaid wages, salaries, bonuses,
commissions or other compensation earned or accrued prior to the Effective Time.

Section 7.06. Employee Claims. Except as provided in Section 7.02(j), Seller
shall be responsible for and shall retain all Liabilities with respect to any
claims or causes of action arising out of the employment of the Business
Employees (other than Business Employees employed at Purchased Subsidiaries)
prior to the Effective Time and Buyer shall have no Liability therefore.

Section 7.07. Employee Communications. Seller and Buyer shall cooperate in
communications with Business Employees with respect to employee benefit plans
maintained by Seller or Buyer and with respect to other matters arising in
connection with the transactions contemplated by the Transaction Documents.

Section 7.08. Acknowledgement. Buyer and Seller acknowledge and agree that
nothing contained in this Article VII shall be construed to limit in any way the
ability of Buyer or its Subsidiaries to terminate the employment of any
Transferred Employee from and after the Effective Time; provided that such
termination is in accordance with Law.

Section 7.09. No Third Party Beneficiaries. Without limiting the generality of
Section 11.08, nothing in this Article VII, express or implied, is intended to
confer any rights, benefits, remedies, obligations or liabilities under this
Agreement upon any Person (including any Transferred Employees or other current
or former Business Employees) other than the parties to this Agreement and their
respective successors and assigns to continued employment or any

 

71



--------------------------------------------------------------------------------

severance or other benefits from Seller, Buyer or any of their respective
Affiliates. Nothing contained in this Article VII shall be construed as an
amendment to any Employee Plan or International Plan. Subject to applicable Law,
unless otherwise specifically provided in this Agreement, including this Article
VII, no provision of this Agreement shall constitute a limitation on rights to
amend, modify or terminate, either before or after Closing, any such Employee
Plan or International Plan.

Section 7.10. Cooperation. Each of Buyer and Seller recognize it to be in the
best interests of the parties hereto and their respective employees that the
transactions in this Article VII be effected in an orderly manner and agree to
devote their reasonable best efforts and to cooperate fully in complying with
the provisions of this Article VII. Without limiting the generality of the
foregoing, each of the parties agree to execute, deliver and file all documents
and to take all such actions as are deemed necessary or desirable in order to
carry out and perform the purpose of this Article VII and to facilitate the
transactions referred to in this Article VII.

ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.01. Conditions to Obligations of Buyer and Seller. The obligations of
Buyer and Seller to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions, any one or more of
which may be waived by the Parties:

(a) any applicable waiting period under the HSR Act, the Mexican Federal
Economic Competition Law and any other applicable Competition Laws of the
jurisdictions set forth on Schedule 8.01(a) relating to the transactions
contemplated hereby shall have expired or been terminated and all required
filings shall have been made and required approvals obtained pursuant to
Competition Laws listed in Schedule 8.01(a); and

(b) no Law enacted, entered, promulgated, enforced or issued by any Governmental
Authority shall be in effect preventing the consummation of the transactions
contemplated by this Agreement (each, a “Closing Legal Impediment”).

Section 8.02. Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is also subject to
the satisfaction of the following conditions, any one or more of which may be
waived by Buyer:

(a) Seller shall have performed in all material respects all of its material
obligations and agreements hereunder required to be performed by it on or prior
to the Closing;

(b) the representations and warranties of Seller contained in Article III and
Section 6.01 of this Agreement, without giving effect to materiality or Material
Adverse Effect qualifications, shall be true and correct at and as of the
Closing Date as if made at and as of the Closing Date (other than such
representations and warranties that by their terms address matters only as of
another specified date, which shall be true and correct only as of such date),
except where the failure of such representations and warranties to be so true
and correct would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect;

 

72



--------------------------------------------------------------------------------

(c) Buyer shall have received a certificate signed by an officer of Seller to
the foregoing effect; and

(d) no change, event, effect, condition, circumstances, state of facts or
development shall have occurred, arisen or become known since the date of this
Agreement that has had, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 8.03. Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is also subject to
the satisfaction of the following conditions, any one or more of which may be
waived by Seller:

(a) Buyer shall have performed in all material respects all of its material
obligations hereunder required to be performed by it at or prior to the Closing,

(b) the representations and warranties of Buyer contained in Article IV of this
Agreement, without giving effect to materiality or Material Adverse Effect
qualifications, shall be true and correct at and as of the Closing Date as if
made at and as of the Closing Date (other than such representations and
warranties that by their terms address matters only as of another specified
date, which shall be true and correct only as of such date), except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to, individually or in the aggregate, have a Buyer
MAE,

(c) Seller shall have received a certificate signed by an officer of Buyer to
the foregoing effect; and

(d) Seller shall have completed the Restructuring.

ARTICLE IX

INDEMNIFICATION

Section 9.01. Survival. Except for matters related to Taxes, which are addressed
in Article VI, the representations and warranties of the Parties contained in
this Agreement shall survive the Closing for a period of eighteen (18) months
after the Closing Date; provided that the Fundamental Representations and the
representations and warranties contained in Sections 4.01 (Corporate Existence
and Power), 4.02 (Corporate Authorization), 4.05 (Financing), 4.07 (Solvency)
and 4.08 (Finders’ Fees) shall survive indefinitely. Except for matters relating
to Taxes, which are addressed in Article VI, all of the covenants contained in
this Agreement that by their nature are required to be performed after the
Closing shall survive the Closing until fully performed or fulfilled, unless and
to the extent only that non-compliance with such covenants or agreements is
waived in writing by the Party entitled to such performance. Notwithstanding the
preceding two sentences, any breach or inaccuracy of any covenant, agreement,
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding two sentences, if notice of the breach or inaccuracy
thereof giving rise to such right of indemnity shall have been given to the
Party against whom such indemnity may be sought prior to such time. The Parties
acknowledge and agree that with respect to any claim that any Party may have
against any other Party that is permitted pursuant to the terms of this
Agreement, the survival periods set forth and agreed to in this Section 9.01
shall govern when any such claim may be brought and shall replace and supersede
any statute of limitations that may otherwise be applicable.

 

73



--------------------------------------------------------------------------------

Section 9.02. Indemnification.

(a) Except with respect to matters relating to Taxes addressed in Article VI,
and subject to the provisions of this Article IX, effective at and after the
Closing, Seller agrees to indemnify Buyer and its Affiliates, equityholders,
directors, officers, employees, successors, permitted assigns, agents and
representatives (collectively, the “Buyer Indemnitees”) against and agrees to
hold each of them harmless from any and all Damages incurred or suffered by any
Buyer Indemnitee arising out of or relating to:

(i) any breach of any representation or warranty of Seller in Article III of
this Agreement;

(ii) any breach of any covenant or agreement made or to be performed by Seller
or its Affiliates pursuant to this Agreement or any other Transaction Document;
or

(iii) without duplication, any Excluded Liability or Non-Business Liability;

provided that (A) with respect to indemnification by Seller pursuant to
Section 9.02(a)(i), Seller shall not be liable for any breach of any
representation or warranty of Seller (1) attributable to a single course of
conduct or related set of facts, events or circumstances unless the amount of
Damages actually incurred by the Buyer Indemnitees for such breach exceeds
$150,000; (2) unless the aggregate amount of Damages actually incurred by the
Buyer Indemnitees for all such breaches exceeds $7,500,000 (the “Seller
Deductible”), and then only to the extent such aggregate Damages exceed such
amount; and (B) in no event shall Seller’s aggregate Liability arising out of or
relating to Section 9.02(a)(i) exceed $75,000,000 (the “Seller Cap”), provided,
further, that neither the Seller Deductible or Seller Cap shall apply to any
single item, or group of related items, that results in Damages actually
incurred by the Buyer Indemnitees arising out of the breach of any Fundamental
Representation, which, in each case, the Buyer Indemnitees shall be entitled to
recover in their entirety.

(b) Except with respect to matters relating to Taxes addressed in Article VI,
and subject to the provisions of this Article IX, effective at and after the
Closing, Buyer agrees to indemnify Seller and its Affiliates, directors,
officers, employees, successors, permitted assigns, agents and representatives
(collectively, the “Seller Indemnitees”) against and agrees to hold each of them
harmless from any and all Damages incurred or suffered by any Seller Indemnitee
arising out of or relating to:

(i) any breach of any representation or warranty of Buyer in this Agreement;

(ii) any breach of any covenant or agreement made or to be performed by Buyer or
its Affiliates pursuant to this Agreement or any other Transaction Document; or

 

74



--------------------------------------------------------------------------------

(iii) without duplication, any Assumed Liability or any Liability of a Purchased
Subsidiary (other than any Non-Business Liability).

(c) For purposes of Section 9.02, a breach of any representation or warranty
shall be determined without regard to any qualification or exception contained
in such representation or warranty relating to materiality, Material Adverse
Effect, material adverse effect or any similar qualification, dollar threshold
or standard applicable thereto.

(d) Notwithstanding anything in this Article IX to the contrary, all Damages
relating to Taxes, which are addressed in Article VI, shall only be subject to
indemnification under Section 6.06 (as such indemnification is limited by
Section 9.05, Section 9.06 and Section 9.07) and the indemnification procedures
set forth in Article VI shall control any indemnities relating to Taxes.

(e) Regardless of whether any Party or any of its Affiliates or any of their
respective Representatives had or should have had knowledge or notice of (i) the
breach of, or inaccuracy in, any representation or warranty of the other Party,
(ii) the failure of any condition for its benefit to be satisfied, or (iii) the
breach of any covenant for its benefit (or, in the case of any of clause (i),
(ii) or (iii), any facts or circumstances which would result in any such breach,
inaccuracy or failure), for purposes of this Agreement, such Party or Parties
shall not be deemed to have waived such breach or inaccuracy or condition.

(f) Notwithstanding any implication to the contrary contained in this Agreement,
the limits on indemnification set forth in Section 9.02(a) and Section 9.02(b)
do not in any way limit the obligation of any Party to indemnify the other Party
or Parties from and against any Damages arising from any breach of a covenant,
even if such breach also constitutes a breach of a representation or warranty.

Section 9.03. Procedures. Claims for indemnification under this Agreement (other
than claims involving a Tax Claim, the procedures for which are set forth in
Article VI) shall be asserted and resolved as follows:

(a) Any Buyer Indemnitee or Seller Indemnitee claiming indemnification under
this Agreement (an “Indemnified Party”) with respect to any claim asserted
against the Indemnified Party by a third party (“Third Party Claim”) in respect
of any matter that is subject to indemnification under Section 9.02 shall
(i) notify the other Party (the “Indemnifying Party”) of the Third Party Claim
within sixty (60) Business Days of the date on which the Indemnified Party knows
or should have reasonably known of the Third Party Claim, and (ii) transmit to
the Indemnifying Party a written notice (a “Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any) and the basis of the Indemnified
Party’s request for indemnification under this Agreement. Subject to
Section 9.01, failure to timely provide such Claim Notice shall not affect the
right of the Indemnified Party’s indemnification hereunder, except to the extent
the Indemnifying Party is prejudiced by such delay or omission.

 

75



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have the right to defend the Indemnified Party
against such Third Party Claim. The Indemnifying Party will notify the
Indemnified Party within sixty (60) Business Days after having received any
Claim Notice with respect to whether or not it is exercising its right to defend
the Indemnified Party against the Third Party Claim. If the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party elects to assume the
defense of the Third Party Claim (such election to be without prejudice to the
right of the Indemnifying Party to dispute whether such claim is an
indemnifiable Damage under this Article IX), then the Indemnifying Party shall
have the right to defend such Third Party Claim with counsel selected by the
Indemnifying Party, in all appropriate proceedings, to a final conclusion or
settlement at the discretion of the Indemnifying Party in accordance with this
Section 9.03(b). The Indemnifying Party shall have full control of such defense
and proceedings, including any compromise or settlement thereof; provided,
however, that the Indemnifying Party shall not enter into any settlement
agreement without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, such consent shall not be required if (i) the settlement agreement
contains a complete and unconditional general release by the third party
asserting the claim to all Indemnified Parties affected by the claim and
(ii) the settlement agreement does not contain any sanction or restriction upon
the conduct or operation of any business by the Indemnified Party or its
Affiliates. The Indemnified Party may participate in, but not control, any
defense or settlement of any Third Party Claim controlled by the Indemnifying
Party pursuant to this Section 9.03(b), and the Indemnified Party shall bear its
own costs and expenses with respect to such participation.

(c) If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.03(b) within sixty (60) Business Days after receipt of any Claim
Notice, then the Indemnified Party shall defend, and be reimbursed for its
reasonable cost and expense (but only if the Indemnified Party is actually
entitled to indemnification hereunder) in regard to the Third Party Claim with
counsel selected by the Indemnified Party, in all appropriate proceedings, which
proceedings shall be prosecuted diligently by the Indemnified Party. In such
circumstances, the Indemnified Party shall defend any such Third Party Claim in
good faith and have full control of such defense and proceedings; provided,
however, that the Indemnified Party may not enter into any compromise or
settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 9.03(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation;
provided, however, if at any time the Indemnifying Party acknowledges in writing
that such Third Party Claim is an indemnifiable Damage under this Article IX,
the Indemnifying Party shall be entitled to assume the defense of such Third
Party Claim in accordance with Section 9.03(b).

(d) If requested by the Indemnifying Party, the Indemnified Party agrees, at the
sole cost and expense of the Indemnifying Party (but only if the Indemnified
Party is actually entitled to indemnification hereunder), to cooperate with the
Indemnifying Party and its counsel in contesting any Third Party Claim which the
Indemnifying Party elects to contest, including providing access to documents,
records and information. In addition, the Indemnified Party will make its
personnel available at no cost to the Indemnifying Party for conferences,
discovery, proceedings, hearings, trials or appeals as may be reasonably
required by the Indemnifying Party. The Indemnified Party also agrees to
cooperate with the Indemnifying Party and its counsel in the making of any
related counterclaim against the Person asserting the Third Party Claim or any
cross complaint against any Person and executing powers of attorney to the
extent necessary.

 

76



--------------------------------------------------------------------------------

(e) A claim for indemnification for any matter not involving a Third Party Claim
shall be asserted by notice to the Party from whom indemnification is sought
within sixty (60) Business Days of the date on which the Indemnified Party knows
of the claim for indemnification, which notice shall describe in reasonable
detail the nature of the claim and the basis of the Indemnified Party’s request
for indemnification under this Agreement. Subject to Section 9.01, failure to
timely provide such notice shall not affect the right of the Indemnified Party’s
indemnification hereunder, except to the extent the Indemnifying Party is
prejudiced by such delay or omission.

Section 9.04. Environmental Matters. The parties agree on behalf of themselves
and their respective Affiliates that, in addition to the provisions set forth in
Section 9.03, with respect to any Environmental Liabilities subject to
indemnification under Section 9.02 (“Environmental Matters”):

(a) Seller shall have no obligation to indemnify Buyer or any of its Affiliates
for any Damages (i) arising out of or resulting from any testing, sampling,
remedial action or clean-up activity unless (A) reasonably necessary to comply
with or required to be performed under an Environmental Law or applicable
requirements under Permits; (B) demanded by a Governmental Authority so long as
the Buyer and its Affiliates have taken no affirmative steps or actions to
initiate or encourage such demand outside of the ordinary course of its business
operations; (C) reasonably necessary to respond to or correct an imminent and
substantial threat of a risk to human health or the environment; (D) reasonably
necessary for the construction, maintenance and/or repair of the Purchased
Assets or the Real Property, which construction, maintenance and/or repair is
performed for a bona fide business purpose (which shall include, without
limitation, any closing or sale of a facility or a financing or refinancing);
and/or (E) reasonably necessary to defend or resolve a Third Party Claim; or
(ii) to the extent such Damages have been caused, exacerbated, compounded or
aggravated by the Buyer, any of its Affiliates or any employee, agent,
contractor, tenant, lessee, sublessee, licensee, permitee or invitee of any of
the foregoing outside of the ordinary course of Buyer’s business operations.

(b) Any obligation of Seller to indemnify Buyer for any Environmental Matter
shall be limited to, and its obligations under this Agreement shall be satisfied
upon, achievement of, in a reasonably cost-effective manner, the minimum
standards required to be met based on industrial/commercial use, by applicable
Environmental Laws as in effect at the time such Environmental Matter is
addressed or by any order or requirement of a Governmental Authority. Both
parties expressly agree that such minimum standards may include, without
limitation, risk-based clean-up remedies and standards and/or the imposition of
institutional controls such as deed restrictions and engineering or
institutional controls (subject to Section 9.04(c) below) that are approved by a
Governmental Authority but only to the extent the imposition of such
institutional controls does not affect the ability of Buyer to conduct the
operations of the Business.

 

77



--------------------------------------------------------------------------------

(c) Seller has the right to retain the defense and control of any Environmental
Matter tendered for indemnity and accepted by Seller, including the disclosure,
investigation, negotiation, performance and settlement thereof, and shall
(i) keep Buyer reasonably informed relating to the progress of such
Environmental Matter (including, without limitation, providing Buyer with copies
of all material plans, reports and external correspondence) and provide
reasonable opportunity for Buyer to comment to Seller on any proposed
activities, plans, reports and external correspondence relating to such
Environmental Matter (and Seller agrees to incorporate any reasonable comments
of Buyer with respect to the same); (ii) select counsel, contractors and
consultants of recognized standing and competence in connection with such
Environmental Matter (subject to the approval of Buyer which shall not be
unreasonably withheld, conditioned or delayed); (iii) diligently and promptly
pursue the resolution thereof; and (iv) not unreasonably interfere with the
ordinary course operations of the Business or the Purchased Subsidiaries or with
the continuing use of any Purchased Asset or the Real Property.

Section 9.05. Calculation of Damages. Notwithstanding anything to the contrary
herein:

(a) no Buyer Indemnitee shall be entitled to indemnification under Article VI or
this Article IX to the extent a Liability or reserve relating to the matter
giving rise to such Damages has been included in the calculation of Final
Closing Net Working Capital;

(b) the amount of any Damage for which an Indemnified Party claims
indemnification under this Agreement (i) shall be reduced by any insurance
proceeds with respect to such Damage actually received; (ii) shall be
(A) increased to take account of any net Tax cost incurred by the Indemnified
Party arising from the receipt of indemnity payments hereunder and (B) shall be
reduced (but not below zero) by the amount, if any, of the net reduction in
Taxes actually paid by Buyer or its Affiliates with respect to such Damage and
(iii) shall be reduced by indemnification or reimbursement payments available
from third parties with respect to such Damage, which in the case of (i) through
(iii) each Party hereto agrees to use its commercially reasonable efforts to
obtain such proceeds, benefits and recoveries; and

(c) in the event an Indemnified Party shall recover Damages in respect of a
claim of indemnification under Article VI or this Article IX, no other
Indemnified Party shall be entitled to recover the same Damages in respect of a
claim for indemnification.

Section 9.06. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to
Section 9.02 or Article VI and the Indemnified Party could have recovered all or
a part of such Damages from a third party (a “Potential Contributor”) based on
the underlying claim asserted against the Indemnifying Party, the Indemnified
Party shall, to the extent permitted by Law and any pertinent Contract, assign
such of its rights to proceed against the Potential Contributor as are necessary
to permit the Indemnifying Party to recover from the Potential Contributor the
amount of such payment; provided that the Indemnified Party shall not be
required to assign any right to proceed against a Potential Contributor if the
Indemnified Party determines in its reasonable discretion that such assignment
would be materially detrimental to its reputation or future business prospects.

 

78



--------------------------------------------------------------------------------

Section 9.07. Exclusivity.

(a) After the Closing, the sole and exclusive remedy for any and all claims,
Damages or other matters arising under, out of, or related to this Agreement or
the transactions contemplated hereby, including in the case of Fraud, shall be
the rights of indemnification set forth in Article VI (with respect to Taxes)
and Article IX only, and no Person will have any other entitlement, remedy or
recourse, whether in contract, tort, strict liability, equitable remedy or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the Parties to the fullest extent
permitted by Law. FOR THE AVOIDANCE OF DOUBT AND IN FURTHERANCE AND NOT
LIMITATION OF THE FOREGOING, BUYER EXPRESSLY AGREES THAT FOR ANY REMEDIAL ACTION
SUBJECT TO A CLAIM FOR INDEMNIFICATION UNDER THIS AGREEMENT, BUYER WAIVES AND
SHALL NOT ASSERT ANY ACTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT (CERCLA), OR ANY ANALOGOUS STATE OR LOCAL
COUNTERPART OR ENVIRONMENTAL LAW, AND THAT ANY CLAIM FOR INDEMNIFICATION
REGARDING ANY REMEDIAL ACTION SHALL BE LIMITED TO, AND GOVERNED BY, THIS ARTICLE
IX. This Section 9.07(a) will not operate to interfere with or impede the
operation of the covenants contained in this Agreement that by their nature are
required to be performed after the Closing, with respect to a Party’s right to
seek equitable remedies (including specific performance or injunctive relief).
The provisions of this Section 9.07(a), together with the covenants contained in
this Agreement that by their nature are required to be performed after the
Closing, were specifically bargained-for between Seller and Buyer and were taken
into account by Seller and Buyer in arriving at the Purchase Price. Each of
Seller and Buyer, respectively, specifically relied upon the provisions of this
Section 9.07(a) in agreeing to the Purchase Price and in agreeing to provide the
specific representations and warranties set forth in Article III and
Section 6.01 (in the case of Seller) and Article IV (in the case of Buyer).

(b) Notwithstanding anything to the contrary herein (except with respect to
those actually awarded and paid on account of a Third Party Claim), no Party
shall be liable for special, punitive, exemplary, consequential or indirect
damages, lost profits or lost business, loss of enterprise value, diminution in
value of any business damage to reputation or loss to goodwill, whether based on
contract, tort, strict liability, other Law or otherwise and whether or not
arising from any other Party’s sole, joint or concurrent negligence, strict
liability or other fault.

(c) THE RIGHTS OF INDEMNIFICATION SET FORTH IN ARTICLE VI (WITH RESPECT TO
TAXES) AND THIS ARTICLE IX SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE
LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LEGAL
REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE LAWS, INCLUDING
ENVIRONMENTAL LAWS) AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE
INDEMNIFYING PARTY) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR
COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY OR THE SOLE OR CONCURRENT STRICT
LIABILITY IMPOSED ON THE INDEMNIFIED PARTY.

(d) Notwithstanding anything to the contrary herein, if there is Fraud, then the
limitations set forth in Sections 9.01 and 9.02 shall not apply with respect to
any resulting indemnification claim under this Agreement.

 

79



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

Section 10.01. Termination. This Agreement may be terminated at any time prior
to the Closing:

(a) by mutual written agreement of Seller and Buyer;

(b) by either Buyer or Seller if any Governmental Authority set forth on
Schedule 8.01(a) having competent jurisdiction has issued a final,
non-appealable order, decree, ruling or injunction (other than a temporary
restraining order) or taken any other Action permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement;
provided that this right of termination shall not be available if any Party’s
whose failure to comply with its obligations under this Agreement has been the
primary cause of, or has primarily resulted in, such order, decree, ruling,
injunction or other action;

(c) by either Buyer or Seller if any of the conditions set forth in Sections
8.01, 8.02 and 8.03 of this Agreement, as applicable, have not been satisfied or
waived within one hundred and twenty (120) days after the date hereof (the
“Initial Outside Date” and, as the same may be extended in accordance with this
Section 10.01(c), the “Outside Date”); provided that, if on the Initial Outside
Date all of the conditions set forth in Sections 8.01, 8.02 and 8.03 have been
satisfied or waived, other than the conditions (i) with respect to actions the
Parties are required to take at the Closing itself as provided herein and
(ii) set forth in Sections 8.01(a) or (b) (but solely in the case of
Section 8.01(b) with respect to Closing Legal Impediments arising with respect
to Competition Laws), then either Seller or Buyer may elect to extend the
Initial Outside Date to the one year anniversary of the date hereof by providing
written notice thereof to Buyer on or prior to the Initial Outside Date;
provided, further, that this right of termination shall not be available to any
Party whose failure to comply with its obligations under this Agreement has been
the primary cause of, or has primarily resulted in, the failure of the
conditions provided in Sections 8.01, 8.02 or 8.03, as applicable, to be
satisfied before such date;

(d) by Buyer, if Seller shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of Seller shall have become
untrue, in either case such that the conditions set forth in Sections 8.02(a) or
8.02(b) would not be satisfied and such breach is incapable of being cured or,
if capable of being cured, shall not have been cured within sixty (60) days
following receipt by Seller of notice of such breach from Buyer; and

(e) by Seller, if Buyer shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the conditions set forth in Sections 8.03(a) or
8.03(b) would not be satisfied and such breach is incapable of being cured or,
if capable of being cured, shall not have been cured within sixty (60) days
following receipt by Buyer of notice of such breach from Seller.

 

80



--------------------------------------------------------------------------------

Section 10.02. Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 10.01, this Agreement shall
forthwith become void and have no effect, without any Liability on the part of
any Party hereto; provided, however, that: (a) if this Agreement is terminated
by Buyer pursuant to Section 10.01(c), such termination shall not relieve Seller
of Liability for any Damages incurred or suffered by Buyer (subject to the
limitations set forth in Article IX) as a result of the intentional or willful
failure of Seller to perform any obligations required to be performed by it; and
(b) if this Agreement is terminated by Seller pursuant to Section 10.01(c), such
termination shall not relieve Buyer of Liability for any Damages incurred or
suffered by Seller (subject to the limitations set forth in Article IX) as a
result of the intentional or willful failure of Buyer to perform any obligations
required to be performed by it hereunder on or prior to the date of termination.
The provisions of this Section 10.02 and Article XI hereof shall survive any
termination of this Agreement. The Confidentiality Agreement shall not be
affected by a termination of this Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Buyer, to:

Regal Beloit Corporation

200 State Street

Beloit, Wisconsin 53511-6254

  Attention: Henry W. Knueppel, Chairman and Chief Executive Officer

     Peter C. Underwood, Vice President and General Counsel

Facsimile No.: 608-364-8818

with a copy (which shall not constitute notice) to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

  Attention: Benjamin F. Garmer, III

     Russell E. Ryba

Facsimile No.: 414-297-4900

if to Seller, to:

A.O. Smith Corporation

11270 West Park Place

Milwaukee, Wisconsin 53224

  Attention: Paul W. Jones, Chairman and Chief Executive Officer

     James F. Stern, Executive Vice President and General Counsel

Facsimile No.: 414-359-4143.

 

81



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

  Attention: Mark D. Gerstein

     Zachary A. Judd

Facsimile No.: 312-993-9767

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 11.02. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided in
Section 9.07, the rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Law.

Section 11.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 11.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; provided further that Buyer may assign this
Agreement and any and all rights or obligations hereunder (including, without
limitation, Buyer’s rights to purchase the Purchased Assets and the Shares and
assume the Assumed Liabilities) to any of its wholly-owned Subsidiaries or any
Person to which Buyer or any of its Affiliates proposes to sell any of the Real
Property or all or substantially all of the other assets relating to the
Business. Any such assignor shall remain jointly and severally liable for its
obligations and the obligations of its permitted assignee. Upon such permitted
assignment, the references in this Agreement to Buyer shall also apply to any
such assignee unless the context requires otherwise.

 

82



--------------------------------------------------------------------------------

Section 11.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state. The Parties expressly waive any right they
may have, now or in the future, to demand or seek the application of a governing
law other than the law of the State of Delaware.

Section 11.06. Jurisdiction. The Parties expressly agree that any Action seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in a United States District Court located in the state of Wisconsin or
any Wisconsin State court, so long as one of such courts shall have subject
matter jurisdiction over such Action, and that any cause of action arising out
of this Agreement shall be deemed to have arisen from a transaction of business
in the State of Wisconsin, and each of the Parties hereby irrevocably consents
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such Action and irrevocably waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such Action in any such court or that any such Action
brought in any such court has been brought in an inconvenient forum. Process in
any such Action may be served on any Party anywhere in the world, whether within
or without the jurisdiction of any such court. Without limiting the foregoing,
each Party agrees that service of process on such party as provided in
Section 11.01 shall be deemed effective service of process on such party.

Section 11.07. Waiver of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.08. Counterparts; Effectiveness; No Third Party Beneficiaries. This
Agreement may be signed by digital facsimile and in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). No
provision of this Agreement is intended to confer any rights, benefits, remedies
or Liabilities hereunder upon any Person other than the Parties and their
respective successors and assigns.

Section 11.09. Entire Agreement. The Transaction Documents and the
Confidentiality Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

Section 11.10. Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the “bulk sales”, “bulk transfer” or similar Laws
of any state in connection with the sale of the Purchased Assets.

Section 11.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions

 

83



--------------------------------------------------------------------------------

of this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such a determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 11.12. Disclosure Schedule. The Parties acknowledge and agree that
(a) the inclusion of any items or information in the Disclosure Schedules that
are not required by this Agreement to be so included is solely for the
convenience of Buyer, (b) the disclosure by Seller of any matter in the
Disclosure Schedules shall not be deemed to constitute an acknowledgement by
Seller that the matter is required to be disclosed by the terms of this
Agreement or that the matter is material, (c) if any section of the Disclosure
Schedules lists an item or information in such a way as to make its relevance to
the disclosure required by or provided in another section of the Disclosure
Schedules or the statements contained in any Section of Article III reasonably
apparent, the matter shall be deemed to have been disclosed in or with respect
to such other section, notwithstanding the omission of an appropriate
cross-reference to such other section or the omission of a reference in the
particular representation and warranty to such section of the Disclosure
Schedule, (d) except as provided in clause (c) above, headings have been
inserted in the Disclosure Schedules for convenience of reference only, (e) the
Disclosure Schedules are qualified in their entirety by reference to specific
provisions of this Agreement and (vi) the Disclosure Schedules and the
information and statements contained therein are not intended to constitute, and
shall not be construed as constituting, representations or warranties of Seller
except as and to the extent provided in this Agreement.

[Signature page follows.]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

A. O. SMITH CORPORATION

By:

 

/s/ Paul W. Jones

  Name: Paul W. Jones   Title: Chairman & Chief Executive Officer REGAL BELOIT
CORPORATION

By:

 

/s/ Henry W. Knueppel

  Name: Henry W. Knueppel   Title: Chairman & Chief Executive Officer

[Signature Page to Asset and Stock Purchase Agreement]